Exhibit 10.26

LEASE OF SPACE

(Multi-Story Office)

This Lease is made this 14th day of December 2005, between 2650 CRESCENT LLC, a
Colorado limited liability company (“Landlord”), and DOUBLECLICK INC., a
Delaware corporation (“Tenant”).

I.    GENERAL.

1.1    Consideration. Landlord enters into this Lease in consideration of the
payment by Tenant of the rents herein reserved and the keeping, observance and
performance by Tenant of the covenants and agreements of Tenant herein
contained.

1.2    Exhibits and Addenda to Lease. The Summary of Basic Lease Terms
(“Summary”), Attachments, Exhibits and Addenda listed below shall be attached to
this Lease and be deemed incorporated in this Lease by this reference. In the
event of any inconsistency between such Summary, Attachments, Exhibits and
Addenda and the terms and provisions of this Lease, the terms and provisions of
the Summary, Attachments, Exhibits and Addenda shall control. The Summary,
Attachments, Exhibits and Addenda to this Lease are:

Summary of Basic Lease Terms

Exhibit A – Legal Descriptions of Land and Project

Exhibit B – Location of Demised Premises Within Building

Exhibit C – Rules & Regulations

Exhibit D – Signage Specifications

Exhibit E – Option Agreement

Exhibit F – Option Space

Exhibit G – Skyway Plan

Addendum to Lease of Space

Work Letter

II.    DEFINITIONS; DEMISE OF PREMISES.

2.1    Demise. Subject to the provisions, covenants and agreements herein
contained, Landlord hereby leases and demises to Tenant, and Tenant hereby
leases from Landlord, the Demised Premises as hereinafter defined, for the Lease
Term as hereinafter defined, subject to existing covenants, conditions,
restrictions, easements and encumbrances affecting the same.

2.2    Demised Premises. The “Demised Premises” shall mean the space to be
occupied by Tenant as depicted in Exhibit B attached hereto and cross-hatched
thereon. The depiction of the Demised Premises on Exhibit B contains
approximately the number of square feet of gross floor area (“Floor Area”) set
forth in the Summary, which depiction is herein referred to as the “Space Plan”.
The Demised Premises are within the Building which is located on the Land as the
terms Building and Land are hereinafter defined.

 

1



--------------------------------------------------------------------------------

2.3    Area and Address. The Demised Premises contains approximately the Floor
Area set forth in the Summary. The address of the Demised Premises is the
address set forth in the Summary. Landlord shall take such actions as are
necessary to change the address of the Demised Premises to 2550 Crescent Drive
promptly following execution of this Lease.

2.4    Land. “Land” shall mean the parcel of real property more particularly
described as the Land in Exhibit A attached hereto.

2.5    Building. “Building” shall mean the building containing the Demised
Premises which is constructed on the Land and contains approximately the Floor
Area set forth on the Summary.

2.6    Improvements. “Improvements” shall mean the Building, the Parking Area as
hereinafter defined, and all other fixtures and improvements owned by Landlord
on the Land, including landscaping thereon.

2.7    Project. “Project” shall mean the buildings commonly known as 2650
Crescent Drive and 251 Exempla Circle, Lafayette, Colorado, and all other
improvements constructed or hereafter constructed on the Land described as the
Project on Exhibit A attached hereto.

2.8    Property. “Property” shall mean the Land, the Building and the
Improvements and any fixtures and personal property used in operation and
maintenance of the Land, Building and Improvements other than fixtures and
personal property of Tenant and other users of space in the Building.

2.9    Common Facilities. “Common Facilities” shall mean all of the Property
except the Demised Premises. Common Facilities shall also include the Parking
Area and any walks, driveways, and other exterior areas designated by Landlord
from time as Common Facilities for common use of Tenant and other users of space
in the Building or the Project. If Landlord so elects, the Common Facilities
shall also include any portions of the Common Facilities of the Project
designated by Landlord from time to time.

2.10    Parking Area. “Parking Area” shall mean that portion of the Common
Facilities which is or is to be paved and otherwise improved for the parking of
motor vehicles, as designated by Landlord from time to time.

2.11    Use of Common Facilities and Parking Area. Tenant is hereby granted the
non-exclusive right and license to use, in common with others entitled to such
use, the Common Facilities, as it from time to time exists, subject to the
rights of Landlord reserved herein. Tenant shall not interfere, at any time,
with the rights of Landlord and others entitled to use any part of the Common
Facilities, and shall not store, either permanently or temporarily, any
materials, supplies or equipment in or on the Common Facilities. Landlord shall
have the right, at any time, to change, reduce or otherwise alter the Common
Facilities, in its sole and subjective discretion and without compensation to
Tenant; provided, however, such change (a) shall not designate any portion of
the Building as part of the Common Facilities, (b) does not reduce the number of
Tenant’s parking spaces provided in the Summary and (c) permits reasonable
access to loading areas and to the Demised Premises, subject to the provisions
of Section 2.12. Landlord may use any of the Common Facilities, including one or
more street entrances to the Project, as are necessary in Landlord’s judgment,
for the purpose of completing or making repairs or alterations in any portion of
the Project. Landlord will not construct additional buildings or increase the
size of any building on the Land without Tenant’s written approval. Landlord
shall have no right to use the roof, the demising floors, walls and ceilings,
the exterior walls of the Building, or any telecommunications and utilities
chases, ducts or other passageways located within the Demised Premises, the
Building or the Project (the “Reserved Area”), except that Landlord reserves the
right to use the Reserved Area for satellite dishes, antennas and other uses
that do not interfere with Tenant’s use of the Demised Premises or its rights to
install and use the Satellite Antenna. The installation of any
telecommunications or utilities wires, cables or other equipment or facilities
in the Reserved Area by Tenant or any other service provider of Tenant shall be
subject to the prior written approval of Landlord, which shall not be
unreasonably withheld or delayed, and if Landlord does not respond to such
request within five (5) business days, such consent shall be deemed given. If
Landlord determines that Tenant’s use of the Reserved Area shall require
additional improvements or other costs to Landlord, Landlord shall be entitled
to charge such costs to Tenant as a condition precedent to its consent.

 

2



--------------------------------------------------------------------------------

2.12    Covenant of Quiet Enjoyment. Landlord covenants and agrees that,
provided a Default by Tenant is not continuing, Tenant shall have quiet
enjoyment and possession of the Demised Premises and such enjoyment and
possession shall not be disturbed or interfered with by Landlord. Landlord
represents and warrants to Tenant that Landlord is the owner of the Property,
subject to matters of record. Landlord shall under no circumstances, except as
otherwise expressly provided herein, be held responsible for restriction or
disruption of access to the Project from public streets caused by construction
work or other actions taken by governmental authorities or any other cause to
the extent not within Landlord’s direct control, and such circumstances shall
not constitute a constructive eviction of Tenant nor give rise to any right of
Tenant against Landlord, provided that Landlord shall use good faith efforts to
cooperate with Tenant to resolve any such disruption.

2.13    Condition of Demised Premises. Except for latent defects and as may be
provided on an Addendum hereto and this Lease, Tenant covenants and agrees that,
upon taking possession of the Demised Premises, Tenant shall be deemed to have
accepted the Demised Premises “as is” and Tenant shall be deemed to have waived
any warranty of condition or habitability, suitability for occupancy use or
habitation, fitness for a particular purpose or merchantability, express or
implied, relating to the Demised Premises. Tenant’s acceptance of the Demised
Premises shall constitute its acknowledgment that the Demised Premises was in
good condition, order and repair at the time of such acceptance. Notwithstanding
Tenant’s acceptance under the foregoing sentence, when Landlord delivers the
Demised Premises to Tenant to commence construction of the Tenant Improvements,
the roof of the Building shall be free of leaks, all elevators, life/safety
systems, and other building systems shall be in good working order, the Building
shall be free of any Hazardous Substances in violation of Applicable Laws, all
utilities shall be available to the Demised Premises, the Building shall be in
compliance with ADA to the extent of the core and shell of the Building, and the
Demised Premises shall be broom clean; excepting, however any work to be
performed as part of the Tenant improvements or requirements resulting from the
construction of the Tenant Improvements.

 

3



--------------------------------------------------------------------------------

2.14    Intentionally Omitted.

2.15    Exercise Facility. The Common Facilities currently include and exercise
facility located in or near the Project, which is available for the
non-exclusive use of Tenant’s employees, in common with others allowed by
Landlord to use the exercise facility, subject to the terms and conditions
herein provided. In no event shall such exercise facility be made available to
the general public or be used as a “for profit” facility. All employees of
Tenant desiring to use the exercise facility shall be required to execute and
return to Landlord the reasonable waiver form required from time to time by
Landlord and comply with all reasonable rules and regulations set forth by
Landlord from time to time for such exercise facility including, without
limitation, any card keys or other secured access. All costs and expenses of
operating, repairing, maintaining, upkeep and replacing of the exercise facility
and its equipment shall be included in the Common Facilities Charges including,
without limitation, all costs of Landlord’s Insurance and other insurance, and
personal property taxes and Taxes, provided such Charges are not excluded from
the Common Facilities Charges pursuant to Section 7.2 (iii) through (xviii).
Landlord shall be entitled to temporarily close the exercise facility for
maintenance and other purposes, or eliminate the exercise facility at any time.
Landlord shall not be liable for and Tenant hereby releases and covenants not to
bring any actions against Landlord for any loss, damage or injury occurring in
or about the exercise facility to Tenant, Tenant’s Agents or any other persons
using the exercise facility, except by reason of negligence or willful
misconduct of Landlord, its employee and agents.

III.    TERM OF LEASE.

3.1    Lease Term. “Initial Lease Term” shall mean the period of time specified
in the Summary commencing at noon on the commencement date specified in the
Summary and expiring at noon on the last day of the calendar month falling on or
after the time period described in the Summary (the Initial Lease Term together
with any extensions thereof is herein referred to as the “Lease Term”).

IV.    RENT AND OTHER AMOUNTS PAYABLE.

4.1    Basic Rent. Tenant covenants and agrees to pay to Landlord, without
offset, reduction, deduction, counterclaim or abatement, except as otherwise
expressly set forth herein, basic rent for the Lease Term in the amount
specified as basic rent in the Summary (“Basic Rent”). The term “Year 1” and
subsequent Years as described in the Summary shall mean: (a) as to Year 1, the
period of time beginning on the commencement date of the Lease Term and ending
upon the last day of the calendar month falling on or after the first
anniversary of the commencement date of the Lease Term; and (b) for subsequent
Years, the corresponding period of time commencing upon the expiration of the
previous Year and ending one (1) year thereafter.

 

4



--------------------------------------------------------------------------------

4.2    Monthly Payments. Basic Rent shall be payable monthly in advance, without
notice, in equal installments in the amount of monthly rent specified in the
Summary. The first monthly installment due hereunder for the sixth (6th) full
month of the Lease Term shall be due and payable upon execution hereof and a
like monthly installment shall be due and payable on or before the first
day-of-the seventh (7th) full month of the Lease Term and each month thereafter,
except that the rental payment for any fractional calendar month at the
commencement or end of the Lease Term shall be prorated based on a thirty
(30) day month.

4.3    Place of Payments. Basic Rent and all other sums payable by Tenant to
Landlord under this Lease shall be paid to Landlord at the place for payments
specified in the Summary or such other place as Landlord may, from time to time,
designate in writing.

4.4    Rent Absolute. It is the intent of the parties that the Basic Rent
provided in this Lease shall be a net payment to Landlord; that this Lease shall
continue for the full Lease Term notwithstanding any occurrence preventing or
restricting use and occupancy of the Demised Premises, including any damage or
destruction affecting the Demised Premises, and any action by governmental
authority relating to or affecting the Demised Premises, except as otherwise
specifically provided in this Lease; that the Basic Rent and Additional Rent
shall be absolutely payable without offset, reduction, deduction, counterclaim,
or abatement for any cause except as otherwise specifically provided in this
Lease; that Landlord shall not bear any costs or expenses relating to the
Demised Premises or provide any services or do any act in connection with the
Demised Premises except as otherwise specifically provided in this Lease; and
that Tenant shall pay, in addition to Basic Rent, Additional Rent to cover costs
and expenses relating to the Demised Premises, the Common Facilities, and the
Property, all as hereinafter provided.

4.5    Additional Rent. Tenant covenants and agrees to pay, as additional rent
under this Lease (“Additional Rent”), without offset, reduction, deduction,
counterclaim or abatement, except as expressly set forth herein, all costs and
expenses relating to the use, operation, maintenance and repair of the Demised
Premises by Tenant to the extent provided herein; Tenant’s Pro Rata Share (as
defined in Section 4.6) of the Common Facilities Charges (as defined in
Section 7.2), Tenant’s Pro Rate Share of all Taxes (as defined in Section 5.1)
and Tenant’s Pro Rata Share of Landlord’s Insurance costs (as defined in
Section 4.7); and all other costs and expenses which Tenant is obligated to pay
to Landlord or any other person or entity under this Lease, whether or not
stated or characterized as Additional Rent.

 

5



--------------------------------------------------------------------------------

4.6    Tenant’s Pro Rata Share. “Tenant’s Pro Rata Share” shall mean the
percentage set forth in the Summary as Tenant’s Pro Rate Share which is the
percentage derived by dividing the approximate Floor Area of the Demised
Premises, as initially set forth in the Summary, by the approximate Floor Area
of the Building or the Project, as the case may be as initially set forth in the
Summary. Landlord and Tenant agree that such approximations of Floor Area of the
Demised Premises, the Building and the Project are reasonable, and that the
Calculations of Basic Rent and Tenant’s Pro Rate Share based on such
approximations are not subject to revision under any circumstances, except as
expressly provided in this Section 4.6. If the Floor Area of the Demised
Premises, the Building, or the Project are ever remeasured, the result may only
be used to adjust the identification thereof, and neither Landlord nor Tenant
shall be entitled to claim an increase or decrease in the amount of the Monthly
Basic Rent Specified in the Summary of the amount of Tenant’s Pro Rate Share
specified in the Summary based upon such remeasurement. The Demised Premises
shall be approximately as depicted in the Space Plan; provided, however, in no
event shall Landlord be liable to Tenant or Tenant have any claims or rights
against Landlord if the actual Floor Area of the Demised Premises is different
than the estimated Floor Area of the Demised Premises herein provided.
Notwithstanding anything to the contrary, if Landlord from time to time
constructs additional building(s) upon the Land or the Project, as the case may
be, then Landlord shall recalculate Tenant’s Pro Rata Share using the formulas
hereinabove set forth based upon the added or reduced Floor Area. Landlord may
not increase or decrease Floor Area of the Building. Landlord shall be entitled
to provide services for the Common Facilities for either the Building or the
Project, as Landlord determines from time to time. Landlord shall be entitled to
charge from time to time all or any item of the Common Facilities Charges,
Taxes, Landlord’s Insurance, or any other Additional Rent on the basis of either
the Building or the Project, which will be charged during the Lease Term in a
consistent manner. For all items to be charged for the Building, the Tenant’s
Pro Rata Share of the Building shall be used and, for all items relating to the
Project, Tenant’s Pro Rata Share of the Project shall be used for the purposes
of calculating such items, as reasonably and in a consistent manner determined
by Landlord.

4.7    Monthly Deposits. Tenant shall pay, as Additional Rent, to Landlord, as a
monthly deposit (“Monthly Deposit”), in advance, without notice, on the day that
payment of Basic Rent is due, an amount equal to 1/12 of Landlord’s estimate of
Tenant’s Pro Rata Share of Taxes (defined in Section 5.1); Property Insurance
(defined in Section 6.1) and Liability Insurance (defined in Section 6.2) (such
Property Insurance and Liability Insurance are collectively referred to herein
as “Landlord’s Insurance”); and Common Facilities Charges (defined in
Section 7.2). Landlord shall provide written notice to Tenant prior to any
change in the amount of the Monthly Deposit.

4.8    Intentionally Omitted.

4.9    General Provisions as to Monthly Deposits. Landlord may commingle the
Monthly Deposits with Landlord’s own funds. In no event shall Landlord be
required to hold such funds in escrow or trust for Tenant. Landlord shall not be
obligated to pay interest to Tenant on account of the Monthly Deposits. In the
event of a transfer by Landlord of Landlord’s interest in the Demised Premises,
Landlord or the property manager of Landlord shall deliver the remaining balance
of any Monthly Deposits to the transferee of Landlord’s interest and Landlord
and such property manager shall thereupon be discharged from any further
liability to Tenant with respect to such Monthly Deposits. In the event of a
Transfer (as defined in Section 8.16) by Tenant of Tenant’s interest in this
Lease, Landlord shall be entitled to return the Monthly Deposits to Tenant’s
successor in interest and Landlord shall thereupon be discharged from any
further liability with respect to the Monthly Deposits.

 

6



--------------------------------------------------------------------------------

4.10    Annual Adjustment. Within one hundred twenty (120) days following the
end of each calendar year of the Lease Term, Landlord shall submit to Tenant a
statement setting forth the exact amount of Tenant’s Pro Rata Share of Taxes,
Landlord’s Insurance, and Common Facilities Charges for the previous calendar
year (the “Statement”). The Statement shall also set forth the estimated Monthly
Deposits for the current calendar year. If Landlord determines that the actual
amount of Tenant’s Pro Rata Share of Taxes, Landlord’s Insurance, and Common
Facilities Charges for the previous calendar year exceeds the Monthly Deposits
for such previous calendar year, Tenant shall pay to Landlord, within thirty
(30) days after receipt of the Statement, such deficiency in the amount
reflected in the Statement. If Landlord determines that the Monthly Deposits
exceeded the actual amount of Tenant’s Pro Rata Share of Taxes, Landlord’s
Insurance and Common Facilities Charges for the previous calendar year, the
excess amount shall, at Tenant’s option and, except as may be otherwise provided
by law, either be paid to Tenant within thirty (30) days or credited against the
next Monthly Deposits, Basic Rent, Additional Rent and other amounts payable by
Tenant under this Lease. If Tenant disputes any Statement submitted by Landlord,
including the estimated Monthly Deposits, Tenant shall give Landlord notice of
such dispute within ninety (90) days after Landlord provides the Statement to
Tenant. If Tenant does not give Landlord timely notice, Tenant waives its right
to dispute that particular Statement and Tenant shall be deemed to have accepted
the calculation of the Taxes, Landlord’s Insurance and Common Facilities Charges
and Tenant’s Pro Rata Share thereof for such calendar year, and Tenant shall not
be thereafter entitled to dispute or object to that particular Statement or the
calculation thereof. If Tenant timely objects and provided that Tenant has paid
the entire amount of Tenant’s Pro Rata Share of Taxes, Landlord’s Insurance and
Common Facilities Charges and is not in default beyond any applicable notice and
cure period hereunder of its obligations under this Lease, then Tenant for a
period of thirty (30) days after Tenant’s notice may engage its own certified
public accountants (“Tenant’s Accountants”) to verify the accuracy of the
Statement objected to by Tenant. During such thirty (30) period, Tenant’s
Accountants shall be entitled to examine the books and records of Landlord
pertaining to that particular Statement, which examination shall be conducted
only during the regular business hours of Landlord at the office in Colorado
where Landlord maintains such books and records. Tenant’s Accountants shall
enter into a confidentiality agreement with Landlord reasonably satisfactory to
Landlord, Tenant and Tenant’s Accountants. Tenant shall deliver to Landlord
copies of all audits, reports or other results from its examination within
fifteen (15) days after receipt thereof by Tenant; provided, however, if it is
determined that Tenant was overcharged by five percent (5%) or more for any
calendar year, Landlord shall reimburse Tenant for all reasonable costs of
Tenant’s audit of Landlord’s books for such calendar year. All costs incurred by
Tenant for Tenant’s Accountants shall be paid by Tenant. Notwithstanding any
pending dispute, Tenant shall continue to pay Landlord the amount of the
estimated Monthly Deposits until such amount has been determined to be
incorrect. The amounts of Taxes, Landlord’s Insurance and Common Facilities
Charges payable by Tenant for the calendar years in which the Lease Term expires
shall be subject to the provisions hereinafter contained in this Lease for
proration of such amounts in such years. Prior to the dates on which payment is
due for Taxes, Landlord’s Insurance and Common Facilities Charges, Landlord
shall make payment of Taxes, Landlord’s Insurance and Common Facilities Charges,
to the extent of funds from Monthly Deposits are available therefor and, upon
request by Tenant, shall furnish Tenant with a copy of any receipt for such
payments. Further, Landlord shall furnish Tenant with all tax and insurance
bills with the Statement and, upon request from Tenant, any other back-up for
the Common Facilities Charges. Except for Landlord’s obligation to make payments
out of funds available from Monthly Deposits, the making of Monthly Deposits by
Tenant shall not limit or after Tenant’s obligation to pay Taxes and to maintain
insurance as elsewhere provided in this Lease. The obligations of the parties
under this Section shall survive the termination or expiration of this Lease.

 

7



--------------------------------------------------------------------------------

V.    TAXES.

5.1    Covenant to Pay Taxes. Tenant covenants and agrees to pay, as Additional
Rent, Tenant’s Pro Rata Share of Taxes, as hereinafter defined, which accrue
during or are attributable to the Lease Term, “Taxes” shall mean all taxes,
assessments or other impositions, general or special, ordinary or extraordinary,
of every kind or nature, which may be levied, assessed or imposed upon or with
respect to the Property or the Project (as the case may be), or any part
thereof, or upon any building, improvements or personal property at any time
situated thereon. Tenant shall not be required to pay any increases in Taxes
solely due to any sale of the Project, provided that the foregoing shall not
limit Tenant’s obligation to pay the full amount of any increases in Taxes
resulting from the regular periodic reassessment of Taxes by the Assessor.

5.2    Proration at Commencement and Expiration of Term. Taxes shall be prorated
between Landlord and Tenant for the year in which the Lease Term commences and
for the year in which the Lease Term expires as of, respectively, the
commencement date of the Lease Term and the date of expiration of the Lease
Term, except as hereinafter provided. Additionally, for the year in which the
Lease Term expires, Tenant shall be liable without proration for the full amount
of Taxes relating to any improvements, fixtures, equipment or personal property
which Tenant is required to remove or in fact removes as of the expiration of
the Lease Term. Proration of Taxes shall be made on the basis of actual Taxes.
Tenant’s Pro Rata Share of Taxes for the years in which the Lease Term commences
and expires shall be paid and deposited with the Landlord through Monthly
Deposits as hereinabove provided.

5.3    Special Assessments. If any Taxes may be payable in installments over a
period of years the same shall be deemed payable over the maximum number of
installments and Tenant shall be responsible only for installments for periods
during the Lease Term with proration, as above provided, of any installment
payable prior to the commencement date or after the expiration date of the Lease
Term.

5.4    New or Additional Taxes. Tenant’s obligation to pay Tenant’s Pro Rata
Share of Taxes shall include any Taxes of a nature not presently in effect but
which may hereafter be levied, assessed or imposed upon Landlord or upon the
Property or the Project (as the case may be), if such tax shall be based upon or
arise out of the ownership, use or operation of or the rents received therefrom,
other than income taxes or estate or franchise or similar taxes of Landlord. For
the purposes of computing Tenant’s liability for such new type of tax or
assessment, the Property shall be deemed the only property of Landlord.

5.5    Landlord’s Sole Right to Contest Taxes. Landlord shall have the sole
right to contest any Taxes. Landlord shall credit Tenant with Tenant’s Pro Rata
Share of any abatement, reduction or recovery of any Taxes attributable to the
Lease Term, less Tenant’s Pro Rata Share of all costs and expenses incurred by
Landlord, including attorney’s fees, in connection with such abatement,
reduction or recovery (unless already included in Common Facilities Charges). At
Tenant’s request, Landlord shall contest the Taxes during the Lease Term, at
Tenant’s cost (except to the extent Landlord is entitled to contribution from
other tenants of the Project). The provisions of this paragraph shall survive
the termination of this Lease.

 

8



--------------------------------------------------------------------------------

VI.    INSURANCE.

6.1    Property Insurance. Landlord covenants and agrees to maintain property
insurance (“Property Insurance”) for the Building, the shell and core of the
Building and the Demised Premises, the Tenant Improvements and all Common
Facilities (but not any Changes, fixtures or personal property constructed or
owned by Tenant) in the amount of the full replacement cost thereof, on an all
risk basis, from such company, with such deductible and on such other terms and
conditions as Landlord deems appropriate, in its sole and subjective discretion,
from time to time including, without limitation, extended coverage and insurance
for loss of rent, boilers, exterior plate glass and other exterior glass.
Property Insurance obtained by landlord need not name Tenant as an additional
insured party and may at Landlord’s option, name any Mortgages (as herein
defined) as an additional insured party as its interests may appear. Tenant
covenants and agrees to pay, as Additional Rent, its Pro Rata Share of the cost
of the Property Insurance obtained by Landlord for the Property or the Project
(as the case may be), and its Pro Rata Share of the cost of any deductible under
such Property Insurance, which deductible shall not exceed $25,000 per
occurrence. Landlord shall obtain Property Insurance in the full amount of the
Tenant Improvements constructed by Tenant, subject to Tenant providing written
notice to Landlord of the amount of any Tenant Improvements in excess of the
Tenant Improvement Allowance.

6.2    Tenant’s Insurance. Tenant covenants and agrees to maintain throughout
the Lease Term insurance coverage at least as broad as ISO Causes of Loss –
Special Form Coverage against risk of direct physical loss or damage (commonly
known as “all risk”) for the full replacement cost of Tenant’s equipment,
fixtures, improvements (except for the Tenant Improvements), Changes and
personal property in the Demised Premises. Tenant covenants and agrees to
maintain throughout the Lease Term a commercial general liability policy,
including protection against death, personal injury and property damage, issued
by an insurance company qualified to do business in the state in which the
Demised Premises are located and with a single limit of not less than
$2,000,000.00 per occurrence. Such policy shall name Landlord, its property
manager and the Mortgagee (as to which Tenant has been given notice) as
additional insureds, be primary to any other similar insurance as such
additional insureds, and provide that it may not be cancelled or modified
without at least thirty (30) days prior notice to Landlord and Mortgagee. The
minimum limits of such insurance do not limit the liability of Tenant hereunder.
Prior to occupancy of the Demised Premises and prior to expiration of the
then-current policy, Tenant shall deliver to Landlord certificates evidencing
that insurance required under this Lease is in effect. Tenant covenants and
agrees to obtain all other insurance coverages, and endorsements customarily
maintained by companies with respect to operations in leased space in the
vicinity of the Project in the general business and use, as reasonably requested
by Landlord from time to time, including, without limitation, workers
compensation insurance (but excluding business interruption insurance). The
commercial general liability policy obtained by Tenant shall not contain any
retention or self-insurance provision, unless otherwise approved in writing by
Landlord, but may have a deductible not to exceed $25,000 per occurrence. Tenant
may utilize blanket and umbrella coverage to satisfy its insurance requirements.
Notwithstanding the foregoing, the proceeds of any casualty insurance carried by
Tenant with respect to Tenant’s trade fixtures and personal property shall be
paid to and belong to Tenant.

 

9



--------------------------------------------------------------------------------

6.3    Liability Insurance. Landlord covenants and agrees to maintain a
commercial general liability policy (“Liability Insurance”) covering the Common
Facilities of the Project in such amounts, from such company, with such
deductible and on such terms and conditions as Landlord deems appropriate, in
its reasonable discretion, from time to time. Liability Insurance obtained by
Landlord need not name Tenant as an additional insured party and may, at
Landlord’s option, name the Mortgagee as an additional insured party. Tenant
covenants and agrees to pay, as Additional Rent, its Pro Rata Share of the cost
of the Liability Insurance obtained by Landlord, and its Pro Rata Share of the
cost of any deductible under the Liability Insurance (which deductible shall not
exceed $25,000 per occurrence).

6.4    Waiver of Recovery. Landlord and Tenant waive all right of recovery
against the other and its respective officers, partners, members, agents,
representatives and employees for loss or damage to its real and personal
property kept in or about the Building or the Project, or for loss of business
revenue or extra expense arising out of or related to the use and occupancy of
the Demised Premises, to the extent of any insurance required to be carried by
such party under this Lease. Each party shall, upon obtaining the property
damage insurance required by this Lease, notify the insurance carrier that the
foregoing waiver is contained in this Lease and use reasonable efforts to obtain
an appropriate waiver of subrogation in the policies.

6.5    Cooperation. Landlord and Tenant shall cooperate with each other in the
collection of any insurance proceeds which may be payable in the event of any
loss, including execution and delivery of any proof of loss or other action
required to such recovery.

6.6    Evidence of Insurance. Landlord shall provide evidence of Landlord’s
Insurance to Tenant annually, promptly following renewal or replacement thereof.
Such evidence of insurance shall provide that the insurer shall furnish written
notice to Tenant at least ten (10) days prior to any cancellation of such
insurance.

VII.    OPERATING MAINTENANCE AND REPAIR EXPENSES.

7.1    Utility Charges. Tenant covenants and agrees to contract in Tenant’s own
name and to pay, as Additional Rent, all charges for telephone,
telecommunication, internet, or other data transmission or utility services
used, rendered or supplied to or for the Demised Premises. If any such utility
charges are not separately metered or billed to the Demised Premises, then
Tenant shall pay, as Additional Rent, Tenant’s Pro Rata Share thereof to
Landlord, which amount shall be included in the Monthly Deposits of Common
Facilities Charges.

 

10



--------------------------------------------------------------------------------

7.2    Common Facilities Charges. Tenant covenants and agrees to pay, as
Additional Rent, Tenant’s Pro Rata Share of the Common Facilities Charges (as
herein defined). The term “Common Facilities Charges” shall mean all reasonable
costs and expenses of operating, repairing, maintaining, upkeep and replacing of
the Common Facilities, the Building, the Improvements, the Property and the
Project including, without limitation, upkeep and replanting of grass, trees,
shrubs and landscaping, removal of dirt, debris, obstructions and litter from
the Parking Area, landscaped areas, sidewalks and driveways; trash and garbage
disposal for the Common Facilities and the tenants of the Property or Project;
exterior and interior window Washing of the Demised Premises, other premises
leased to other tenants, the Building and the Common Facilities, repair,
resurfacing resealing, re-striping, sweeping and snow and ice removal from the
Parking Area, sidewalks and driveways; removal of graffiti and repair of
vandalism; heating, ventilation and air conditioning units, systems, equipment
and facilities (“HVAC”) serving the Demised Premises, other premises leased to
other tenants of the Property or the Project, the Building and the Common
Facilities including without limitation, replacement of filters, periodic
inspections and any maintenance contracts (provided that Landlord shall not be
obligated to carry any maintenance contracts); building signs; stairways;
elevators; skylights; gas, electricity, light, heat, power and other utility
services for the Property or the Project (including the Demised Premises, other
premises leased to other tenants, the Building and the Common Facilities);
extermination services; fire protection systems, monitoring and sprinkler
systems; exterior painting; interior painting of the Common Facilities; standard
basic janitorial services (five times per week); replacement of interior, light,
bulbs, light fixtures and ballasts (including the Demised Premises, other
premises leased to other tenants, the Building and the Common Facilities),
maintenance and repairs to roofs; repair, maintenance and replacement of damaged
or broken exterior doors, glass or windows; water and sewage disposal systems
and charges; storm drainage systems and charges (including, without limitation,
any detention, drainage or pond areas located within the Project); irrigation
and landscaping sprinkler systems, association assessments, dues and fees;
supplies and the cost of any rental of equipment in implementing such services;
wages, salaries, compensation, taxes, medical and other insurance, pension and
retirement plans, and all other reasonable and customary benefits and costs or
personnel engaged in the operation, management, maintenance, service or security
of the Property or Project including, without limitation, property managers and
all other personnel for the daily supervision and performance thereof; charges
for professional management and administration of the Building, the Common
Facilities, the Property and the Project; all deductibles for Landlord’s
Insurance (subject to the limitations set forth in Section 6); all alterations,
additions, improvements and other capital expenditures for the Property or
Project (a) in order to conform to changes subsequent to the date of this Lease
in any laws, ordinances, rules, regulations or orders of any applicable
governmental authority enacted or first applicable to the Demised Premises by
reason of a change of condition occurring after the date of this Lease, or
(b) which are intended as a cost or labor saving device or to effect other
economies in the operation of the Property or Project, but limited to the amount
of any actual savings, subject to amortization of such costs at a reasonable
market rate of interest over the reasonably estimated useful life thereof; and
personal property taxes, licenses and permits. The Common Facilities Charges
shall not be subject to amortization except as otherwise expressly herein
required. Landlord may cause any or all of such services to be provided by
independent contractor(s) and sub-contractor(s). The cost of personnel shall be
prorated, in Landlord’s reasonable discretion, if such personnel provides
services for other properties in addition to the Property or Project.

 

11



--------------------------------------------------------------------------------

Common Facilities Charges shall be-deemed to exclude: (i) Taxes; (ii) Landlord’s
Insurance costs; (iii) leasing commissions; (iv) management fees in excess of
four percent (4%) of the Basic Rent and Additional Rent; (v) executive salaries
above the grade of building manager; (vi) rent paid under Ground Leases (other
than in the nature of additional rent consisting of Common Facilities Charges or
Taxes); (vii) payments of interest or principal in respect of debt that is
secured by a Mortgage and any other financing costs with respect to the Project;
(viii) any fee or expenditure (other than the management fee provided in
Section 7.2(iv)) that is paid or payable to an affiliate of Landlord to the
extent that such fee or expenditure exceeds the amount that would be reasonably
expected to be paid in the absence of such relationship; (ix) the cost of any
capital improvements to the Project (except as otherwise expressly provided in
Section 7.2 of this Lease); (x) amounts received by Landlord through proceeds of
insurance to the extent the proceeds are compensation for expenses which were
previously included in Common Facilities Charges hereunder; (xi) cost of repairs
or replacements incurred by reason of fire or other casualty, except for any
uninsured minor casualties occurring in the general course of business, or
caused by the exercise of the right of eminent domain; (xii) advertising
expenditures; (xiii) interest, penalties and late charges that in any such case
are paid or incurred as a result of late payments made by Landlord, unless due
to Tenant’s late payment; (xiv) charitable or political contributions made by
Landlord, (xv) costs and expenses incurred for the handling, removal, treatment,
disposal or replacement of asbestos or asbestos containing materials in the
Building or Project, and costs and expense incurred for the handling, removal,
treatment, disposal or replacement of asbestos or asbestos containing materials
in the Building or Project, and costs and expense incurred for the handling;
removal, treatment, disposal or replacement of other Hazardous Substances in the
Building or Project to the extent any such Hazardous Substances violate
applicable requirements as of the date of this Lease; (xvi) the costs or
expenses of a management office located at the Property and any corporate or
overhead costs of Landlord not attributable to services provided by Landlord to
the Property; (xvii) legal fees for disputes with tenants and legal and auditing
fees, other than legal and auditing fees reasonably incurred in connection with
the maintenance and operation of the Project or in connection with the
preparation of statements required pursuant to additional rent or lease
escalation provisions; (xviii) costs and expenses to cure violations (including
the cost of penalties and fines in connection therewith) existing against the
Project, Building or Property prior to the date of this Lease; (xix) costs for
services furnished to a particular tenant or tenants and not generally available
to all tenants of the Project; and (xx) cost of operating the exercise facility
to the extent of any charges received by the operator thereof (other than Common
Facilities Charges for other tenants of Lafayette Corporate Campus) and if
available to users other than occupants of Lafayette Corporate Campus, then the
pro rata portion of the costs related to such additional users shall be
excluded.

7.3    Tenant’s Maintenance Obligation. Without limiting the other provisions of
this Lease, Tenant, at its sole cost and expense, shall maintain, repair,
replace and keep the Demised Premises and all improvements, fixtures and
personal property thereon in good, safe and sanitary condition, order and repair
and in accordance with all applicable laws, ordinances, orders, rules and
regulations of governmental authorities having jurisdiction. Tenant shall
perform or contract for and promptly pay, as Additional Rent, for trash and
garbage disposal (to the extent that Tenant’s trash and garbage disposal
requirements exceed the usual requirements of tenants in the Building, as
determined by Landlord), security services, interior painting, and repair,
maintenance and replacement of damaged or broken interior glass, plate glass and
other breakable materials in the Demised Premises, but not exterior windows and
exterior doors. Tenant shall operate, maintain, repair and replace the pipes and
other equipment and facilities for water, sewage and other utility services
serving the Demised Premises from the point entering the Demised Premises. All
costs of maintenance and repairs to be performed by Tenant shall be considered
Additional Rent hereunder. All maintenance and repairs to be performed by Tenant
shall be done promptly, in a good and workmanlike fashion, and without
diminishing the original quality of the Demised Premises or the Property.

 

12



--------------------------------------------------------------------------------

7.4    Landlord’s Maintenance Obligation. Landlord shall maintain and replace
the exterior walls, exterior windows, exterior doors and structural elements of
the Building and the Improvements, which shall be at Landlord’s sole cost except
as expressly included in Common Facilities Charges Landlord shall maintain and
replace, the elevators, HVAC and other Building systems, and Common Facilities,
subject to reimbursement if any, for the Common Facilities Charges. Landlord
shall maintain the Building and Common Facilities in a condition and repair
consistent with similar quality buildings in the same area, subject to
reimbursement, if any, for the Common Facilities Charges. Landlord and Tenant
acknowledge that as of the date of this Lease, the Building is a first class mid
rise office building for the Lafayette/Broomfield market. Landlord, at its sole
cost and expense, shall be responsible for the replacement of the roof of the
Building, as opposed to maintenance and repair of the roof as provided in
Section 7.2. Subject to the forgoing Landlord’s maintenance obligation under
this Section shall be determined in Landlord’s reasonable discretion.

7.5    Building Services.

(a) Landlord shall cause to be made available at general points of usage in the
Demised Premises facilities for the supply of domestic hot (or tempered) and
cold running water, and facilities for electric power for normal lighting and
customary office equipment used by Tenant in connection with its business,
including supplemental HVAC (provided that Tenant, at its sole cost, shall be
responsible for all alterations or improvements for supplemental HVAC and for
additional electric or other utilities serving the Demised Premises, in excess
of the electric requirements set forth in Section 7.5(e)). Landlord shall also
furnish to the Demised Premises and the Building heating and air-conditioning
maintained at such temperatures as are customary for similar quality office
buildings in the area as reasonably determined by Landlord, during Normal
Business Hours (as herein defined); subject, however, to all restrictions under
applicable laws, ordinances, rules and regulations. Except when inspections and
repairs are being made thereto, Landlord shall furnish elevator service (if an
elevator is located in the Building) for use by Tenant, its employees and
invitees at all times, Normal Business Hours shall mean the hours of 7:00 a.m.
to 6:00 p.m., Monday through Friday, and 8:00 a.m. to 12:00 p.m. on Saturdays,
except during any governmental or bank holiday. Tenant shall be entitled to use
the heating and air conditioning outside of Normal Business Hours, at Tenant’s
sole expense. Landlord shall provide janitorial services and trash removal to
the Demised Premises during the Lease Term on each business day (but not more
than five (5) days per week) in a manner consistent with similar quality
buildings in the same area (acknowledging that as of the date of this Lease, the
Building is a first-class mid-rise office building for the Lafayette/Broomfield
market). Landlord shall clean all exterior windows at least two (2) times per
calendar year and shall provide exterminating services when reasonably required.
Landlord shall also replace light bulbs and ballasts when needed within the
Building. All of the foregoing maintenance and services shall be subject to
reimbursement, if any, as part of the Common Facilities Charges. Tenant shall
have access to the Demised Premises 24 hours per day, 7 days per week, 52 weeks
per year in accordance with Section 3 of the Addendum.

 

13



--------------------------------------------------------------------------------

(b) Tenant shall use electricity supplied to the Demised Premises only for
standard lighting and customary office equipment, used by Tenant in connection
with its business, including supplemental HVAC (provided that Tenant, at its
sole cost, shall be responsible for all alterations or improvements for
supplemental HVAC and for additional electric or other utilities serving the
Demised Premises, in excess of the electric requirements set forth in
Section 7.5(e)). Tenant shall not make any alteration to the electric system or
connect any high wattage electrical equipment or install heat generating
equipment or machinery in the Demised Premises not otherwise permitted
hereunder, without Landlord’s prior written consent, which shall not be
unreasonably withheld or delayed. Tenant shall pay, as Additional Rent, the cost
of any modifications to the electrical system or heating and air conditioning
system of the Building necessitated by such usage, the cost of separate metering
if required by Landlord, and the cost of any additional electrical service
provided to Tenant, unless billed directly to Tenant by the utility company.

(c) Landlord shall not be liable for any damage, loss or expense incurred by
Tenant by reason of any interruption, reduction (permanent or temporary) or
failure of any utilities or services for the Demised Premises or the Building,
except to the extent caused by the negligence or willful misconduct of Landlord
or its employees or agents and except as expressly provided herein. Landlord
may, with not less than ten (10) days prior verbal notice to Tenant (except that
no notice shall be required in the event of an emergency), cut off and
discontinue any utilities and services when such discontinuance is necessary in
order to make repairs or alterations or if otherwise required in connection with
the fulfillment of Landlord’s obligations under this Lease. Landlord will use
good faith efforts to coordinate any shut-offs with Tenant. In no event shall
Tenant be entitled to any abatement of rent as a result of the Demised Premises
being rendered unusable for their intended purpose due to any such failure,
interruption or reduction, except as expressly provided herein. No such failure,
interruption or reduction of utilities or services shall be construed as an
eviction or disturbance of possession by Landlord and Tenant shall have no right
to terminate this Lease as a result thereof.

(d) Tenant shall promptly notify Landlord of any accidents or defects in the
Building or the Project of which Tenant becomes aware, including defects in
pipes, electric wiring and HVAC equipment, and of any condition which may cause
injury or damage to the Building or Project or any person or property therein.

(e) Notwithstanding Section 7.5(b), Landlord shall be required to provide
electrical facilities for the Building that allow Tenant’s usage of at least ten
(10) watts of power per square foot of Floor Area of the Demised Premises.
Landlord shall not reduce the electrical power currently serving the Building.

(f) In the event there is an interruption of any essential service that is
caused by the negligence or willful misconduct of Landlord or its agents or
employees, and Tenant is unable to use all or a portion of the Demised Premises
for a period of at least seven (7) consecutive days as a result of such
interruption, then the Basic Rent shall equitably abate on a per diem basis from
the first day of such interruption until such interruption is cured, based upon
the portion of the Demised Premises that Tenant is unable to use as a result of
such interruption.

 

14



--------------------------------------------------------------------------------

7.6    Self-Help. If Landlord fails to perform any of its repair or other
obligations pursuant to Section 7.4 or 7.5, then Tenant may provide written
notice thereof to Landlord. If Landlord has not performed such repair within
seven (7) days after such notice from Tenant (or such longer period of time as
is reasonably required so long as Landlord diligently pursues such repair to
completion), the Tenant may perform such repair and Landlord shall reimburse
Tenant for the reasonable out-of-pocket cost thereof, together with an
administrative charge of fifteen percent (15%) of such cost and interest at the
rate of fifteen percent (15%) per annum calculated from the date of such
expenditure until the same is repaid in full Landlord shall reimburse Tenant for
such costs within twenty (20) days after receiving written notice from Tenant,
detailing such costs and providing supporting documentation.

VIII.    OTHER COVENANTS OF TENANT.

8.1    Limitation of Use by Tenant. Tenant covenants and agrees to use the
Demised Premises only for the use or uses set forth as Permitted Uses by Tenant
in the Summary and for no other purposes, except with the prior written consent
of Landlord, which if such use if lawful, will not be unreasonably withheld or
delayed.

8.2    Compliance with Laws. Tenant covenants and agrees that nothing shall be
done or kept on the Demised Premises in violation of any law, ordinance, order,
rule or regulation of any governmental authority having jurisdiction and that
the Demised Premises shall be used, kept and maintained in compliance with any
such law, ordinance, order, rule or regulation and with the certificate of
occupancy issued for the Building and the Demised Premises. Tenant shall not be
required to make any structural changes to the Demised Premises in order to
comply with any laws, unless required by Tenant’s particular use of the Demised
Premises (as opposed to general office use) or by reason of any Changes made by
Tenant. In such event, Landlord shall make such structural changes to the
Demised Premises in order to comply with such law and, if applicable, the cost
thereof shall be included in the Common Facilities Charges (subject to
amortization as provided in Section 7.2). Tenant shall be entitled to contest
any laws as long as neither Landlord nor the Building or Project are subject to
any fine, forfeiture or other impositions; provided, however, if Landlord would
be subject to a fine or other imposition, Tenant may nonetheless contest such
law so long as Tenant provides Landlord with a cash deposit or other reasonably
adequate security to assure payment thereof.

8.3    Compliance with Insurance Requirements. Tenant covenants and agrees that
nothing shall be done or kept on the Demised Premises which might impair any
insurance maintained with respect to the Demised Premises or the Property, which
might increase the insured risks or which might result in cancellation of any
such insurance.

8.4    No Waste or Impairment of Value. Tenant covenants and agrees that nothing
shall be done or kept on the Demised Premises or the Property which would
constitute waste.

8.5    No Structural or Electrical Overloading. Tenant covenants and agrees that
nothing shall be done or kept on the Demised Premises or the Building and that
no improvements, changes, alterations, additions, maintenance or repairs shall
be made to the Demised Premises which is likely to impair the structural
soundness of the Building which is likely to result in an overload of electrical
lines serving the Building, provided such lines have the capacity required
hereby. In the event of violations hereof, Tenant covenants and agrees to
immediately remedy the violation at Tenant’s expense and in compliance with all
requirements of governmental authorities and insurance underwriters.

 

15



--------------------------------------------------------------------------------

8.6    No Nuisance, Noxious or Offensive Activity. Tenant covenants and agrees
that no noxious or offensive activity shall be carried on upon the Demised
Premises or the Property nor shall anything be done or kept on the Demised
Premises or the Property which may be or become a public or private nuisance or
which disturbs others on adjacent or nearby property.

8.7    No Annoying Lights, Sounds or Odors. Tenant covenants and agrees that no
light shall be emitted from the Demised Premises which is unreasonably bright or
causes unreasonable glare, no sound shall be emitted from the Demised Premises
which is unreasonably loud or annoying; and no odor shall be emitted from the
Demised Premises which is noxious or offensive to others on adjacent or nearby
property.

8.8    No Unsightliness. Tenant covenants and agrees that no unsightliness shall
be permitted on the Demised Premises which is visible from any adjacent or
nearby property. Without limiting the generality of the foregoing, all unsightly
conditions, equipment, objects and conditions shall be kept enclosed within the
Demised Premises; no refuse, scrap, debris, garbage, trash, bulk materials or
waste shall be kept, stored or allowed to accumulate on the Demised Premises
except as may be enclosed within the Demised Premises; all pipes, wires, poles,
antennas and other facilities for utilities or the transmission or reception of
audio or visual signals or electricity shall be kept and maintained underground
or enclosed within the Demised Premises or appropriately screened from view.

8.9    No Animals. Tenant covenants and agrees that no animals shall be
permitted or kept on the Demised Premises or the Property, except as may be
required for any person with a disability.

8.10    Restriction on Signs and Exterior Lighting. Tenant covenants and agrees
that no signs or advertising devices of any nature shall be erected or
maintained by Tenant on or visible from the exterior of the Building or the
Property and no exterior lighting shall be permitted on or visible from the
exterior of the Building or the Property, except for signs complying with the
signage specifications attached hereto as Exhibit D and approved by Landlord in
writing, in its reasonable discretion.

8.11    No Violation of Covenants. Tenant covenants and agrees not to commit,
suffer or permit any violation of any covenant, condition or restriction
affecting the Demised Premises or the Property. Landlord will not hereafter
enter into any covenant or restriction applicable to Tenant, the Building or the
Project that interferes with Tenant’s use of the Demised Premises for the
Permitted Use.

 

16



--------------------------------------------------------------------------------

8.12    Restriction on Changes and Alterations. Tenant covenants and agrees not
to improve, change, alter, add to remove or demolish any improvements on the
Demised Premises (“Changes”), without the prior written consent of Landlord
which consent shall not be unreasonably withheld or delayed, and unless Tenant
complies with all reasonable conditions which may be imposed by Landlord, in its
reasonable discretion, in connection with such consent and unless Tenant pays,
as Additional Rent, to Landlord the reasonable out-of-pocket costs and expenses
of Landlord for architectural, engineering or other consultants which may be
reasonably incurred by Landlord in determining whether to approve any such
Changes. Landlord’s consent to any Changes and the conditions imposed in
connection therewith shall be subject to all requirements and restrictions of
any Mortgagee. If such consent is given no such Changes shall be permitted
unless (a) Tenant shall have procured and paid for all necessary permits and
authorizations from any governmental authorities having jurisdiction; (b) such
Changes shall not materially reduce the value of the Property; (c) such Changes
are located wholly within the Demised Premises, shall not adversely affect the
structural integrity of the Building of the operation of the HVAC, plumbing,
electrical, water, or sewer systems servicing the Building or the Property,
(d) such Changes shall not impair existing insurance on the Property; and
(e) Tenant, at Tenant’s sole cost and expense, shall maintain or cause to be
maintained workmen’s compensation insurance covering all persons employed in
connection with the work and obtains ability insurance covering any loss or
damage to persons or property arising in connection with any such Changes and
such other insurance as Landlord may reasonably require. Tenant covenants and
agrees that any Changes approved by Landlord shall be completed with due
diligence and in a good and workmanlike fashion and in compliance with all
conditions imposed by Landlord and all applicable permits, authorizations, laws,
ordinances, orders, rules and regulations of governmental authorities having
jurisdiction and that the costs and expenses with respect to such Change shall
be paid promptly when due and that the Change shall be accomplished free of
mechanics and materialmen’s liens. Tenant covenants and agrees that all Changes
shall become the property of the Landlord at the expiration or earlier
termination of the Lease Term, provided that Tenant may elect to remove any
Changes as long as Tenant repairs any damage caused by such removal.
Notwithstanding anything in this Lease to the contrary, Tenant shall not be
required to remove the Tenant Improvements or any Changes made by Tenant in
compliance with the terms and conditions of this Lease. Notwithstanding the
foregoing, no consent of Landlord shall be required for any interior, non
structural Changes that cost $25,000 or less during any twelve (12) month
period.

8.13    No Mechanic’s Liens. Tenant covenants and agrees not to permit or suffer
and to cause to be removed and released within thirty (30) days after notice
thereof, any mechanic’s materialmen’s or other lien on account of supplies,
machinery, tools, equipment, labor or material furnished or used in connection
with the construction, alteration, improvement, addition to or repair of the
Demised Premises by, through or under Tenant. At least twenty (20) days prior to
any Changes, Tenant shall provide written notice to Landlord of the date of
commencement of any Changes. Landlord shall have the right, at any time and from
time to time, to post and maintain on the Demised Premises and Building such
notices as Landlord deems necessary to protect the Demised Premises against such
liens. Tenant shall have the right to contest, in good faith and with reasonable
diligence, the validity of any such lien or claimed lien, provided that Tenant
shall give to Landlord such security as may be reasonably requested by Landlord
to insure the payment of any amounts claimed, including interest and costs, and
to prevent any sale, foreclosure or forfeiture of any interest in the Property
on account of any such lien including, without limitation, bonding, escrow or
endorsement of the title insurance policy of Landlord and any Mortgagee. If
Tenant so contests, then on final determination of the lien or claim for lien,
Tenant shall immediately pay any judgment rendered, with interest and costs and
shall cause the lien to be released and any judgment satisfied.

 

17



--------------------------------------------------------------------------------

8.14    No Other Encumbrances. Tenant covenants and agrees not to obtain any
financing secured by Tenant’s interest in the Demised Premises and not to
encumber the Demised Premises or Landlord’s or Tenant’s interest therein,
without the prior written consent of Landlord, in its reasonable discretion, and
to keep the Demised Premises free from all liens and encumbrances except liens
and encumbrances existing upon the date of commencement of the Lease Term or
liens and encumbrances created by Landlord.

8.15    Subordination to Landlord Mortgages. Provided that any mortgagee or
holder (“Mortgagee”) of a Mortgage (as herein defined) provides Tenant with a
written non-disturbance agreement in a form reasonably satisfactory to Tenant
and such Mortgagee (“SNDA”) pursuant to which such Mortgagee covenants not to
disturb Tenant’s possession of the Demised Premises and agrees to recognize
Tenant pursuant to all of the terms of this Lease for so long as Tenant is not
in default beyond all applicable notice and cure periods, Tenant covenants and
agrees that this Lease and Tenant’s interest in the Demised Premises shall be
junior and subordinate to any such mortgage or deed of trust (“Mortgage”) now or
hereafter encumbering the Property. Landlord shall pay any administrative fee or
similar charge imposed by such Mortgagee for such SNDA and Tenant shall pay, as
Additional Rent, all reasonable out-of-pocket expenses (including, without
limitation, attorneys’ fees) required to be reimbursed by such Mortgagee for
such SNDA. In the event of a foreclosure of any Mortgage, subject to the terms
of the SNDA, Tenant shall attorn to the party acquiring title to the Property as
the result of such foreclosure. Except for such SNDA, no act or further
agreement by Tenant shall be necessary to establish the subordination of this
Lease to any such Mortgage, which subordination is self-executing, but Tenant
covenants and agrees, upon request of Landlord, to execute such documents as may
be necessary or appropriate to confirm and establish this Lease as subordinate
to any Mortgage in accordance with the foregoing provisions. Alternatively, if
the parties have already entered into an SNDA, Tenant covenants and agrees that,
at the option of any Mortgagee, Tenant shall execute documents as may be
necessary to establish this Lease and Tenant’s interest in the Demised Premises
as superior to any such Mortgage within ten (10) days after Tenant’s receipt
thereof. If Tenant fails to execute any documents required to be executed by
Tenant under the provisions hereof, Tenant shall be deemed to have agreed to and
be bound by the covenants, terms and conditions provided in such documents. If
any Mortgagee or purchaser at foreclosure thereof, succeeds to the interest of
Landlord in the Land or the Building, such person shall not be (i) liable for
any act or omission of Landlord under this Lease, but nothing herein shall
relieve such person of curing any default that is a continuing default after the
effective date of such ownership transfer (that is susceptible of cure), subject
to written notice from Tenant and opportunity to cure for such person as
required under this Lease; (ii) liable for the performance of Landlord’s
covenants hereunder which arise prior to such person succeeding to the interest
of Landlord hereunder, without affecting Tenant’s rights as to the performance
of Landlord’s covenants arising subsequent to such succession with respect to
any continuing default that is curable; (iii) bound by the payment of any rent
which Tenant may have paid more than one month in advance; (iv) liable for any
security deposit which was not delivered to such person; or (v) bound by any
modifications to this Lease to which such holder has not consented in writing.
Landlord represents and warrants to Tenant that there is no Mortgage affecting
the Property as of the date of this Lease, which consent shall not be
unreasonably withheld or delayed.

 

18



--------------------------------------------------------------------------------

8.16    No Assignment or Subletting.

(a) Tenant covenants and agrees not to make or permit a Transfer by Tenant, as
hereinafter defined, without Landlord’s prior written consent which consent
shall not be unreasonably withheld or delayed or conditioned. A “Transfer” by
Tenant shall include an assignment of this Lease, a sublease of all or any part
of the Demised Premises or any assignment, sublease, transfer, mortgage, pledge
or encumbrance of all or any part of the Demised Premises or of Tenant’s
interest under this Lease or in the Demised Premises by operation of law or
otherwise, or the use or occupancy of all or any part of the Demised Premises by
anyone other than Tenant. Any such Transfer by Tenant without Landlord’s written
consent shall be void and shall constitute a Default by Tenant under this Lease.
If Landlord consents to any Transfer by Tenant, Tenant shall not be relieved of
its obligations under this Lease and Tenant shall remain liable, jointly and
severally, and as a principal, not as a guarantor or surety, under this Lease,
to the same extent as though no Transfer by Tenant had been made unless
specifically provided to the contrary in Landlord’s prior written consent. The
acceptance of rent by Landlord from any person other than Tenant shall not be
deemed to be a waiver by Landlord of the provisions of this Section or of any
other provision of this Lease and any consent by Landlord to a Transfer by
Tenant shall not be deemed a consent to any subsequent Transfer by Tenant.

(b) If Tenant requests Landlord’s consent to a Transfer Tenant shall submit to
Landlord in writing the name of the proposed transferee, the effective date of
the Transfer, the terms of the proposed Transfer, a copy of the proposed form of
sublease or assignment, and such information as to the business, reputation and
financial capacity of the transferee as Landlord shall reasonably require to
evaluate the request. It shall be reasonable for the Landlord to withhold its
consent to any Transfer where: (i) in the case of a sublease the subtenant has
not acknowledged that the provisions of any sublease are subject and subordinate
to the provisions of this Lease and such sublessee shall covenant not to violate
the provisions of this Lease or (ii) the reputation of the transferee would
unreasonably damage or otherwise impair the value of the Building or (iii) the
intended use is not permitted by applicable law or covenant. The foregoing
criteria are not exhaustive, and Landlord may withhold consent to a Transfer on
any other reasonable grounds. Tenant shall reimburse Landlord for all of
Landlord’s out-of-pocket costs incurred in connection with any request for
consent to a Transfer, including, without limitation, a reasonable sum for
attorneys fees, if incurred.

 

19



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, Landlord shall at Landlord’s option, in the
case of an assignment or sublease for all or substantially all of the remaining
Lease Term have the right in lieu of consenting to a Transfer by Tenant, to
terminate this Lease as to the portion of the Demised Premises that is the
subject of the proposed Transfer, and to enter into a new lease with the
proposed transferee and receive directly from the proposed transferee the
consideration agreed to be given by such transferee to Tenant for the Transfer
by Tenant. Alternatively, at the request of Landlord, Tenant shall pay over to
Landlord, as Additional Rent, fifty percent (50%) of all sums received by Tenant
in excess of the rent payable by Tenant hereunder which is attributable on an
equally allocable Floor Area basis, to any subletting of all or any portion of
the Demised Premises so subleased, and fifty percent (50%) of all consideration
received on account of or attributable to any assignment of this Lease in each
case after first deducting from such gross profit or proceeds, all reasonable
out-of-pocket expenses incurred by Tenant with respect to such Transfer,
including, without limitation, all rent concessions and allowances and the
unamortized cost of any Improvements or Changes made by Tenant for such
Transfer. Such costs will include any unamortized costs of any Improvements or
Changes made by Tenant prior to such Transfer but specifically benefitting such
transferee, other than the Tenant Improvements to the extent of the Tenant
Improvement Allowance. If a partial termination of this Lease occurs as set
forth above, all Basic Rent and Additional Rent and Tenant’s Pro Rata Share
shall be appropriately adjusted. The provisions of this Section 8.16(c) shall
not apply to a Permitted Transfer.

(d) If Landlord consents to a Transfer by Tenant, then any option to renew this
Lease, right to extend the Lease Term, or option or right of refusal to expand
the Demised Premises shall automatically terminate. This Section 8.16(d) shall
not apply to a Permitted Transfer.

(e) Tenant covenants and agrees to pay, as Additional Rent to Landlord any
reasonable costs and expenses incurred by Landlord in connection with such
request (including, without limitation, reasonable attorneys’ fees), whether or
not the consent of Landlord is given to the Transfer requested by Tenant. When
the actual amount of such costs and expenses are known by Landlord, Tenant shall
pay to Landlord such additional actual costs and expenses. The payment of such
costs and expenses by Tenant shall be a condition precedent to the effectiveness
of any consent by Landlord to such Transfer.

(f) Notwithstanding anything to the contrary, Tenant shall not be entitled to
make a Transfer to any person or entity with whom Landlord or its Related
Parties (as herein defined) negotiated or had contact or to whom Landlord has
give, or received therefrom, any written or oral proposal regarding a lease of
space in the Building within the six (6) month period preceding Tenant’s request
for such Transfer, provided that Landlord (or its affiliated entities) have
other space available in Lafayette Corporate Campus that is reasonably suitable
for such prospect’s requirements. Tenant shall not publicly advertise the rate
or other economic terms upon which Tenant is willing to Transfer the Demised
Premises, and all other public advertisements of a Transfer shall be subject to
the prior written approval of Landlord, which approval shall not be unreasonably
withheld, except that Tenant may circulate marketing brochures by mail or e-mail
without Landlord’s consent. Public advertisement shall include, without
limitation, the placement or displays of any signs or lettering on or above the
Demised Premises. If at the time of the proposed Transfer Landlord shall have
other space available in Lafayette Corporate Campus that is reasonably suitable
for such prospect’s requirements, Tenant shall not be entitled to Transfer or
offer to Transfer the Demised Premises to such prospect at a rental rate less
than the then-prevailing fair market rental for the Demised Premises with all
relevant factors considered.

 

20



--------------------------------------------------------------------------------

(g) For the purposes of this Lease, the term, “Transfer” shall also include: the
transfer or change, whether voluntary, involuntary or by operation of law, of
more than fifty percent (50%) of the control or ownership, whether legal or
beneficial, in Tenant within a twelve (12) month period. Notwithstanding the
foregoing, Tenant may (i) assign or sublet all or a portion of the Demised
Premises to any entity that controls, is controlled by or is under common
control with Tenant (an “Affiliate”); (ii) assign this Lease to any entity that
succeeds to the interest of Tenant following a merger of consolidation or a
reorganization or recapitalization of Tenant; (iii) assign this Lease to any
entity that purchase all or substantially all of the stock or assets of Tenant;
(iv) list the shares of stock of Tenant on any public exchange or otherwise
offer the stock of Tenant to the public, or (v) assign this Lease to any entity
that purchases all or substantially all of the “Abacus” division of Tenant
(including, without limitation, the operations at the Demised premises) as a
going concern, in each case, without Landlord’s prior consent (hereinafter
referred to as a “Permitted Transfer”); provided that Tenant shall not be
released from obligation or liability under the Lease, if an assignment, the
Affiliate assumes all obligations and liabilities of Tenant under the Lease, and
Tenant notifies Landlord in a timely manner, along with copies of such sublease
or assignment, as well as documentation evidencing such relationship or
affiliation. Further, if Tenant is a public company, the transfer of shares of
Tenant shall not be deemed to be a Transfer.

(h) As a condition to Landlord’s consent to a Transfer by Tenant, any assignee
shall expressly assume all the obligations of Tenant under this Lease in a
written instrument reasonably satisfactory to Landlord and furnished to Landlord
not later than ten (10) days prior to the effective date of such assignment, and
any subtenant shall covenant to Landlord not to violate the provisions of this
Lease as applied to the portion of the Demised Premises so sublet and to attorn
to Landlord, at Landlord’s written election, in the event of any termination of
this Lease prior to the expiration date of the Lease Term, all of which shall be
in a written instrument reasonably satisfactory to Landlord and furnished to
Landlord not later than ten (10) days prior to the effective date of such
sublease.

8.17    Annual Financial Statements. Tenant covenants and agrees to furnish to
Landlord, within fifteen (15) days after written request thereof from Landlord,
copies of the then available annual financial statements of Tenant audited, if
requested by Landlord, by a certified public accountant, and agrees that
Landlord may deliver any such financial statements to any existing or
prospective Mortgagee or purchaser of the Property (under an executed letter of
intent of purchase agreement), provided that Landlord and such other parties
agree to keep such information confidential pursuant to a commercially
reasonable form of written confidentiality agreement and provided further that
Tenant shall not be required to furnish the financial statements for any
calendar year before the date that such financial statements have been
completed, but in no event more than one hundred twenty (120) days following
such calendar year. The financial statements shall include a balance sheet as of
the end of, and a statement of profit and loss for, the preceding fiscal year of
Tenant and, if regularly prepared by Tenant, a statement of sources and use of
funds for the preceding fiscal year of Tenant.

8.18    Payment of Income and Other Taxes. Tenant covenants and agrees to pay,
as Additional Rent, promptly when due, all taxes, the nonpayment of which might
give rise to a lien on the Demised Premises or Tenant’s interest therein, and to
furnish, if requested by Landlord, evidence of such payments.

 

21



--------------------------------------------------------------------------------

8.19    Estoppel Certificates. Tenant covenants and agrees to execute,
acknowledge and deliver to Landlord, upon Landlord’s written request, a written
statement certifying that this Lease is unmodified (or, if modified, stating the
modifications) and in full force and effect; stating the dates to which Basic
Rent has been paid; stating the amount of the Monthly Deposits held by Landlord
for the then tax and insurance year, stating that, to the best knowledge of
Tenant, there exists no defaults by Landlord or Tenant and no event which with
the giving of notice or the passage of time, or both, would constitute such a
default (or, if there exists defaults, setting forth the nature thereof); and
stating such other matters concerning this Lease as Landlord may reasonably
request. Tenant agrees that such statement may be delivered to and relied upon
by any existing or prospective Mortgagee or purchaser of the Property. Tenant
agrees that a failure to deliver such a statement within fifteen (15) days after
written request from Landlord shall be conclusive upon Tenant that this Lease is
in full force and effect without modification except as may be represented by
Landlord; that there are no uncured defaults by Landlord or Tenant under this
Lease except as may be represented by Landlord; and that any representation by
Landlord with respect to Basic Rent, the Monthly Deposits and any other
permitted matter are true.

8.20    Landlord Right to Inspect and Show Premises and to Install “For Sale”
Signs. Tenant covenants and agrees that Landlord and the authorized
representatives of Landlord shall have the right to enter the Demised Premises
at any reasonable time upon prior verbal notice during ordinary business hours
(or at any time and without notice in the event of an emergency) for the
purposes of inspecting, repairing or maintaining the same or performing any
obligations of Tenant which Tenant has failed to perform hereunder or for the
purposes of showing the Demised Premises to any existing or prospective
Mortgagee, purchaser or, in the last twelve (12) months of the Lease Term,
tenant of the Property or the Demised Premises. Tenant covenants and agrees that
Landlord may at any time and from time to time place on the grounds of the
Property, but not on the exterior of the Building, a sign advertising the
Property or the Demised Premises for sale or, during the last twelve (12) months
of the Lease Term, for lease.

8.21    Landlord Title to Fixtures, Improvements and Equipment. Tenant covenants
and agrees that all fixtures and improvements on the Demised Premises and all
equipment relating to the use and operation of the Demised Premises (as
distinguished from operations incident to the business of Tenant), including all
plumbing, heating, lighting, electrical and air conditioning fixtures and
equipment, whether or not attached to or affixed to the Demised Premises, and
whether now or hereafter located upon the Demised Premises, shall be and remain
the property of the Landlord upon expiration of the Lease Term.

8.22    Removal of Tenant’s Equipment. Tenant covenants and agrees to remove, at
or prior to the expiration or earlier termination of the Lease Term, all of
Tenant’s Equipment, as hereinafter defined. “Tenant’s Equipment” shall mean all
moveable equipment, apparatus, machinery, signs, furniture, furnishings and
personal property used in the operation of the business of Tenant (as
distinguished from the use and operation of the Demised Premises). If such
removal shall injure or damage the Demised Premises Tenant covenants and agrees,
at its sole cost and expense, at or prior to the expiration of the Lease Term,
to repair such injury and damage in good and workmanlike fashion and to place
the Demised Premises in substantially the same condition as the Demised Premises
would have been in if such Tenant’s Equipment had not been installed. If Tenant
fails to remove any of Tenant’s Equipment by the expiration of the Lease Term,
Landlord may, at its option, keep and retain any such Tenant’s Equipment or
dispose of the same and retain any proceeds therefrom, and Landlord shall be
entitled to recover from Tenant, any costs or expenses of Landlord in removing
the same and in restoring the Demised Premises, in excess of the actual
proceeds, if any, received by Landlord from disposition thereof. Tenant releases
and discharges Landlord from any and all claims and liabilities of any kind
arising out of Landlord’s disposition of Tenant’s Equipment. Notwithstanding
anything in this Lease to the contrary, Tenant shall not be required to remove
any raised floor, any cables or wiring of any kind or any kitchen pantry or
appliances.

 

22



--------------------------------------------------------------------------------

8.23    Tenant Indemnification of Landlord. Subject to Section 6.4 hereof and
except to the extent caused by the negligence or willful misconduct of Landlord
or its employees or agents, Tenant covenants and agrees to protect, indemnify,
defend and save Landlord and Landlord’s managers, employees, agents,
beneficiaries, successors, assigns and other related parties (“Related Parties”)
harmless from and against all liability, obligations, claims, damages,
penalties, causes of action, costs and expenses, including attorneys’ fees,
imposed upon incurred by or asserted against Landlord or its Related Parties by
reason of (a) any accident, injury to or death of any person or loss of or
damage to any property occurring on or about the Demised Premises, (b) any act
or omission of Tenant or Tenant’s agents, officers or employees or any other
person entering upon the Demised Premises under express or implied invitation of
Tenant (collectively, “Tenant’s Agents”); (c) any use which may be made of, or
condition existing upon, the Demised Premises; (d) any improvements, fixtures or
equipment upon the Demised Premises; (e) any failure on the part of Tenant or
Tenant’s Agents to perform or comply with any of the provisions, covenants or
agreements of Tenant contained in this Lease; (f) any violation of any law,
ordinance, order, rule or regulation of governmental authorities having
jurisdiction over Tenant or Tenant’s Agents; and (g) any repairs, maintenance or
Changes to the Demised Premises by, through or under Tenant. Tenant further
covenants and agrees that, in case any action, suit or proceeding is brought
against Landlord or its Related Parties by reason of any of the foregoing,
Tenant shall, at Tenant’s sole cost and expense, defend Landlord in any such
action, suit or proceeding. Tenant’s employees, officers, directors,
shareholders, managers, members and partners shall have no direct liability
under this Lease; without, however, limiting any other claim against such party
at law or in equity.

8.24    Landlord Indemnification of Tenant. Subject to Section 6.4 hereof and
except to the extent caused by the negligence or willful misconduct of Tenant or
Tenant’s Agents, Landlord covenants and agrees to protect, indemnify, defend and
save Tenant harmless from and against all liability, obligations, claims,
damages, penalties, causes of action, costs and expenses, including attorneys’
fees, imposed upon, incurred by, or asserted against Tenant by reason of (a) the
negligence or willful misconduct of Landlord and its employees and agents; or
(b) a default by Landlord under this Lease, after the lapse of all applicable
notice grace and cure periods. Tenant waives and releases any claims Tenant may
have against Landlord or its Related Parties for loss, damage or injury to
person or property sustained by Tenant or Tenant’s Agents resulting from any
cause whatsoever other than (i) negligence or willful misconduct of Landlord, or
(ii) the default by Landlord in its obligations under this Lease.
Notwithstanding anything to the contrary, the indemnification of Tenant by
Landlord provided in this Section 8.24 shall be subject to all waivers,
limitations and restrictions otherwise provided in this Lease. Notwithstanding
anything to the contrary, Landlord’s liability under this Lease shall be
restricted to and Tenant shall look solely to the equity of Landlord in the
Property (or, in the event Tenant is leasing any of the Option Space pursuant to
the Expansion Option, the Project), including any insurance proceeds, sale
proceeds, finance proceeds, cash accounts and condemnation proceeds, in the
event of any default or liability of Landlord under this Lease, such exculpation
of liability to be absolute and without any exception whatsoever. Landlord’s
employees, officers, directors, shareholders, managers, members and partners
shall have no direct liability under this Lease; without, however, limiting any
other claim against such party at law or in equity.

 

23



--------------------------------------------------------------------------------

8.25    Release upon Transfer by Landlord. In the event of a transfer by
Landlord of the Property or of Landlord’s interest as Landlord under this Lease,
Landlord’s successor or assign shall take subject to and be bound by this Lease
and in such event, Tenant covenants and agrees that Landlord and its Related
Parties shall be released from all obligations of Landlord under this Lease,
except obligations which arose and matured prior to such transfer by Landlord;
that Tenant shall thereafter look solely to Landlord’s successor or assign for
satisfaction of the obligations of Landlord under this Lease; and that, upon
demand by Landlord or Landlord’s successor or assign, Tenant shall attorn to
such successor or assign.

8.26    Rules and Regulations. Tenant shall observe and comply with rules and
regulations attached hereto as Exhibit C, which may be reasonably amended from
time to time by Landlord by providing written notice thereof to Tenant. Landlord
shall not be responsible to Tenant for the failure of any other tenant of the
Building to observe or comply with any of the rules or regulations. Landlord
shall not enforce such rules and regulations in a discriminatory manner. If
there is an inconsistency between this Lease and such rules and regulations, the
provisions of this Lease shall control.

8.27    Hazardous Substances.

(a) Tenant covenants and agrees that neither Tenant nor Tenant’s Agents shall
use, store, generate, treat, transport, or dispose of any Hazardous Substance at
the Property without first obtaining Landlord’s written approval, which consent
shall be in Landlord’s sole and subjective discretion. Tenant shall, at its sole
cost and expense, promptly respond to and clean up any release or threatened
release caused or permitted by Tenant or Tenant’s Agents of any Hazardous
Substance (as hereinafter defined) into the drainage systems, soil, surface
water, groundwater, or atmosphere, in a safe manner, in strict accordance with
Applicable Law (as hereinafter defined), and as authorized or approved by all
federal, state, and/or local agencies having authority to regulate the
permitting, handling, and cleanup of Hazardous Substances.

(b) Tenant hereby indemnifies, defends and holds harmless Landlord from and
against any suits, actions, legal or administrative proceedings, demands,
claims, liabilities, fines, penalties, losses, injuries, damages, expenses or
costs, including interest and attorneys’ fees, incurred by, claimed or assessed
against Landlord or its Related Parties (i) under any laws, rules, regulations
including, without limitation, Applicable Laws, (ii) in any way connected with
any injury to any person or damage to any property, or (iii) any loss to
Landlord or its Related Parties occasioned in any way by Hazardous Substances
caused by Tenant or Tenant’s Agents on or about the Property, or permitted by
Tenant and first existing in the Demised Premises during the Lease Term or
Tenant’s occupancy of the Demised Premises, except to the extent caused by
Landlord or its Related Parties.

 

24



--------------------------------------------------------------------------------

(c) Without limiting its obligations under any other Section of this Lease,
Tenant shall be solely and completely responsible for responding to and
complying with any administrative notice, order, request or demand, or any third
party claim or demand relating to potential or actual contamination on the
Property resulting from the acts of Tenant and Tenant’s Agents. Tenant hereby
waives, releases and discharges forever Landlord from all present and future
claims, demands, suits, legal and administrative proceedings and from all
liability for damages, losses, costs, liabilities, fees and expenses, present
and future, arising out of or in any way connected any condition of
environmental contamination of the Property or the existence of Hazardous
Substances in any state on the Property unless caused by Landlord or its Related
Parties.

(d) Landlord consents to Tenant’s use of ordinary office products in customary
quantities within the Demised Premises, in accordance with Applicable Laws and
the terms and conditions of this Lease.

(e) Hazardous Substance(s) shall mean any hazardous substance, pollutant,
contaminant, waste, by product or constituent regulated under any of the
Applicable Laws (as hereinafter defined); oil and petroleum products, natural
gas, natural gas liquids, liquified natural gas, and synthetic gas usable for
fuel; pesticides regulated under any of the Applicable Laws; asbestos and
asbestos containing materials, PCBs and other substances regulated under any of
the Applicable Laws; raw materials, building components and the product of any
manufacturing or other activities on the Property, source material, special
nuclear material, by-product material and any other radioactive materials of
radioactive wastes, however produced, regulated under the Atomic Energy Act or
the Nuclear Waste Policy Act; chemicals subject to the OSHA Hazard
Communications Standard, 29 C.F.R. § 19.10.1200 et seq.; industrial process and
pollution control wastes, whether or not defined as hazardous within the meaning
of any Applicable Law; and any substance which at any time shall be listed as
“hazardous” or “toxic” or regulated under any of the Applicable Laws.

(f) Applicable Law(s) shall include, but shall not be limited to, all federal,
state, and local statutes, ordinances, regulations and rules regulating the
environmental quality, health, safety, contamination and cleanup including,
without limitation, the Clean Air Act, as amended, 42 U.S.C. § 7401 et seq.; the
Federal Water Pollution Control Act, as amended, 33 U.S.C. § 1251 et seq; the
water Quality Act of 1987, as amended; the Federal Insecticide, Fungicide and
Rodenticide Act, as amended, 7 U.S.C. § 136 et seq.; the Marine Protection,
Research and Sanctuaries Act, as amended, 33 U.S.C. § 1401 et seq.; the National
Environmental Policy Act, as amended, 42 U.S.C. § 4321 et seq.; the Noise
Control Act, as amended, 42 U.S.C. § 4901 et seq.; the Occupational Safety and
Health Act, as amended, 29 U.S.C. § 651 et seq.; the Safe Drinking Water Act, as
amended, 42 U.S.C. § 300 (f) et seq.; the Comprehensive Environmental Response,
Compensation and Liability Act, as amended, 42 U.S.C. § 9601 et seq.; the Toxic
Substances Control Act, as amended, 15 U.S.C. § 2601. et seq.; the Atomic Energy
Act, as amended, 42 U.S.C. § 2011 et seq.; the Nuclear Waste Policy Act of 1982,
as amended, 42 U.S.C. § 10101 et seq.; and state superlien and environmental
cleanup statues, with implementing regulations and guidelines. Applicable Laws
shall also include all federal, state, regional, county, municipal, agency,
judicial and other local laws, statutes, ordinances, regulations, rules and
rulings, whether currently in existence or hereinafter enacted or promulgated,
that govern or relate to: (i) the existence, cleanup and/or remedy of
contamination of property; (ii) the protection of the environment from spilled,
deposited or otherwise emplaced contamination; (iii) the control of Hazardous
Substances; or (iv) the use, generation, discharge, transportation, treatment,
removal or recovery of Hazardous Substances.

 

25



--------------------------------------------------------------------------------

(g) Landlord represents and warrants to Tenant that, to the Landlord’s actual
knowledge based solely on any existing environmental reports, there is no
asbestos or Hazardous Materials located in the Demised Premises or the Building
in violation of Applicable Law as of the date hereof. Subject to Section 6.4
hereof, and except to the extent caused by the negligence or willful misconduct
of Tenant or Tenant’s Agents, Landlord hereby indemnifies, defends and holds
harmless Tenant from and against any suits, actions, legal or administrative
proceedings, demands, claims, liabilities, fines, penalties, losses, injuries,
damages, expenses or costs, including interest and attorneys’ fees, incurred by,
claimed or assessed against Tenant as a result of any Hazardous Substances
affecting the Demised Premises caused by Landlord or its Related Parties in
violation of Applicable Laws, except to the extent caused by Tenant or Tenant’s
Agents. This indemnification shall be subject to all waivers, limitation and
restrictions otherwise provided in this Lease.

(h) In the event that there are any Hazardous Substances upon the Demised
Premises as of the date hereof and Tenant is not reasonably able to use the
Demised Premises as the result of such pre-existing Hazardous Substance, then
Tenant may provide written notice thereof to Landlord. In such event, the Lease
shall terminate within thirty (30) days after such notice (or such later date as
Tenant may vacate and surrender the Demised Premises); provided that Landlord
shall be entitled to provide written notice to Tenant that Landlord has elected
(provided Landlord shall not be obligated to do so) to remediate such Hazardous
Substance at no cost to Tenant, as necessary to allow Tenant to again use the
Demised Premises, or prosecute legal action or other appropriate proceedings
against the parties responsible for such Hazardous Substance, at no cost to
Tenant, in order to cause such remediation as necessary to allow Tenant to again
use the Demised Premises. If Landlord makes such election, then the effective
date of such termination shall be extended as long as Landlord is diligently
pursuing such remediation and/or legal action; provided that if Tenant does not
believe that Landlord is diligently pursuing such remediation and/or legal
action, Tenant shall provide at least thirty (30) days written notice thereof
and opportunity to cure to Landlord. Upon remediation of such Hazardous
Substance as herein provided, the exercise of such termination shall be
withdrawn and the Lease shall continue in full force and effect. Notwithstanding
anything to the contrary, if Tenant has not been reasonably able to use the
Demised Premises as a result of such Hazardous Substance for a period of at
least eleven (11) months, then Tenant shall be entitled to provide written
notice to Landlord accelerating the effective date of such termination to a date
stated in such notice, which date shall not be earlier than one (1) month after
such notice from Tenant; provided that if such remediation is completed in order
to allow Tenant to again use the Demised Premises within such one (1) month
period, the exercise shall be deemed withdrawn and the Lease shall continue in
full force and effect.

 

26



--------------------------------------------------------------------------------

IX.    DAMAGE OR DESTRUCTION.

9.1    Tenant’s Notice of Damage. If any portion of the Demised Premises shall
be damaged or destroyed by fire or other casualty, Tenant shall give prompt
written notice thereof to Landlord (“Tenant’s Notice of Damage”).

9.2    Options to Terminate if Damage Substantial. Upon receipt of Tenant’s
Notice of Damage, Landlord shall promptly proceed to determine the nature and
extent of the damage or destruction and to estimate the time necessary to repair
or restore the Demised Premises. As soon as reasonably possible, Landlord shall
give written notice to Tenant stating Landlord’s estimate of the time necessary
to repair or restore the Demised Premises (“Landlord’s Notice of Repair Time”).
If Landlord reasonably estimates that repair or restoration of the Demised
Premises cannot be completed within two hundred forty (240) days from the time
of Tenant’s Notice of Damage, Landlord and Tenant shall each have the option to
terminate this Lease. If, however, the damage or destruction was caused by the
international act or omission of Tenant or Tenant’s Agents, Landlord shall have
the option to terminate this Lease if Landlord reasonably estimated that the
repair or restoration cannot reasonably be completed within two hundred forty
(240) days from the time of Tenant’s Notice of Damage, but Tenant shall not have
the option to terminate this Lease. Any option granted hereunder shall be
exercised by written notice to the other party given within thirty (30) days
after Landlord’s Notice of Repair Time. If either Landlord or Tenant exercises
its option to terminate this Lease, the Lease Term shall expire ten (10) days
after the notice by either Landlord or Tenant exercising such party’s option to
terminate this Lease. Following termination of this Lease under the provisions
hereof Landlord shall refund to Tenant such amounts of Basic Rent and Additional
Rent theretofore paid by Tenant as may be applicable to the period subsequent to
the time of Tenant’s Notice of Damage less the reasonable value of any use or
occupation of the Demised Premises by Tenant subsequent to the time of Tenant’s
Notice of Damage. If the Demised Premises are materially damaged during the last
twelve (12) months of the Lease Term, such that Landlord reasonably estimates
that the repair or restoration cannot be reasonably completed within one hundred
twenty (120) days after the Tenant’s Notice of Damage, then Landlord or Tenant
may terminate this Lease by providing written notice thereof to the other party
within thirty (30) days after Tenant’s Notice of Damage.

9.3    Option to Terminate if Damage to Building. {Intentionally Omitted}

9.4    Obligations to Repair and Restore. If repair and restoration of the
Demised Premises can be completed within the period specified in Section 9.2, in
Landlord’s reasonable estimation, or if neither Landlord nor Tenant terminate
this Lease as provided in Sections 9.2, then this Lease shall continue in full
force and effect and Landlord shall proceed forthwith to cause the Demised
Premises (including the Tenant Improvements and any improvements constructed by
Landlord but excluding any Changes, fixtures and personal property constructed
or owned by Tenant) to be repaired and restored with reasonable diligence and
there shall be abatement of Basic Rent and Additional Rent proportionate to the
extent of the space and period of time that Tenant is unable to use and enjoy
the Demised Premises.

 

27



--------------------------------------------------------------------------------

9.5    Application of Insurance Proceeds. The proceeds of any Property insurance
maintained on the Demised Premises by Landlord, other than property insurance
maintained by Tenant on fixtures and personal property of and leasehold
improvements made by Tenant, shall be paid to and become the property of
Landlord, subject to any obligation of Landlord to cause the Demised Premises
and Tenant Improvements to be repaired and restored and further subject to any
rights under any Mortgage encumbering the Property to such proceeds. If such
fire or other casualty shall occur during the last two (2) years of the Lease
Term (subject to Tenant’s right to exercise the Renewal Option), then Landlord’s
obligation to repair and restore the Demised Premises and Tenant Improvements
provided in this Section 9 is limited to the repair and restoration that can be
accomplished with the proceeds of any Property Insurance maintained on the
Demised Premises, plus the amount of any deductible under the Property Insurance
(subject to Tenant’s reimbursement of such deductible to the extent provided in
Section 6.1). The amount of any such insurance proceeds is subject to any right
of any Mortgagee to apply such proceeds to its secured debt under its Mortgage.

X.    CONDEMNATION.

10.1    Taking – Substantial Taking – Insubstantial Taking. A “Taking” shall
mean the taking of all or any portion of the Demised Premises or the Building as
a result of the exercise of the power of eminent domain or condemnation for
public or quasi-public use or the sale of all or part of the Demised Premises or
the Building under the threat of condemnation. A “Substantial Taking” shall mean
a Taking of fifteen percent (15%) or more of the Floor Area of either the
Demised Premises or the Building, or if any parking is taken and the remainder
is not reasonably sufficient for Tenant’s needs. An “Insubstantial Taking” shall
mean a Taking which does not constitute a Substantial Taking.

10.2    Termination on Substantial Taking. If there is a Substantial Taking with
respect to the Demised Premises or the Building, the Lease Term shall expire on
the date of vesting of title pursuant to such Taking. In the event of
termination of this Lease under the provisions hereof, Landlord shall refund to
Tenant such amounts of Basic Rent and Additional Rent theretofore paid by Tenant
as may be applicable to the period subsequent to the time of termination of this
Lease.

10.3    Restoration on Insubstantial Taking. In the event of an Insubstantial
Taking with respect to the Demised Premises or the Building, this Lease shall
continue in full force and effect, Landlord shall proceed forthwith to cause the
Demised Premises (including the Tenant Improvements but excluding any Changes,
fixtures and personal property constructed or owned by Tenant), less such
Taking, to be restored as near as may be to the original condition thereof prior
to such Taking and there shall be abatement of Basic Rent and Additional Rent
proportionate to the extent of the space so taken.

10.4    Right to Award. The total award, compensation, damages or consideration
received or receivable as a result of a Taking (“Award”) shall be paid to and be
the property of Landlord, including, without limitation, any part of the Award
made as compensation for diminution of the value of this leasehold or the fee of
the Demised Premises. Tenant hereby assigns to Landlord, all of Tenant’s right,
title and interest in and to any such Award. Tenant covenants and agrees to
execute, immediately upon demand by Landlord such documents as may be necessary
to facilitate collection by Landlord of any such Award. Notwithstanding
Landlord’s right to the entire Award, Tenant shall be entitled to a separate
award, if any, for the loss of Tenant’s personal property, the loss of Tenant’s
business and profits. Tenant’s moving expenses, and Changes made by Tenant
(subject to amortization of such Changes on a straight line basis over the
initial Lease Term).

 

28



--------------------------------------------------------------------------------

XI.    DEFAULTS BY TENANT.

11.1    Defaults Generally. In the event that any of the following events shall
occur, Tenant shall be deemed to be in default of Tenant’s obligations under
this Lease (each of the following shall be referred to as a “Default by
Tenant”).

11.2    Failure to Pay Rent or Other Amounts. A Default by Tenant shall exist if
Tenant fails to pay Basic Rent, Additional Rent, Monthly Deposits, or any other
amounts payable by Tenant within seven (7) days after such rental or other
amount is due under the terms of this Lease. The foregoing grace period shall be
in addition to notice required by Colorado statute prior to commencing an action
for forceable entry and detainer.

11.3    Violation of Lease Terms. A Default by Tenant shall exist if Tenant
breaches or fails to comply with any non-monetary agreement, term, covenant or
condition in this Lease applicable to Tenant, and Tenant does not cure such
breach or failure within thirty (30) days after notice thereof by Landlord to
Tenant, or, if such breach or failure to comply cannot be reasonably cured
within such 30 day period, if Tenant shall not in good faith commence to cure
such breach on failure to comply within such 20-day period or shall not
diligently proceed therewith to completion following such notice.

11.4    Inspection of Demised Premises. A Default by Tenant shall exist if the
Demised Premises is not being occupied and Tenant shall fail to cause the
Demised Premises to be inspected or monitored for fifteen (15) consecutive days.

11.5    Transfer of Interest Without Consent. A Default by Tenant shall exist if
Tenant’s interest under this Lease or in the Demised Premises shall be
transferred to or pass to or devolve upon any other party without Landlord’s
prior written consent, except as provided in Section 8.16(g).

11.6    Execution and Attachment against Tenant. A Default by Tenant shall exist
if Tenant’s interest under this Lease or in the Demised Premises shall be taken
upon execution or by other process of law directed against Tenant, or shall be
subject to any attachment at the instance of any creditor or claimant against
Tenant and said attachment shall not be discharged or disposed of within fifteen
(15) days after the levy thereof.

11.7    Bankruptcy or Related Proceedings. A Default by Tenant shall exist if
Tenant shall file a petition in bankruptcy or insolvency or for reorganization
or arrangement under the bankruptcy laws of the United States or under any
similar act of any state, or shall voluntarily take advantage of any such law of
act by answer or otherwise, or shall be dissolved or shall make an assignment
for the benefit of creditors or if involuntary proceedings under any such
bankruptcy or insolvency law or for the dissolution of Tenant shall be
instituted against Tenant or a receiver or trustee shall be appointed for the
Demised Premises or for all or substantially all of the property of Tenant, and
such proceedings shall not be dismissed or such receivership or trusteeship
vacated within sixty (60) days after such institution or appointment.

 

29



--------------------------------------------------------------------------------

XII.    LANDLORD’S REMEDIES.

12.1    Remedies Generally. Upon the occurrence of any Default by Tenant,
Landlord shall have the right, at Landlord’s election, then or any time
thereafter, to exercise any one or more of the following remedies.

12.2    Cure by Landlord. In the event of a Default by Tenant, Landlord may, at
Landlord’s option, but without obligation to do so, and without releasing Tenant
from any obligations under this Lease, make any payment or take any action as
Landlord may deem necessary or desirable to cure any such Default by Tenant in
such manner and to such extent as Landlord may deem necessary or desirable.
Landlord may do so without demand on, or written notice to, Tenant and without
giving Tenant an opportunity to cure such Default by Tenant. Tenant covenants
and agrees to pay to Landlord, within ten (10) days after demand, all advances,
costs and expenses of Landlord in connection with the making of any such payment
or the taking of any such action including, without limitation, (a) a charge in
the amount of fifteen percent (15%) of such advances, costs and expenses payable
to Landlord to compensate for the administrative overhead attributable to such
action, (b) reasonable attorneys’ fees, and (c) interest as hereinafter provided
from the date of payment of any such advances, costs and expenses by Landlord.
Action taken by Landlord may include commencing, appearing in, defending or
otherwise participating in any action or proceeding and paying, purchasing,
contesting or compromising any claim, right, encumbrance, charge or lien, with
respect to the Demised Premises which Landlord, in its discretion, may deem
necessary or desirable to protect its interest in the Demised Premises and under
this Lease. In the event that the Lease Term has expired or Tenant is no longer
occupying the Demised Premises, Landlord shall be entitled to take such actions
as provided under this Section 12.2 without Landlord being required to provide
the notice to Tenant under Section 11.3.

12.3    Termination of Lease and Damages. In the event of a Default by Tenant,
Landlord may terminate this Lease, effective at such time as may be specified by
written notice to Tenant, and demand (and, if such demand is refused, recover)
possession of the Demised Premises from Tenant. Tenant shall remain liable to
Landlord for damages in an amount equal to the Basic Rent, Additional Rent and
other sums which would have been owing by Tenant hereunder for the balance of
the Lease Term, had this Lease not been terminated, less the net proceeds, if
any, of any reletting of the Demised Premises by Landlord subsequent to such
termination, after deducting all Landlord’s expenses in connection with such
recovery of possession or reletting, which expenses shall be reasonably
allocated if the term of the reletting extends beyond the remaining Lease Term.
Landlord shall be entitled to collect and receive such damages from Tenant on
the days on which the Basic Rent, Additional Rent and other amounts would have
been payable if this Lease had not been terminated. Alternatively, at the option
of Landlord, Landlord shall be entitled to recover forthwith from Tenant, as
damages for loss of the bargain and not as a penalty, an aggregate sum which, at
the time of such termination of this Lease, represents the excess, if any, of
(a) the aggregate of the Basic Rent, Additional Rent and all other sums payable
by Tenant hereunder that would have accrued for the balance of the Lease Term,
over (b) the aggregate rental value of the Demised Premises for the balance of
the Lease Term, both discounted to present worth at the rate of eight percent
(8%) per annum.

 

30



--------------------------------------------------------------------------------

12.4    Repossession and Reletting. In the event of a Default by Tenant to the
extent permitted by applicable law, Landlord may, in accordance with a valid
court order therefor, reenter and take possession of the Demised Premises or any
part thereof, without demand or notice, and repossess the same and expel Tenant
and any party claiming by, under or through Tenant and remove the effects of
both using such force for such purposes as may be necessary, without being
liable for prosecution on account thereof or being deemed guilty of any manner
of trespass, and without prejudice to any remedies for arrears of rent or right
to bring any proceeding for breach of covenants or conditions. No such reentry
or taking possession of the Demised Premises by Landlord shall be construed as
an election by Landlord to terminate this Lease unless a written notice of such
intention is given to Tenant. No notice from Landlord hereunder or under a
forcible entry and detainer statute or similar law shall constitute an election
by Landlord to terminate this Lease unless such notice specifically so states.
Landlord reserves the right, following any reentry or reletting, to exercise its
right to terminate this Lease by giving Tenant such written notice, in which
event this Lease shall terminate as specified in said notice. After recovering
possession of the Demised Premises, Landlord may, from time to time, but shall
not be obligated to, relet the Demised Premises, or any part thereof, for the
account of Tenant, for such term or terms and on such conditions and upon such
other terms as Landlord, in its sole and subjective discretion, may determine.
Nothing herein provided shall limit Landlord’s obligation to mitigate damages in
accordance with Colorado law. Landlord may make such repairs, alterations or
improvements as Landlord may consider appropriate to accomplish such reletting,
and Tenant shall reimburse Landlord upon demand for all costs and expenses,
including attorneys’ fees, which Landlord may incur in connection with such
reletting, to the extent permitted by applicable law. Landlord may collect and
receive the rents for such reletting but Landlord shall in no way be responsible
for or liable for any failure to relet the Demised Premises, or any part
thereof, or for any failure to collect any rent due upon such reletting.
Notwithstanding Landlord’s recovery of possession of the Demised Premises,
Tenant shall continue to pay on the dates herein specified, the Basic Rent,
Additional Rent and other amounts which would be payable hereunder if such
repossession had not occurred. Upon the expiration or earlier termination of
this Lease, Landlord shall refund to Tenant any amount, without interest, by
which the amounts paid by Tenant, when added to the net amount, if any,
recovered by Landlord through any reletting of the Demised Premises, exceeds the
amounts payable by Tenant under this Lease. If in connection with any reletting,
the new lease term extends beyond the existing Lease Term, or the premises
covered thereby include other premises not part of the Demised Premises, a fair
apportionment of the rent received from such reletting and the expenses incurred
in connection therewith shall be made in determining the net amount recovered
from such reletting.

12.5    Tenant’s Financing. In connection with any institutional financing
arrangement made by Tenant, Landlord will execute and deliver a waiver of any
“landlord’s lien” against Tenant’s property, reasonably acceptable to Landlord.

 

31



--------------------------------------------------------------------------------

12.6    Suits by Landlord. Actions or suits for the recovery of amounts and
damages payable under this Lease may be brought by Landlord from time to time,
at Landlord’s election, and Landlord shall not be required to await the date
upon which the Lease Term would have expired to bring any such action or suit.

12.7    Recovery of Landlord Enforcement Costs. All costs and expenses incurred
by Landlord in connection with collecting any amounts and damages owing by
Tenant pursuant to the provisions of this Lease or to enforce any provision of
this Lease, including reasonable attorneys’ fees, whether or not any action is
commenced by Landlord, shall be paid by Tenant to Landlord within ten (10) days
of demand.

12.8    Administrative Late Charge. Notwithstanding any other remedies for
nonpayment of rent, if the monthly payment of Basic Rent and Additional Rent are
not received by Landlord on or before the seventh (7th) day of the month for
which such rental is due, or if any other payment due Landlord by Tenant is not
received by Landlord on or before the seventh (7th) day of the month next
following the month in which Tenant was invoiced, an administrative late charge
of four percent (4%) of such past due amount shall become due and payable, as
Additional Rent, in addition to such amounts owed under this Lease to help
defray the additional cost to Landlord for processing such late payments.
Notwithstanding the foregoing, Tenant shall not be required to pay a late charge
with respect to the first delinquent payment made by Tenant during any Year.

12.9    Interest on Past-Due Payments and Advances. Tenant covenants and agrees
to pay Landlord, as Additional Rent, interest on demand at the rate of fifteen
percent (15%) per annum, compounded on a monthly basis, on the amount of any
Basic Rent, Additional Rent or other charges not paid when due, from the date
due and payable, and on the amount of any payment made by Landlord required to
have been made by Tenant under this Lease and on the amount of any costs and
expenses, including reasonable attorneys’ fees, paid by Landlord in connection
with the taking of any action to cure any Default by Tenant, from the date of
making any such payment or the advancement of such costs and expenses by
Landlord.

12.10    Additional Damages. In the event of a Default by Tenant, Landlord shall
be entitled to recover as damages, in addition to all other damages and remedies
provided hereunder, an amount equal to the total of (i) the cost of recovering
possession of the Demised Premises, (ii) the unpaid Basic Rent, Additional Rent
and any other amounts current at the time of such Default by Tenant, or
(iii) damages for the wrongful withholding of the Demised Premises by Tenant.
Landlord waives all consequential damages and loss of profits against Tenant
except with respect to any (a) holdover, subject to Section 13.2, or
(b) material physical damage to the Demised Premises intentionally caused by
Tenant or Tenant’s Agents in violation of Tenant’s obligations under this Lease
(provided that such damages shall be reduced to the extent of any insurance
proceeds from Landlord’s Insurance and excluding any damage to the extent caused
by the negligence of Tenant or Tenant’s Agents).

 

32



--------------------------------------------------------------------------------

12.11    Landlord’s Bankruptcy Remedies. Nothing contained in this Lease shall
limit or prejudice the right of Landlord to prove and obtain as liquidated
damages in any bankruptcy, insolvency, receivership, reorganization or
dissolution proceeding an amount equal to the maximum allowable by any statute
or rule of law governing such proceeding in effect at the time when such damages
are to be proved whether or not such amount be greater equal or less than the
amounts recoverable, either as damages or rent, under this Lease.

12.12    Remedies Cumulative. Exercise of any of the remedies of Landlord under
this Lease shall not prevent the concurrent or subsequent exercise of any other
remedy provided for in this Lease or otherwise available to Landlord at law or
in equity.

XIII.    SURRENDER AND HOLDING OVER.

13.1    Surrender Upon Lease Expiration. Upon the expiration or earlier
termination of this Lease, or on the date specified in any demand for possession
by Landlord after any Default by Tenant, Tenant covenants and agrees to
surrender possession of the Demised Premises to Landlord broom clean and
otherwise in similar condition as when Tenant first occupied the Demised
Premises after completion of the Tenant Improvements ordinary wear and tear
excepted, any Changes made by Tenant excepted, and damage for which Tenant is
not liable under this Lease or the law excepted. Tenant, at Landlord’s option,
shall transfer the telephone services to Landlord instead of terminating such
service account provided that Landlord bears any costs of such transfer. If,
within the last ninety (90) days of the Lease Term, Tenant has vacated the
Demised Premises, Landlord shall have the right to decorate, remodel, repair, or
otherwise prepare the Demised Premises for reletting and re-occupancy.

13.2    Holding Over. If Tenant shall hold over after the expiration of the
Lease Term, with or without written consent, Tenant shall be deemed to be a
tenant from month to month, at a monthly rental, payable in advance, equal to
one hundred fifty percent (150%) of the Basic Rent and Tenant shall also pay all
Additional Rent, and Tenant shall be bound by all of the other terms, covenants
and agreements of this Lease. Nothing contained herein shall be construed to
give Tenant the right to hold over at any time, and Landlord may exercise any
and all remedies at law or in equity to recover possession of the Demised
Premises, as well as, if Tenant holds over for more than the three (3) month
period herein provided without Landlord’s written consent, any damages incurred
by Landlord, due to Tenant’s failure to vacate the Demised Premises and deliver
possession to Landlord as herein provided Notwithstanding the foregoing,
Landlord consents to Tenant holding over for a period of up to three (3) months
at the monthly amount of Basic Rent and Additional Rent being paid for the month
immediately preceding the expiration date of the Lease Term, provided that
(a) Tenant provides notice thereof to Landlord at least six (6) months prior to
the expiration date of the Lease Term and (b) there is no Default by Tenant
under this Lease. In no event shall Tenant be liable to Landlord for any
consequential or other damages for holding over hereunder, except to the extent
that Tenant holds over in the Demised Premises for more than the three (3) month
period herein provided without the written consent of Landlord.

 

33



--------------------------------------------------------------------------------

XIV.    MISCELLANEOUS.

14.1    No Implied Waiver. No failure by Landlord or Tenant to insist upon the
strict performance of any term, covenant or agreement contained in this Lease,
no failure by Landlord or Tenant to exercise any right or remedy under this
Lease, and no acceptance of full or partial payment during the continuance of
any Default by Tenant or payment of rent during a default by Landlord, shall
constitute a waiver of any such term, covenant or agreement, or a waiver of any
such right or remedy, or a waiver of any such Default by Tenant or default by
Landlord, as the case may be.

14.2    Survival of Provisions. The covenants, agreements and obligations of the
parties hereto shall continue in force and effect and survive any expiration of
the Lease Term or termination of this Lease.

14.3    Covenants Independent. This Lease shall be construed as if the covenants
herein between Landlord and Tenant are independent, and not dependent, and
Tenant shall not be entitled to any offset against Landlord if Landlord fails to
perform its obligations under this Lease.

14.4    Covenants as Conditions. Each provision of this Lease performable by
Tenant shall be deemed both a covenant and a condition.

14.5    Tenant’s Remedies. In addition to Tenant’s other rights expressly
provided under this Lease, Tenant may bring a separate action against Landlord
for any claim Tenant may have against Landlord under this Lease, provided Tenant
shall first give written notice thereof to Landlord and shall afford Landlord a
reasonable opportunity to cure any such default, provided Landlord is diligently
curing said default. In addition, Tenant shall send notice of such default by
certified or registered mail, postage prepaid, to any Mortgagee of whose
address. Tenant has been notified in writing and shall afford such holder a
reasonable opportunity to cure any default on Landlord’s behalf but in no event
less than thirty (30) days following such notice. In no event shall Landlord be
responsible for any consequential damages incurred by Tenant including, but not
limited to, loss of profits or interruption of business as a result of any
default by Landlord hereunder.

14.6    Binding Effect. This Lease shall extend to and be binding upon the
heirs, executors, legal representatives, successors and assigns of the
respective parties hereto. The terms, covenants, agreements and conditions in
this Lease shall be construed as covenants running with the Land.

14.7    No Recording. Neither this Lease nor any memorandum or other
memorialization of this Lease shall be recorded in the records of any County
Clerk and Recorder of the State of Colorado or any other public records without
Landlord’s prior consent.

14.8    Notices and Demands. All billings under this Lease shall be provided by
Landlord to Tenant at the address for billings set forth in the Summary by
regular mail or personal delivery. All other notices and demands under this
Lease shall be in writing, signed by the party giving the same and shall be
deemed properly given and received when personally delivered or three
(3) business days after mailing through the United States mail, postage prepaid,
certified or registered, return receipt requested, or one (1) business day after
being sent by nationally recognized overnight courier, addressed to the party to
receive the notice at the address set forth for such party in the Summary or at
such other address as either party may notify the other of in writing. An
attorney for a party hereunder can give any notice on behalf of such party.

 

34



--------------------------------------------------------------------------------

14.9    Time of the Essence. Time is of the essence under this Lease, and all
provisions herein relating thereto shall be strictly construed.

14.10    Captions for Convenience. The headings and captions hereof are for
convenience only and shall not be considered in interpreting the provisions
hereof.

14.11    Severability. If any provision of this Lease shall be held invalid or
enforceable, the remainder of this Lease shall not be affected thereby and there
shall be deemed substituted for the affected provision a valid and enforceable
provision as similar as possible to the affected provision.

14.12    Governing Law; Legal Fees. This Lease shall be interpreted and enforced
according to the laws of the State of Colorado. If any action is commenced by
one party hereto against another party hereto, the non-prevailing party shall
reimburse the prevailing party for all of its expenses of such action, including
reasonable attorney fees and disbursements.

14.13    Entire Agreement. This Lease, the Summary, Attachments, Exhibits and
Addenda referred to herein, constitute the final and complete expression of the
parties’ agreements with respect to the Demised Premises and Tenant’s occupancy
thereof. Each party agrees that it has not relied upon or regarded as binding
any prior agreements, negotiations, representations, or understandings, whether
oral or written, except as expressly set forth herein.

14.14     No Oral Amendment or Modifications. No amendment or modification of
this Lease and no approvals, consents or waivers by Landlord under this Lease,
shall be valid or binding unless in writing and executed by the party to be
bound.

14.15    Format. This Lease has been prepared to reflect all additions and
deletions negotiated between Landlord and Tenant from the initial form of this
Lease submitted by Landlord to Tenant. All provisions and terms that are
stricken are deletions and shall not be a part of this Lease provided, however,
a deletion from this Lease shall not be construed to create the opposite intent
of the deleted provision. All provisions and terms which are underlined (other
than headings, titles and captions) are additions and shall be part of this
Lease. Tenant acknowledges that it has had the opportunity to thoroughly review
and negotiate this Lease and that the rule of construction to the effect that
any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Lease.

14.16     Real Estate Brokers. Tenant covenants to pay hold harmless and
indemnify the Landlord from and against any and all cost expense or liability
for any compensation, commissions, charges or claims by any broker or other
agent with respect to this Lease or the negotiation thereof, whether or not
meritorious, other than the broker(s) listed as the Broker(s) on the Summary.
Tenant acknowledges Landlord is not liable for any representations by Tenant’s
Broker (as set forth in Section 13 of the Summary) or by Landlord’s Broker
except as required in Section 14.17(c), regarding the Demised Premises, the
Building, the Project, or this Lease.

 

35



--------------------------------------------------------------------------------

14.17    Agency Disclosure.

(a) Landlord is represented by Etkin Johnson Company LLC, which is acting as
Landlord’s agent (“Landlord’s Broker”). Landlord’s Broker is an agent for
Landlord and not an agent for Tenant, unless Landlord’s Broker enters into a
written agreement with Tenant to act as its agent. Landlord’s Broker owes duties
to Landlord which include utmost good faith, loyalty and fidelity. Landlord’s
Broker will negotiate on behalf of and act as an advocate for Landlord. Please
do not tell Landlord’s Broker any information which you do not want to share
with Landlord. Landlord is not vicariously liable for the acts of Landlord’s
Broker that are not approved, directed or ratified by Landlord. Although
Landlord’s Broker does not represent Tenant, Landlord’s Broker shall disclose to
Tenant all adverse material facts about the Demised Premises actually known by
Landlord’s Broker. Landlord’s Broker shall assist Tenant without regard to race,
creed, sex, religion, national origin, familial status, marital status, or
handicap.

(b) DIFFERENT BROKERAGE RELATIONSHIPS ARE AVAILABLE WHICH INCLUDE SELLER
(LANDLORD) AGENCY, Buyer (TENANT) AGENCY, OR TRANSACTION-BROKER.

(c) The definitions of real estate brokerage relationships are provided as
follows: A landlord’s agent: (i) is engaged as a limited agent and works solely
on behalf of the landlord; (ii) owes duties to the landlord which include the
utmost good faith, loyalty and fidelity; (iii) will negotiate on behalf of and
act as an advocate for the landlord; and (iv) must disclose to potential tenants
only adverse material facts about the property actually known by the agent. A
broker acting as a landlord’s agent may cooperate with other brokers but may not
engage or create any subagents. A landlord is not vicariously liable for the
acts of landlord’s agent that are not approved, directed or ratified by
landlord. A separate written listing agreement is required which sets forth the
duties and obligations of the parties, and notice of such agency relationship
must be furnished to any prospective party to the proposed transaction in a
timely manner. A tenant’s agent: (i) is engaged as a limited agent and works
solely on behalf of the tenant; (ii) owes duties to the tenant which include the
utmost good faith, loyalty and fidelity; (iii) will negotiate on behalf of and
act as an advocate for the tenant; and (iv) must disclose to potential landlords
only adverse material facts concerning the tenant’s financial ability to perform
the terms of the transaction actually known by the agent. A tenant is not
vicariously liable for the acts of tenant’s agent that are not approved,
directed or ratified by tenant. A broker acting as a tenant’s agent owes no duty
to conduct an independent inspection of the property for the benefit of the
tenant, and owes no duty to independently verify the accuracy or completeness of
statements made by the landlord or independent inspectors; provided, however,
this does not limit the agent’s duties, as set forth above, A broker acting as a
tenant’s agent may cooperate with other brokers but may not engage or create any
subagents. A separate written tenant agency agreement is required which sets
forth the duties and obligations of the parties, and notice of such agency
relationship must be

furnished to any prospective party to the proposed transaction in a timely
manner. A broker shall not establish dual agency with any landlord or tenant. A
transaction-broker: (i) will assist a landlord or a tenant or both throughout a
real estate transaction with communication, advice, negotiation, contracting and
closing without being an agent or advocate for any of the parties; (ii) does owe
the parties a number of statutory obligations and responsibilities, including
using reasonable skill and care in the performance of any oral or written
agreement; and (iii) must also make the same disclosures as agents about adverse
material facts concerning a property or a tenant’s financial ability to perform
the terms of a transaction, but only to the extent actually known by the agent.
A transaction broker may cooperate with other brokers but shall not engage or
create any subagents. A landlord and tenant shall not be vicariously liable for
a transaction-broker’s acts. A broker shall be considered a transaction-broker
unless a single agency relationship is established through a written agreement
between the broker and the party (ies) to be represented by such broker.

 

36



--------------------------------------------------------------------------------

14.18    Intentionally Omitted.

14.19    Parking. Tenant shall be entitled to the non-exclusive use of the
Parking Area up to the maximum number of spaces set forth in the Summary, on a
first come-first serve basis. Landlord shall be entitled to establish reasonable
rules and regulations governing the use of the Parking Area including, without
limitation, the right to issue parking permits and decals to be affixed to motor
vehicles (with the reasonable costs thereof being a part of the Common
Facilities Charges). Landlord may designate a specific area for Tenant’s parking
spaces within the Parking Area and may modify, relocate, reduce or restrict any
of the parking spaces in the Parking Area, but the same may not be reduced so as
to provide Tenant less than the number of spaces set forth in the Summary,
Landlord shall be entitled to permit the use of the Parking Area for other
purposes, including uses not related to the operation of the Building, provided
the same does not create a insurance to Tenant or interfere with Tenant’s use of
the Demised Premises, access thereto or Tenant’s parking Landlord shall not be
liable for and Tenant hereby releases and covenants not to bring any action
against Landlord for any loss, damage or theft to or from any motor vehicle or
other property of Tenant of Tenant’s Agents which occurs in or about the Parking
Area. At Tenant’s request and cost, Landlord shall identify visitor parking
spaces for Tenant’s guests, which spaces shall be included in the parking spaces
allocated to Tenant and located nearest to the entrance to the Demised Premises.
Subject to the other provisions of this Lease, Tenant’s right to use such
parking spaces shall be a license only, which license shall be co-terminus with
the expiration or any termination of this lease. Landlord shall not grant
parking rights in the Parking Area to Tenant and other parties for more parking
spaces than are available in the Parking Area. Landlord shall use good faith
efforts to stop any party from using more parking spaces in the Parking Area
than the number to which such party is entitled, at Tenant’s request.

14.20    Relationship of Landlord and Tenant. Nothing contained herein shall be
deemed or construed as creating the relationship of principal and agent or of
partnership, or of joint venture by the parties hereto, it being understood and
agreed that no provision contained in this Lease nor any acts of the parties
hereto shall be deemed to create any relationship other than the relationship of
Landlord and Tenant.

 

37



--------------------------------------------------------------------------------

14.21    Authority of Tenant. Each individual executing this Lease on behalf of
Tenant represents and warrants that he or she is duly authorized to deliver this
Lease on behalf of Tenant and that this Lease is binding upon Tenant in
accordance with its terms.

14.22    Economic Incentives. Landlord, at no cost to Landlord, will reasonably
cooperate with Tenant in obtaining any economic incentives for Tenant locating
at the Project or growing its business at the Project, and Tenant shall be
entitled to all of such benefits. The foregoing shall not limit Landlord’s right
to obtain any economic incentives with respect to the Project and Landlord shall
be entitled to all of such benefits.

IN WITNESS WHEREOF the parties hereto have caused this Lease to be executed the
day and year first above written.

 

TENANT:

 

DOUBLECLICK INC.,

a Delaware corporation

By:       /s/ Robert W. Parker

Name:ROBERT W. PARRER                   

Title:  CFO DOUBLECLICK INC            

 

LANDLORD:

 

2650 CRESCENT LLC,

a Colorado limited liability company

By:       /s/ David L. Johnson

Name:David L. Johnson            

Title:  Authorized Agent            

 

38



--------------------------------------------------------------------------------

STATE OF NY                )

)ss.

COUNTY OF NY            )

The foregoing instrument was acknowledged before me this 12th day of Dec, 2005,
by Robert Parbra as CFO of DOUBLECLICK INC., a Delaware corporation.

WITNESS my hand and official seal

 

Noreen E. Corrigan

Notary Public

My Commission Expires:                                                 

STATE OF Colorado)

)ss.

COUNTY OF Denver)

The foregoing instrument was acknowledged before me this 14th day of December
2005, by David L. Johnson as Authorized Agent of 2650 CRESCENT LLC, a Colorado
limited liability company.

WITNESS my hand and official seal.

 

Kathleen A. DiOrio

Notary Public My Commission Expires:10/7/08

Kathleen A. DiOrio

Notary

Public

State of Colorado

Expires 10-7-2008

 

39



--------------------------------------------------------------------------------

EXHIBIT “E”

Lease Option Agreement

THIS LEASE OPTION AGREEMENT is made this 14th day of December, 2005
(“Agreement”), between 2600 CAMPUS DRIVE LLC, a Colorado limited liability
company (“Landlord”), and DOUBLECLICK INC., a Delaware corporation (“Tenant”).

RECITALS:

A.     Contemporaneously herewith, 2650 Crescent LLC (“Related Landlord”) and
Tenant are entering into a Lease of Space, dated December 14, 2005 (as the same
may be amended from time to time, the “Related Lease”), pertaining to the
demised premises located at 251 Exempla Circle, Lafayette, Colorado 80026
(“Related Premises”).

B.    In satisfaction of certain of Related Landlord’s obligations under
Section 7 of the Addendum to the Related Lease, Related Landlord is required to
cause Landlord to grant certain expansion options to Tenant to lease the Option
Space (as defined below).

C.    Landlord and Tenant desire to enter into this Agreement to provide for
Landlord’s grant of certain of such expansion options to Tenant, as more fully
herein set forth.

AGREEMENT:

NOW THEREFORE, in consideration of the mutual covenants herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

1.    Expansion Option. Landlord grants the expansion option and continuous
right of first refusal to Tenant (“Expansion Option”) to lease the Option Space
(as herein defined), upon the terms and conditions provided in this Agreement.
The “Option Space” shall be all leasable space located in the buildings known as
2600 Campus Drive, 2655 Crescent Drive and 2675 Crescent Drive, Lafayette,
Colorado 80026, owned by Landlord from time to time. The Option Space is more
fully described on Exhibit A, attached hereto and incorporated herein.

2.    Expansion Space. In the event Landlord desires to accept a bona fide third
party offer to lease all or any portion of the Option Space (herein referred to
as the “Expansion Space”), Landlord shall provide Tenant with written notice
thereof to Tenant (“First Right of Refusal Notice”). For a period of five
(5) business days after the First Right of Refusal Notice, Tenant shall have the
right to lease the entire Expansion Space by providing written notice thereof to
Landlord within such five (5) business day period. If Tenant exercises the
Expansion Option with respect to such Expansion Space, Landlord and Tenant shall
enter into a lease agreement (“Lease”) for such Expansion Space, upon the terms
and conditions herein set forth.

 

E-1



--------------------------------------------------------------------------------

3.    Lease. Landlord and Tenant shall enter into the Lease for such Expansion
Space within thirty (30) days after Tenant’s exercise of the Expansion Option
with respect to such Expansion Space. Landlord and Tenant shall enter into a
separate Lease with respect to each exercise of the Expansion Option by Tenant.
The Lease shall provide for the same terms, conditions, agreements and
provisions as the Related Lease to the extent applicable as applied to the
Expansion Space, except as follows.

(a) If Tenant exercises the Expansion Option with respect to a First Right of
Refusal Notice provided within the first eighteen (18) months of the Lease Term
of the Related Premises under the Related Lease, the Basic Rent (exclusive of
any increases by reason of Section 3 of the Work Letter attached to the Related
Lease, unless Tenant utilizes such additional funds with respect to such
Expansion Space) shall be the same rate per square foot of Floor Area per annum
then in effect for the Related Premises (including subsequent annual increases
as defined in the Summary of the Related Lease), the Lease Term for the
Expansion Space shall commence upon the date specified in the First Right of
Refusal Notice (or such later date as such Expansion Space is actually delivered
to Tenant), and shall be co-terminus with the Lease Term for the Related
Premises under the Related Lease, and the Tenant Improvement Allowance for the
Expansion Space shall be prorated based upon the number of months remaining in
the initial Lease Term of the Related Premises under the Related Lease, as
compared to the total number of months in the initial Lease Term under the
Related Lease (which is one hundred twenty (120) months). The construction of
the Tenant Improvements for the Expansion Space shall be subject to the terms
and conditions provided in the Work Letter to the Related Lease.

(b) If Tenant exercises the Expansion Option with respect to a First Right of
Refusal Notice provided after the first eighteen (18) months of the Lease Term
of the Related Premises under the Related Lease, the First Right of Refusal
Notice shall include the Basic Rent, the Lease Term, Tenant Improvement
Allowance, if any, and the other terms and conditions upon which Landlord is
willing to lease the Expansion Space to a bona fide third party. If Tenant
exercises the Expansion Option with respect to a First Right of Refusal Notice
provided after the first eighteen (18) months of the Lease Term of the Related
Premises under the Related Lease the terms and conditions specified in the First
Right of Refusal Notice shall apply; provided, however, the Lease Term of the
Expansion Space shall be co-terminus with the Lease Term for the Related
Premises under the Related Lease and any Tenant Improvement Allowance and other
concessions shall be prorated based upon the number of months remaining in the
initial Lease Term of the Related Premises under the Related Lease as compared
to the total number of months in the Lease Term for which Landlord is willing to
lease the Expansion Space to such third party (as stated in the First Right of
Refusal Notice). Notwithstanding the foregoing, if the Lease Term provided in
the First Right of Refusal Notice ends prior to the Lease Term of the Related
Premises under the Related Lease, the Tenant Improvement Allowance and other
concessions will not be reduced and shall be in the amount set forth in the
First Right of Refusal Notice.

(c) The Termination Fee in the Termination Option shall be adjusted as follows:
(i) Tenant shall not be required to pay the fixed amount provided in
Section 5(i) of the Addendum to the Related Lease, and (ii) the unamortized
leasing costs to be paid by Tenant, as provided in Section 5(ii) of the Addendum
to the Related Lease, shall be based upon the actual leasing costs for the
Expansion Space.

 

E-2



--------------------------------------------------------------------------------

(d) The number of unassigned parking spaces allocated to Tenant, pursuant to
Section 13 of the Summary to the Lease, shall be adjusted for the Expansion
Space based upon a ratio of 5.0 parking spaces per 1,000 square feet of Floor
Area of the Expansion Space. Tenant’s Pro Rata Share, pursuant to Section 6 of
the Summary to the Lease, shall be adjusted for the Expansion Space based upon
the Floor Area of the Expansion Space as compared to the Floor Area of the
Building and Project, respectively, of which the Expansion Space is a part. The
Lease shall not contain the Rental Abatement provided in Section 2 of the
Addendum to the Related Lease. The Lease shall not contain the Expansion Option
provided in Section 7 of the Addendum to the Related Lease.

(e) The definition of the Project, pursuant to Section 2.7 of the Lease, shall
be the real property comprising all of the Option Space. The Lease shall also
contain the modifications to the Related Lease shown on the marked copy attached
as Exhibit B and incorporated herein.

4.    General Provisions.

(a) If Tenant fails to exercise the Expansion Option as to any Expansion Space
by failing to provide written notice thereof to Landlord as and when herein
specified, Landlord shall have the right to lease the Expansion Space to the
original bona fide third party and Tenant shall have no further Expansion Option
with respect to the Expansion Space unless (i) the original bona fide party and
Landlord do not consummate a lease transaction, or (ii) the Expansion Space is
again available for lease after the leasing thereof to such bona fide third
party, in which event Tenant’s Expansion Option with respect to such Expansion
Space shall continue to be in full force and effect.

(b) If there is a Default by Tenant under any Lease or the Related Lease at any
time between the time that the First Right of Refusal Notice is required and the
time of the commencement date of the Lease Term of any Expansion Space, then at
Landlord’s option, the Expansion Option shall be null and void and of no further
effect with respect to such Expansion Space at such time.

(c) The Expansion Option shall be subject to all currently existing leases for
the Option Space and all currently existing options and rights of renewal,
expansion, extension or refusal affecting the Option Space. Therefore, Tenant
shall have no option with regard to any portion of the Option Space which is
currently leased or subject to a currently existing grant of any such options or
rights by Landlord until termination or expiration of such lease and/or the
lapse or expiration of any such options or rights.

(d) The Expansion Option is personal to Tenant and to any successor transferee
of a Permitted Transfer (as defined in Related Lease) and in the event of any
Transfer other than a Permitted Transfer by Tenant, whether or not with the
consent of Landlord, the Expansion Option shall automatically terminate and be
of no further force or effect. This Expansion Option shall not be effective
during any term that Tenant is a holdover tenant or a tenant at will or
sufferance.

 

E-3



--------------------------------------------------------------------------------

5.    Termination. The Expansion Option shall lapse at the end of the ninth
(9th) year of the Lease Term of the Related Premises under the Related Lease and
Tenant shall have no further right to exercise the Expansion Option thereafter
(except with respect to any First Right of Refusal Notice provided prior to such
date). Following the date of such lapse of the Expansion Option, Landlord shall
not be required to provide the First Right of Refusal Notice to Tenant. In
addition, in the event that the Related Lease expires or is terminated for any
reason, this Expansion Option shall be of no further force or effect and this
Agreement shall terminated as of the effective date of such termination of the
Related Lease. In the event of the lapse or termination of this Expansion Option
or this Agreement, Landlord and Tenant shall enter into any agreements or
instruments reasonably requested by the other party to evidence such termination
including, without limitation, a termination of any recorded memorandum
memorializing this Expansion Option.

6.    Notices. All notices and demands under this Agreement shall be in writing,
signed by the parties giving the same and shall be deemed properly given and
received when personally delivered, or three (3) business days after mailing
through the United States Mail, postage prepaid, certified or registered, return
receipt requested, or one (1) business day after being sent by nationally
recognized overnight courier, addressed to the party to receive the notice at
the address set forth below or at such other address as either party may notify
the other in writing. An attorney for a party hereunder may give any notice on
behalf of such party. The notice addresses for Landlord and Tenant are as
follows:

 

If to Landlord:

  

2600 Campus Drive LLC

  

c/o Etkin Johnson Company LLC

  

1512 Larimer Street, Suite 325

  

Denver, CO 80202

with a copy to:

  

Isaacson Rosenbaum PC

  

633 17th Street, Suite 2200

  

Denver, CO 80202

  

Attn: Neil B. Oberfeld, Esq.

If to Tenant:

  

DoubleClick Inc.

  

251 Exempla Circle, Suite 100

  

Lafayette, CO 80026

with a copy to:

  

DoubleClick Inc.

  

111 8th Avenue

  

New York, NY 10011

  

Attn: General Counsel

 

E-4



--------------------------------------------------------------------------------

– and –

Loeb & Loeb LLP

345 Park Avenue

New York, NY 10154

Attn: Scott I Schneider

7.    Time is of the Essence. Time is of the essence under this Agreement and
all provisions relating thereto shall be strictly construed.

8.    Governing Law; Legal Fees. This Agreement shall be interpreted and
enforced according to the laws of the State of Colorado. If any action is
commenced by one party hereto against another party hereto, the non-prevailing
party shall reimburse the prevailing party for all of its expenses of such
action, including reasonable attorney’s fees and disbursements.

9.    Entire Agreement. This Agreement constitutes the final complete expression
of the parties agreements with respect to the subject matter hereof. Each party
agrees that it has not relied upon or regarded as binding any prior agreements,
negotiations, representations or understandings, whether oral or written, except
as expressly set forth herein. No amendment or modification of this Agreement
and no approvals, consents or waivers by Landlord under this Agreement shall be
valid or binding unless in writing and executed by the party to be bound.

10.    Binding Effect. This Agreement shall extend to and be binding upon the
heirs, executors, legal representatives, successors and assigns of the
respective parties hereto.

IN WITNESS WHEREOF, this Agreement is executed as of the date first above
written.

 

LANDLORD: 2600 CAMPUS DRIVE LLC,
a Colorado limited liability company By:     Name:   David L. Johnson Title:  
Authorized Agent

 

TENANT:

DOUBLECLICK INC.,

a Delaware corporation

By:     Name:   Robert W. Parker Title:   CFU DOUBLECLICK INC

 

E-5



--------------------------------------------------------------------------------

STATE OF Colorado)

                                    )ss.

COUNTY OF Denver)

The foregoing instrument was acknowledged before me this 14th day of Colorado
2005, by David L. Johnson as Authorized Agent of 2600 CAMPUS DRIVE LLC, a
Colorado limited liability company.

WITNESS my hand and official seal.

 

Kathleen A. DiOrio

Notary Public

My Commission Expires: 10/7/08

Kathleen A. DiOrio

Notary

Public

State of Colorado

Expires 10-7-2008

STATE OF Colorado)

                                    )ss.

COUNTY OF Denver)

The foregoing instrument was acknowledged before me this 12th day of Dec, 2005,
by Robert Parker as CFO of DOUBLECLICK INC., a Delaware corporation.

WITNESS my hand and official seal.

 

Noreen E Coughin

Notary Public

My Commission Expires:                                                      

 

E-6



--------------------------------------------------------------------------------

Prepared by and when recorded return to:

ISAACSON ROSENBAUM .P.C

633 17th Street – Suite 2200

Denver, Colorado 80202

Attention: Neil B. Oberfeld, Esq.

MEMORANDUM OF LEASE

THIS MEMORANDUM OF LEASE (Memorandum”) is made this 14th day of December, 2005,
by and between 2650 CRESCENT LLC, a Colorado limited liability company
(“Landlord”), having an address of c/o Etkin Johnson Company LLC, 1512 Larimer
Street, Suite 325, Denver, Colorado 80202, and DOUBLECLICK INC., a Delaware
corporation (“Tenant”), having an address of 251 Exempla Circle, Suite 100,
Lafayette, Colorado 80026.

WITNESSETH:

1.    Lease. By Lease of Space dated December 14, 2005 (the “Lease,” to which
reference should be made for all terms not otherwise herein defined), Landlord
has leased to Tenant and Tenant has leased from Landlord the Demised Premises,
which are located on that parcel of real property more particularly described as
the Land in Exhibit A attached hereto. The Lease is for an initial Lease Term of
ten (10) years and expires on April 30, 2016; provided, however, Tenant has the
option to extend the Lease Term for two (2) successive periods of up to seven
(7) years each in accordance with the terms of the Lease.

2.    Expansion Option. In accordance with the terms of the Lease, Landlord
granted to Tenant an expansion option, continuous right of first refusal and
continuous right of availability (“Expansion Option”) to lease the “Option
Space” as defined in the Lease, which is located in the building known as 2650
Crescent Drive, Lafayette, Colorado 80026, and more fully described on Exhibit B
attached hereto.

3.    Termination. The Expansion Option may not be exercised after April 30,
2015, as provided in the Lease. The provisions of this Memorandum relating to
the Expansion Option shall expire and be of no further force and effect from and
after April 30, 2015. In addition, if the Lease expires or is terminated for any
reason, the Expansion Option and this Memorandum shall be of no further force or
effect and shall terminate as of the effective date of such termination of the
Lease. In the event of any lapse or termination of the Expansion Option,
Landlord and Tenant shall enter into any agreements or instruments reasonably
requested by the other party to evidence such termination including, without
limitation, a termination of the provisions of this Memorandum relating to the
Expansion Option.

3.    Memorandum. The sole purpose of this Memorandum is to give notice of the
Lease, the Expansion Option and all terms, covenants and conditions to the same
extent as if the Lease were fully set forth herein. This instrument shall in no
way amend or be used to interpret the Lease, and in the event of any conflict or
inconsistency between any of the terms and conditions of this Memorandum and any
term and/or condition of the Lease, the term and/or condition of the Lease shall
govern and control.



--------------------------------------------------------------------------------

4.    General. This Memorandum may be executed in counterparts, each of which
shall be deemed an original and all of which together shall constitute the
binding and enforceable agreement of the parties hereto. This Memorandum shall
be binding upon and inure to the benefit of Tenant and Landlord and their
respective heirs, executors, legal representatives, successors and assigns.

IN WITNESS WHEREOF, the parties have caused this Memorandum of Lease to be duly
executed on the day and year first set forth above.

 

TENANT:

DOUBLECLICK INC.,

a Delaware corporation

By:   /s/    Robert W. Parker         Name:   ROBERT W. PARKER Title:   CFO
DOUBLE CLICK INC LANDLORD: 2650 CRESCENT LLC,
a Colorado limited liability company By:   /s/    David L. Johnson         Name:
  David L. Johnson Title:   Authorized Agent

 

2



--------------------------------------------------------------------------------

STATE OF NY )

                          )ss.

COUNTY OF NY )

The foregoing instrument was acknowledged before me this 12th day of Dec, 2005,
by Rob Parker as CFO of DoubleClick Inc., a Delaware corporation.

WITNESS my hand and official seal.

 

Noreen E. Corrigan

Notary Public

My Commission Expires:                                                       

STATE OF Colorado )

                                    )ss.

COUNTY OF Denver )

The foregoing instrument was acknowledged before me this 14th day of Dec, 2005,
by David L. Johnson as Authorized Agent of 2650 CRESCENT LLC, a Colorado limited
liability company.

WITNESS my hand and official seal.

 

Kathleen A. DiOrio

Notary Public

My Commission Expires: 10/7/08

Kathleen A. DiOrio

Notary

Public

State of Colorado

Expires 10-7-2008

 

3



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description of the Demised Premises

Lot 2,

Block 3,

Lafayette Corporate Campus Replat A,

according to the Plat thereof,

recorded January 25, 2001 at Reception Number 2112981,

County of Boulder,

State of Colorado.

 

1



--------------------------------------------------------------------------------

ADDENDUM TO LEASE OF SPACE

THIS ADDENDUM TO LEASE OF SPACE (“Addendum”) shall be a part of that certain
Lease of Space, dated December 14, 2005 (the “Lease”) between 2650 CRESCENT LLC.
a Colorado limited liability company (“Landlord”), and DOUBLECLICK INC., a
Delaware corporation (“Tenant”), pertaining to the Demised Premises commonly
known as Suite 100,251 Exempla Circle, Lafayette, Colorado 80026.

The following provisions shall be a part of the Lease and to the extent of any
conflict between the terms of this Addendum and the terms of the Lease, the
terms of this Addendum shall control. For good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Landlord and Tenant
agree that the Lease shall have the following additional terms:

1.    Early Occupancy. Tenant shall be entitled to early occupancy of the
Demised Premises commencing upon the date of the Lease, subject to any delays in
making such Demised Premises available beyond Landlord’s control. During such
period of early occupancy, Tenant’s possession of the Demised Premises shall be
subject to all terms and conditions of the Lease, except that Tenant shall not
be obligated to pay any Basic Rent, Taxes, Landlord’s Insurance, or Common
Facilities Charges until the commencement date of the Lease Term; provided,
however, Tenant covenants and agrees that it shall not operate any business in
the Demised Premises (other than construction and preparation of the Demised
Premises for Tenant’s occupancy) until after March 1, 2006. Tenant acknowledges
that such early occupancy is being provided to Tenant only as courtesy and
notwithstanding any delay in such early occupancy for any reason whatsoever, the
commencement date of the Lease Term and Tenant’s obligation to pay rentals under
the Lease shall not be delayed or affected and Landlord shall not be liable in
any manner whatsoever to Tenant for such delay in giving Tenant early occupancy.
Tenant acknowledges and accepts the risk of such occupancy during the
construction of the Tenant Improvements and releases and holds harmless Landlord
from and against all injury to person or property whatsoever, except to the
extent caused by the negligence or willful misconduct of Landlord or its
employees or agents.

2.    Rent Abatement. During the period commencing on May 1, 2006, and ending on
September 30, 2006, Tenant shall not be required to pay to Landlord any Basic
Rent or Tenant’s Pro Rata Share of Taxes, Landlord’s Insurance, and Common
Facilities Charges for the Demised Premises (the “Rental Abatement”). All other
terms and conditions of the Lease shall remain in full force and effect during
the period of the Rental Abatement.

3.    Access. During the Lease Term, Tenant and its employees shall have access
to the Demised Premises twenty-four (24) hours per day, seven (7) days per week,
subject to reasonable security restrictions which may be imposed by Landlord
including, without limitation, a card key access system.

4.    Signage. Tenant shall be entitled to install and display a sign on the
Building and one (1) ground mounted monument sign (each referred to as a
“Sign”), the precise location and size of which shall be approved by the City of
Lafayette and Landlord, which approval shall not be unreasonably withheld or
delayed and in accordance with the signage criteria provided on Exhibit D
attached hereto. Prior to Tenant’s application for any signage permit from
governing authorities and prior to the installation of a Sign, Tenant shall
provide written notice to Landlord, including the plans, specifications, design
and location of such Sign, which shall be subject to Landlord’s approval, which
shall not be unreasonably withheld or delayed, and compliance with all
applicable laws. Tenant shall pay all costs of installing such Sign and all
costs of maintenance and utilities for such Sign. Tenant shall remove such Sign
prior to the termination of the Lease Term and repair any damage caused thereby
in accordance with the terms and conditions of the Lease. Notwithstanding
anything to the contrary, Tenant’s right to the monument sign is subject the
availability thereof under applicable law and other restrictions of record
(provided that Landlord shall not hereafter enter into any restriction which
would interfere with Tenant’s use of the Sign) and shall in no event reduce the
other signage currently used or reserved for Landlord. In addition, in the event
Tenant leases space at 2650 Crescent Drive, Tenant shall be entitled to standard
signage on such buildings directory.

 

ADD-1



--------------------------------------------------------------------------------

5.    Option to Terminate. Tenant shall have the right to terminate the Lease
effective upon the last day of a calendar month at any time following the
eighty-fourth (84th) full calendar month after the commencement date of the
Lease Term (the “Termination Option”) upon the following terms and conditions:
Tenant shall provide Landlord with not less than twelve (12) months prior
written notice thereof, which notice shall specify the effective date of such
termination and shall be accompanied by the Termination Fee (as herein defined).
If there is a Default by Tenant at any time between Tenant’s exercise of the
Termination Option and the effective date thereof, then at Landlord’s option the
Termination Option shall specify the effective date of such termination and
shall be null and void and the Lease shall continue in full force and effect in
accordance with the terms and conditions thereof. The Termination Option shall
be personal to Tenant and any successor or transferee to a Permitted Transfer
and in the event of a Transfer by Tenant other than a Permitted Transfer, the
Termination Option shall apply only to the initial Lease Term and shall not be
effective during any Option. Term or any other extensions or renewals thereof.
The “Termination Fee” shall mean the amount equal to (i) $140,231.00; plus
(ii) an amount equal to the number of calendar months remaining in the Lease
Term after the effective date of such termination divided by the number of
calendar months, the original Lease Term and then multiplying such result by the
sum of all costs of Landlord in entering into the Lease including, without
limitation, the cost of the Tenant Improvement Allowance paid by Landlord and
all real estate brokers’ commissions paid by Landlord. If Tenant fails to
exercise the Termination Option as and when herein provided, the Termination
Option shall be null and void and of no further force of effect.

6.    Option to Extend. Landlord grants to Tenant the right to extend the Lease
Term (“Renewal Option”) for two (2) successive periods of up to seven (7) years
each (“Option Term”), upon the following terms and conditions.

(a) Tenant must exercise each Renewal Option, if at all by providing Landlord
with written notice thereof at least nine (9) months but not more than twenty
four (24) months prior to the expiration date of the then-current Lease Term
(“Renewal Notice”), which Renewal Notice shall specify the length of the Option
Term. The Option Term may not be less than five (5) years and if Tenant fails to
specify the Option Term in the Renewal Notice, the Option Term shall be deemed
to be seven (7) years. If Tenant does not provide Landlord with the Renewal
Notice as and when herein specified, the Renewal Option shall terminate and be
of no further force or effect. If Tenant exercises a Renewal Option, the Lease
Term shall be extended for an additional period determined as provided above,
upon the same terms and conditions as set forth in the Lease, except the Basic
Rent and this Renewal Option. The Basic Rent for such Option Term shall be at
ninety-five percent (95%) of the then-current “Market Rate” as defined below.
Each of the two (2) Renewal Options may be exercised only once and once
exercised, such Renewal Option shall not be effective during any subsequent
Option Term.

 

ADD-2



--------------------------------------------------------------------------------

(b) The Renewal Option shall apply to the entire Demised Premises, as amended or
expanded as of the commencement date of each Option Term, and may not be
exercised only as to a portion of the Demised Premises, Upon exercise of a
Renewal Option, Landlord and Tenant shall enter into an amendment to the Lease
memorializing the terms and conditions of the Lease during such Option Term. If
there is a Default by Tenant at any time between the date it exercises a Renewal
Option and the date upon which such Option Term is to commence, then Landlord at
its option may elect to treat the exercise of such Renewal Option as ineffective
in which case this Lease shall terminate upon expiration of the then-current
Lease Term.

(c) The Renewal Option is personal to Tenant and to any successor transferee
under a Permitted Transfer and in the event of any Transfer by Tenant, other
than a Permitted Transfer, whether or not with the consent of Landlord, any
Renewal Options which have not been exercised as of the date of such Transfer
shall automatically terminate.

(d) The “Market Rate” means the rate at which Landlord under no compulsion to
lease the Demised Premises and a tenant under no compulsion to renew a lease for
the Demised Premises would determine as the rental (including initial monthly
rental and rental increases) for the renewal Option, as of the commencement date
of such Option Term, taking into consideration the uses permitted under the
Lease, the quality, size, design and location of the Demised Premises, and the
rental for the renewal of leases for comparable space located in the vicinity
and taking into account all relevant factors, including that Tenant will receive
no rent abatement or other concessions. During the Option Term, Tenant shall not
be entitled to any abatement of any rentals or rental concessions that are then
being offered by Landlord or other property owners.

(e) If Tenant provides the Renewal Notice, Landlord will notify Tenant of the
Market Rate for the Option Term (“Landlord’s Rate”) within twenty (20) days
after receiving the Renewal Notice. If Tenant does not agree that Landlord’s
Rate is the Market Rate, Tenant shall provide written notice thereof to Landlord
within ten (10) days after Landlord’s notice, indicating the rental rate that
Tenant asserts as the Market Rate for the Option Term (“Tenant’s Rate”). If
Tenant fails to provide notice within such ten (10) day period, Tenant shall be
deemed to have accepted Landlord’s Rate as the Market Rate. If Tenant timely
provides such notice, then each party shall, within ten (10) days after Landlord
receives Tenant’s notice of such dispute, designate by written notice to the
other party one (1) licensed Colorado real estate broker with appropriate
experience and of good reputation, having at least five (5) years’ experience in
the Broomfield and Boulder County real estate market (“Brokers(s)”). The two
Brokers so designated shall together determine whether Landlord’s Rate or
Tenant’s Rate is closest to the Market Rate for the space in question. Landlord
and Tenant shall each require the Brokers to make such determination and report
it in writing to Landlord and Tenant within twenty (20) days after such
selection, and each party shall use its best efforts to secure such
determination within such time period. If the two selected Brokers agree as to
which rate is closest, the rate agreed to be the closest (either Landlord’s Rate
or Tenant’s Rate) shall be deemed the effective rental rate. The two selected
Brokers fail to agree pursuant to this procedure, they shall together
immediately select a third Broker who shall then (within ten (10) days of the
Brokers’ selection) determine which rate is closed to the Market Rate as
determined by the third Broker. The third Broker shall notify Landlord and
Tenant of the Brokers determination and the rental rate selected shall be the
effective rental rate. Each party will pay the fee of the Broker selected by it
and one half (1/2) of the fee of the third Broker.

 

ADD-3



--------------------------------------------------------------------------------

(f) Landlord and Tenant acknowledge that if in the future Landlord and Tenant
enter into an amendment to the Lease providing for the extension of the Lease
Term for at lease four (4) years, then such extension shall be in substitution
and replacement of one (1) of the Option Terms hereunder, whether such extension
is for a longer or shorter period and irrespective of whether or not so
specified in such amendments. In such event Tenant shall have one less Renewal
Option hereunder.

7.    Expansion Options.

(a) Landlord shall cause to be granted to Tenant the expansion option and
continuous right of refusal in accordance with the Lease Option Agreement
attached hereto as Exhibit E (“Option Agreement”), with respect to the Option
Space described in the Option Agreement. Landlord shall also cause a memorandum
memorializing the Option Agreement to be recorded in the records of the Clerk
and Recorder of the County of Boulder, Colorado on or promptly following
execution of Lease;

(b) Landlord grants the expansion option, continuous right of first refusal and
continuous right of availability to Tenant (Collectively, the Expansion Option)
to lease the Option Space (as herein defined), upon the terms and conditions
provided herein. The Option Space shall be all leasable space located in the
building known as 2650 Crescent Drive, Lafayette, Colorado 80026, owned by
Landlord from time to time. The Option Space is more fully described in Exhibit
F, attached hereto and incorporated herein.

(i)    Expansion Space.

(A)    In the event Landlord desires to offer to lease or accept a bona tide
third party offer to lease all or any portion of the Option Space (herein
referred to as the Expansion Space), Landlord shall provide Tenant with written
notice thereof to Tenant (“First Right of Refusal Notice”). For a period of five
(5) business days after the First Right of Refused Notice, Tenant shall have the
right to lease the entire Expansion Space by providing written notice thereof to
Landlord within such five (5) business day period. If Tenant exercises the
Expansion option with respect to such Expansion Space, Landlord and Tenant shall
enter into a lease agreement (“Expansion Space Lease”) for such Expansion Space,
upon the terms and conditions herein set forth.

 

ADD-4



--------------------------------------------------------------------------------

(B)    In addition, subject to the terms and conditions of this Expansion
Option, at any time during the first eighteen (18) months of the Lease Term of
the Lease, Tenant shall be entitled to provide notice to Landlord (“Tenant
Notice”) indicating its desire to lease the following portion of the Option
Space: All of the second floor of 2650. Crescent Drive or a portion of the
second floor of 2650 Crescent Drive, containing not less than twenty thousand
(20,000) square feet of Floor Area, located closest to the Demised Premises
(“Second Floor Option Space”). Tenant shall specify in the Tenant Notice the
Floor Area of the portion of the Second Floor Option Space that Tenant desires
to lease (“Second Floor Expansion Space”). Within ten (10) days after the Tenant
Notice; Landlord shall provide notice to Tenant indicating whether or not the
Second Floor Expansion Space is available for lease, the location of the Second
Floor Expansion Space and the commencement date of the Lease Term for the Second
Floor Expansion Space, (if available). If Tenant exercises the Expansion Option
with respect to the Second Floor Expansion Space and the Second Floor Expansion
Space is available, Landlord and Tenant shall enter into the Lease for the
Second Floor Expansion Space, upon the terms and conditions herein set forth.
All references herein to the Option Space shall include the Second Floor Option
Space and all references herein to the Expansion Space shall include the Second
Floor Expansion Space.

(ii)    Expansion Space Lease. Landlord and Tenant shall enter into the
Expansion Space Lease for such Expansion Space within thirty (30) days after
Tenant’s exercise of the Expansion Option with respect to such Expansion Space.
Landlord and Tenant shall enter into a separate Expansion Space Lease with
respect to each exercise of the Expansion Option by Tenant. The Expansion Space
Lease shall provide for the same terms, conditions, agreements and provisions as
the Lease, to the extent applicable, as applied to the Expansion Space, except
as follows:

(A)    If Tenant exercises the Expansion Option with respect to a First Right of
Refusal Notice provided within the first eighteen (18) months of the Lease Term
of the Demised Premises under the Lease, the Basic Rent (exclusive of any
increases by reason of Section 3 of the Work Letter attached to the Lease,
unless Tenant utilizes such additional funds with respect to such Expansion
Space) shall be the same rate per square foot of floor Area per annum then in
effect for the Demised Premises (including subsequent annual increases as
defined in the summary of the Lease), the Lease Term for the Expansion Space
shall commence upon the date specified in the First Right of Refusal Notice (or
such later date as such Expansion Space (other than the skyway) is actually
delivered to Tenant) Improvement Allowance for the Expansion Space shall be
prorated based upon the number of months in the initial Lease Tenant
Improvements for the Expansion for the Expansion Space shall be subject to the
terms and conditions provided in the Work Letter to the Lease.

 

ADD-5



--------------------------------------------------------------------------------

(B)    If Tenant exercises the Expansion Option with respect to a First Right of
Refusal Notice provided after the first eighteen (18) months of the Lease Term
of the Demised Premises under the Lese, the First Rights of Refusal Notice shall
include the Basic Rent, the Lease Term. Tenant Improvement Allowance, if any,
and the other terms and conditions upon which Landlord is willing to lease the
Expansion Space. If Tenant exercises the Expansion Option with respect to a
First Right of Refusal Notice provided after the first eighteen (18) months of
the Lease Term of the Demised Premises, the terms and conditions specified in
the First Right of Refusal Notice Shall apply; provided, however, the Lease Term
of the Expansion Space shall be co-terminus with the Lease Term for the Demised
Premises, and any Tenant Improvement Allowance and other concessions shall be
prorated based upon the number of months remaining in the initial Lease Term of
the Demised Premises as compared to the total number of months in the Lease Term
for which Landlord is willing to lease the Expansion Space to such third party
(as stated in the First Right of Refusal Notice). Notwithstanding the foregoing
if the Lease Term provided in the First Right of Refusal Notice ends prior to
the Lease Term of the Demised Premises the Tenant Improvement Allowance and
other concessions will not be reduced and shall be in the amount set forth in
the First Right of Refusal Notice.

(C)    If Tenant exercises the Expansion Option with respect to the Second Floor
Expansion Space pursuant to Section 7(b)(i)(B), then the terms and conditions
provided in Section 7(b)(ii)(A) shall apply, provided that the Tenant Notice is
provided within the first eighteen (18) months of the Lease Term of the Demised
Premises. If Tenant exercises the Expansion Option with respect to any Expansion
Space that include the Second Floor. Option Space, pursuant to a First Right of
Refusal Notice under Section 7(b)(i)(A), then the terms and conditions of
section 7(b)(ii)(B) shall apply. In addition, Landlord, at its sole cost and
expense, shall construct an enclosed skyway improvement connecting the Second
Floor Expansion Space and the second floor of the Related Premises. The plans
for such skyway are attached hereto as Exhibit C, provided that any material
modifications by Landlord to such plans shall be subject to the reasonable
approval of Tenant. Such skyway Shall be considered a part of the Second Floor
Expansion Space and the Floor Area of such Skyway shall be included in the Floor
Area of the Second Floor Expansion Space for all purposes (including, without
limitation, determining the Basic Rent and Tenant’s Pro Rata Share). If Tenant
exercise the Expansion Option pursuant to a First Right of Refusal Notice, the
Basic Rent and Tenant’s Pro Rata share shown on such notice shall notice shall
be increased for the Floor Area of such sky way accordingly (the Basic Rent
being increased at the same rate for Basic Rent as provided in such notice).
Landlord shall complete construction of such skyway within three (3) months
following execution of the Expansion Space Lease for such Expansion Space,
subject to delays beyond Landlord’s reasonable control.

(D)    The Termination Fee in the Termination Option shall be adjusted as
follows: (1) Tenant shall not be required to pay the fixed amount provided in
Section 5 (i) of the Addendum to the Lease; and (2) the unamortized leasing
costs to be paid by Tenant, as provided in Section 5(ii) of the Addendum to the
Lease, shall be based upon the actual leasing costs for the Expansion Space.

(E)    The number of unassigned parking spaces allocated to Tenant, pursuant to
Section 13 of the Summary to the Expansion Space, Lease, shall be adjusted for
the Expansion Space based upon a ratio of 5.0 parking spaces per 1,000 square
feet of Floor Area of the Expansion Space. Tenant’s Pro Rata Share, pursuant to
Section 6 of the Summary to the Expansion Space Lease, shall be adjusted for the
Expansion Space based upon the Floor Area of the Expansion Space as compared to
the Floor Area of the Building and Project, respectively, of which the Expansion
Space is a part. The Expansion Space Lease shall not contain the Rental
Abatement provided in Section 2 of the Addendum to the Lease. The Expansion
Space Lease shall not contain the Expansion Option provided in Section 7 of the
Addendum to the Lease.

 

ADD-6



--------------------------------------------------------------------------------

(F)    The Expansion Space Lease shall also contain the modifications to the
Lease shown on the marked copy attached as Exhibit B to the Option Agreement
(attached hereto as Exhibit E), which is incorporated herein by this reference.

(iii)    General Provisions.

(A)    If Tenant fails to exercise the Expansion Option as to any Expansion
Space by failing to provide written notice thereof to Landlord as and when
herein specified, Landlord shall have the right to lease the Expansion Space to
the original bona fide third party and Tenant shall have no further Expansion
Option with respect to the Expansion Space unless (i) the original bona fide
party and Landlord do not consummate a lease transaction, or (ii) the Expansion
Space is again available for lease after the leasing thereof to such bona fide
third party, in which event Tenant’s Expansion Option with respect to such
Expansion Space shall continue to be in full force and effect.

(B)    If there is a Default by Tenant under the Lease or any lease entered into
pursuant to the Expansion Option at any time between the time that the First
Right of Refusal Notice or Tenant Notice is required and the time of the
commencement date of the Lease Term of any Expansion Space, then at Landlord’s
option, the Expansion Option shall be null and void and of no further effect
with respect to such Expansion Space at such time.

(C)    The Expansion Option shall be subject to all currently existing leases
for the Option Space and all currently existing options and rights of renewal,
expansion, extension or refusal affecting the Option Space. Therefore, Tenant
shall have no option with regard to any portion of the Option Space which is
currently leased or subject to a currently existing grant of any such options or
rights by Landlord until termination or expiration of such lease and/or the
lapse or expiration of any such options or rights.

(D)    The Expansion Option is personal to Tenant and to any successor
transferee of a Permitted Transfer and in the event of any Transfer other than a
Permitted Transfer by Tenant, whether or not with the consent of Landlord, the
Expansion Option shall automatically terminate and be of no further force or
effect. This Expansion Option shall not be effective during any term that Tenant
is a holdover tenant or a tenant at will or sufferance.

(E)    Landlord represents and warrants to Tenant that Landlord is the owner of
the Option Space, subject to matters of record, and that Landlord shall not,
during the term of this Expansion Option, sell, transfer or convey the Properly
or the Option Space without conveying the other property to the same transferee.

 

ADD-7



--------------------------------------------------------------------------------

(iv)    Termination. The Expansion Option shall lapse at the end of the ninth
(9th) year of the Lease Term of the Demised Premises and Tenant shall have no
further right to exercise the Expansion Option thereafter (except with respect
to any First Right of Refusal Notice or Tenant Notice provided prior to such
date). Following the date of such lapse of the Expansion Option, Landlord shall
not be required to provide the First Right of Refusal Notice to Tenant. In
addition, in the event that the Lease expires or is terminated for any reason,
this Expansion Option shall be of no further force or effect and this Agreement
shall terminate as of the effective date of such termination of the Lease. In
the event of the lapse or termination of this Expansion Option, Landlord and
Tenant shall enter into any agreements of instruments reasonably requested by
the other party to evidence such termination.

8.    Satellite Dish. Tenant may, at its sole cost and expense, but without
additional charge therefor by Landlord, install and operate during the Term, one
or more satellite antennas, receiving dishes or terrestrial microwave antennas
(hereinafter collectively the “Satellite Antenna”) on the roof of the Building
at a location to be designated by Landlord, and reasonably acceptable to Tenant
(hereinafter the “Installation Area”). The installation of such Satellite
Antenna shall be subject to the following.

(1) Tenant shall not install or operate the Satellite Antenna until it receives
prior written approval from Landlord, which approval Landlord agrees shall not
be unreasonably withheld or delayed provided, and on the condition that, Tenant
submits plans and specifications for the installation of the Satellite Antenna
which are reasonably acceptable to Landlord. Prior to commencing installation,
Tenant shall provide Landlord with (i) copies of all required governmental and
quasi-governmental permits, licenses and authorizations which Tenant will obtain
at its own expense and which Tenant will maintain at all times during the
operation of the Satellite Antenna, and (ii) a Certificate of Insurance
evidencing insurance coverage as required by this Lease and any other insurance
reasonably required by Landlord for the installation and operation of the
Satellite Antenna. Landlord may withhold approval if the installation or
operation of the Satellite Antenna may damage the structural integrity of the
Building.

(2) Tenant warrants and represents that (i) Tenant shall repair in a good and
workman like manner any damage to the roof of the Building caused by the
installation of the Satellite Antenna, (ii) the maintenance of the Satellite
Antenna on the roof or the operation thereof shall not cause interference with
any telecommunications, mechanical or other systems located at or servicing any
building, premises or location in the vicinity of the Building limited however
to that permissible under applicable F.C.C. regulations to the extent that such
regulations apply, (iii) the installation, existence, maintenance and operation
of the Satellite Antenna shall not constitute a violation of any applicable
laws, ordinances, rules, orders or regulations of any governmental authority.

(3) The installation of the Satellite Antenna shall be made subject to and in
accordance with all of the provisions of the Lease. The contractors performing
the installation of the Satellite Antenna and/or performing any work on or to
the roof of the Building shall be approved or designated by Landlord prior to
the commencement of any work, which approval shall not be unreasonably withheld
or delayed.

 

ADD-8



--------------------------------------------------------------------------------

(4) [Intentionally Omitted].

(5) Tenant covenants and agrees that the installation, operation and removal of
the Satellite Antenna will be at its sole risk, except for damage caused by the
negligence or willful misconduct of Landlord or its employees or agents. Subject
to Section 6.4 of the Lease, Tenant agrees to protect, indemnify, defend and
save Landlord harmless from and against all claims, actions, damages, liability,
obligations, penalties, causes of action, costs and expenses, including
reasonable attorneys’ fees and disbursements, imposed upon, incurred by or
asserted against Landlord by reason of any accident, injury to or death of any
person or loss of or damage to any property or business, or any other loss or
injury, or as a result of any litigation arising out of the installation,
operation or removal of the Satellite Antenna, except for damage caused by the
negligence or willful misconduct of Landlord or its employees or agents.

(6) Landlord, at its sole option, may require Tenant, at any time prior to the
expiration date of the Lease Term, to terminate the operation of the Satellite
Antenna if it is causing physical damage to the structural exterior of the
Building, interfering with another party, in excess of that permissible under
F.C.C. regulations, to the extent that such regulations apply and such
regulations shall not require such tenants or those providing such services to
correct such interference. Notwithstanding the foregoing, if Tenant can correct
the damage or disturbance caused by the Satellite Antenna to Landlord’s
reasonable satisfaction, Tenant may restore its operation. If damage or
disturbance caused by the Satellite Antenna is not corrected and the Satellite
Antenna restored to operation within thirty (30) days, Landlord, at its sole
option, may require that Tenant remove the Satellite Antenna at its own expense.

(7) At the expiration or sooner termination of this Lease, or upon termination
of the operation of the Satellite Antenna, or revocation of any license issued,
Tenant shall remove the Satellite Antenna from the Building at its sole cost and
expense. Tenant shall leave the Installation Area in good order and repair. If
Tenant does not remove the Satellite Antenna when so required, Tenant hereby
authorizes Landlord to remove and dispose of the Satellite Antenna and to charge
Tenant for all costs and expenses incurred.

9.    Tenant Improvements. Tenant shall construct the Tenant Improvements in
accordance with and as defined in the Work Letter attached hereto. Landlord
shall pay the costs of the Tenant Improvements up to the Tenant Improvement
Allowance in accordance with and as defined in the Work Letter, and Tenant shall
pay all costs of the Tenant Improvements in excess thereof in accordance with
the Work Letter.

10.    Prohibited Use. Notwithstanding anything to the contrary, Tenants’
Permitted Use shall specifically exclude any Medical Use (as herein define).
Tenant shall not use the Demised Premises for the Medical Use and shall not
permit its employees, agents, contractors, invitees, successors, assigns or any
other person to use the Demised Premises for any Medical Use. For the purposes
of this Section 11, the term “Medical Use” shall mean any use for hospital,
healthcare, nursing, medical office, medical diagnostic, surgery or medical
treatment, dental, chiropractic, alternative medicine, pharmaceutical,
ophthalmologic or similar use or purpose, in each case which provides patient
care services. Medical Use does not include the sale of goods at wholesale and
retail, assisted living facilities, extended care facilities and other similar
types of nursing homes.

 

ADD-9



--------------------------------------------------------------------------------

EXECUTED as of this 14th day of December, 2005

 

LANDLORD:

2650 CRESCENT LLC,

a Colorado limited liability company

By:        /s/ David L. Johnson           

Name:   David L. Johnson                

Title:     Authorized Agent                

TENANT:

DOUBLECLICK INC.

a Delaware Corporation

By:        /s/ Robert L. Parker             

Name:   Robert L. Parker                  

Title:     CFO DOUBLECLICK INC

 

ADD-10



--------------------------------------------------------------------------------

WORK LETTER

This Work Letter (“Work Letter”) shall be part of that certain Lease of Space,
dated December 14, 2005 (“Lease”, to which reference should be made for all
terms not otherwise herein defined), between 2650 CRESCENT LLC, a Colorado
limited liability company (“Landlord”), and DOUBLECLICK INC., a Delaware
corporation (“Tenant”), pertaining to the Demised Premises commonly known as
Suite 100, 251 Exempla Circle, Lafayette, Colorado 80026.

1.    Preliminary Plans/Working Drawings.

(a)    Landlord and Tenant designate McDermott Planning & Design, Inc. (the
“Architect”) as the architect for the construction of the Tenant Improvements
(as herein defined). Tenant, at Tenant’s discretion, shall have the right to
competitively bid the Tenant Improvements with at least three mutually
acceptable, qualified tenant finish contractors. Tenant shall select the most
qualified bid and tenant finish contractor, in its sole discretion. Tenant shall
have the right to select its own construction manager. Landlord shall be
entitled to reasonably approve all such selections and the form and substance of
the written agreements with all such contractors. Landlord shall not be
permitted to specify a particular subcontractor unless Landlord is willing to
pay any increased charge therefor; however, without limiting Landlord’s right
hereunder to reasonably disapprove of any subcontractor.

(b)    Landlord and Tenant shall consult and cooperate with each other as
necessary to reach agreement regarding schematic designs, performance
requirements and preliminary plans for the Tenant Improvements (“Preliminary
Plans”). The Architect shall prepare the Preliminary Plans and provide the
Preliminary Plans to Landlord and Tenant for approval. Landlord and Tenant shall
review the Preliminary Plans and provide written notice to the Architect and the
other party of any objection to the Preliminary Plans, specifying any changes
required for such party’s approval, which shall not be unreasonably withheld or
conditioned. If Landlord does not provide written notice of objection within
five (5) business days after receipt of the Preliminary Plans, Landlord shall be
deemed to have approved the Preliminary Plans.

(c)    Upon approval of the Preliminary Plans, Landlord and Tenant shall consult
and cooperate with each other as necessary to reach agreement regarding the
complete construction and engineering plans and specifications for the
construction of the Tenant Improvements (the “Working Drawings”), including,
without limitation, a budget for the cost of the construction of the Tenant
Improvements. The Working Drawings shall be prepared by the Architect and shall
be an evolution and incorporation of the Preliminary Plans. The Architect shall
provide the Working Drawings to the Landlord and Tenant for approval. Landlord
and Tenant shall review the Working Drawings and provide written notice to the
Architect and the other party of any objection to the Working Drawings,
specifying any changes required for such party’s approval of the Working
Drawings, which shall not be unreasonably withheld or conditioned. If Landlord
does not provide written notice of objection within five (5) business days after
receipt of the Working Drawings, Landlord shall be deemed to have approved the
Working Drawings.

 

WL-1



--------------------------------------------------------------------------------

(d)    In the event either party provides written notice of objection to the
Preliminary Plans or the Working Drawings, then Landlord, Tenant and the
Architect shall cooperate as necessary to reach agreement regarding any
outstanding changes. The Architect shall prepare a revised draft of the
Preliminary Plans or the Working Drawings, as the case may be, as soon as
reasonably possible and submit a revised draft thereof to Landlord and Tenant
for approval. The same procedures and deadlines for review and approval by
Landlord and Tenant shall apply to the revised draft. Landlord’s approval of the
Preliminary Plans or the Working Drawings shall not constitute any opinion or
agreement by Landlord or impose any present or future liability or
responsibility on Landlord, except as expressly herein set forth.

(e)    Landlord has provided the Architect with a CAD file showing detailed
existing conditions of the Demised Premises, including architectural,
electrical, mechanical, plumbing, life safety and voice/data.

2.    Building Permit. After approval by Landlord of the Working Drawings,
Tenant shall submit the drawings to the appropriate governmental authority for
plan review and issuance of a building permit and any other applicable
governmental approvals. All permit and processing fees shall be paid by Tenant,
subject to reimbursement from the Tenant Improvement Allowances. Tenant shall
diligently pursue obtaining all such approvals and shall provide written updates
to Landlord upon request from Landlord.

3.    Tenant Improvement Allowance. Except for the Tenant Improvement Allowance
Tenant shall be responsible, as to both cost and performance, for the Tenant
Improvements. Landlord shall pay up to $45.00 per square foot of the Floor Area
of the Demised Premises (“Tenant Improvement Allowance”) for the costs of the
Tenant Improvements. The Tenant Improvement Allowance may be applied to all hard
and soft construction costs, including architectural and engineering fees,
moving costs, signage costs, data/telecommunications cabling costs, furniture,
fixture and equipments costs, and construction management fees and for these
purposes all of such costs shall be included in each reference to costs of the
Tenant Improvements” or to similar phrases. In the event that the costs of the
Tenant Improvements are less than the Tenant Improvement Allowance, the cost
savings shall belong to Landlord and Tenant shall not be entitled to any
payment, refund, credit or reduction in Basic Rent or other charges due under
the Lease. If the costs of the Tenant Improvements exceed the Tenant Improvement
Allowance, Tenant shall have the right to require Landlord to pay up to an
additional $6.00 per square foot of the Floor Area of the Demised Premises for
the costs of the Tenant Improvements, as an addition to the Tenant Improvement
Allowance. Such additional contribution by Landlord to the Tenant Improvement
Allowance shall be reimbursed by Tenant by increasing the Basic Rent by a
monthly amount determined by amortizing such additional amount at an interest
rate of eight percent (8%) per annum over the Lease Term. In such event,
Landlord and Tenant shall enter into an amendment to the Lease memorializing the
increase in the Tenant Improvement Allowance and the Basic Rent. Tenant agrees
to provide notice to Landlord upon execution of this Lease, if Tenant desires to
exercise its right to such additional contribution.

 

WL-2



--------------------------------------------------------------------------------

4.    Disbursements.

(a)    Tenant shall be entitled to disbursements from Landlord from time to time
from the Tenant Improvement Allowance for payment of actual costs incurred by
Tenant for the Tenant Improvements. Tenant shall provide written notice to
Landlord at least thirty (30) days prior to the requested date of each such
disbursement, which notice shall include a certified statement by the Architect,
the general contractor and Tenant indicating the proposed date of such
disbursement, the proposed amount of such disbursement and a list of the
contractors, subcontractors and suppliers and the amounts to be paid to such
persons from such disbursement, and a line-item description of the work and
supplies which have been furnished and completed by such persons for such
disbursement. Such certified statement shall be in the form of an Application
for Payment (AIA Forms G702 and G703) and shall contain such additional
information as may be reasonably required by Landlord. Landlord shall be
entitled to make all or part of any disbursement directly to the respective
contractors, subcontractors and suppliers. Such disbursement shall be made
within thirty (30) days of receipt of Tenant’s disbursement request and back-up,
provided Tenant has satisfied all other requirements for such disbursement.

(b)    As a condition precedent to each disbursement, there shall have been no
Default then existing by Tenant under the Lease and there shall have been no
mechanic’s lien recorded or asserted against Tenant or the Demised Premises with
respect to the Tenant Improvements, which has not been bonded or otherwise
discharged or for which Landlord has not been provided security. As a condition
precedent to each disbursement, Tenant shall furnish to Landlord, at least seven
(7) days prior to such disbursement, mechanic’s lien waivers from the
contractors, subcontractors and suppliers as to the payment, work and supplies
relating to such disbursements made hereunder, conditioned upon receipt of such
payment, in a form and substance reasonably satisfactory to Landlord.

(c)    Upon full satisfaction by Tenant of all conditions required under this
Work Letter for each disbursement and approval thereof by Landlord, Landlord
shall pay to Tenant ninety percent (90%) of the amount of the completed Tenant
Improvements for such disbursement and the remaining balance thereof shall be
held by Landlord until the Final Disbursement (as herein defined). Tenant shall
be responsible for any amounts owed for the Tenant Improvements in excess of the
Tenant Improvement Allowance.

5.    Final Disbursement. At such time as Landlord determines that Tenant has
satisfied the following requirements, the remaining balance of the Tenant
Improvement Allowance shall be disbursed by Landlord (the “Final Disbursement”):
(a) the Tenant Improvements have been substantially completed by Tenant (subject
only to minor punch list items) in accordance with Section 13 of this Work
Letter (including, with limitation, obtaining a final certificate of occupancy);
(b) there are no outstanding amounts owed for the Tenant Improvements, other
than as contained in the final draw request submitted by Tenant; (c) Tenant has
fully completed all but minor punch list items in accordance with Section 15 of
this Work Letter; (d) Tenant has assigned, in common with Tenant, and delivered
to Landlord all warranties, (e) Tenant has delivered to Landlord a copy of all
maintenance and operating manuals; (f) Tenant has delivered to Landlord a set of
field record drawings and specifications reflecting as-built conditions; and (g)
Tenant has otherwise complied with all other conditions precedent to draws under
Section 4 and otherwise under this Work Letter.

 

WL-3



--------------------------------------------------------------------------------

6.    General Conditions: Tenants construction of the Tenant Improvements shall
comply with the following general requirements, all of which shall be conditions
to each disbursement:

(a)    All costs for labor, services and supplies for the Tenant Improvements
shall not be above market rates. Tenant shall disclose all costs paid to
affiliates of Tenant.

(b)    Tenant and its contractors shall maintain liability, builder’s risk,
worker’s compensation and such other insurance coverage as reasonably required
by Landlord and customary for tenants of similar size space in the vicinity of
the Project Landlord at its option, may require Tenant to provide a lien,
completion and performance bond in connection with the construction of the
Tenant Improvements in an amount, form and substance reasonably satisfactory to
Landlord, provided such lien, completion and performance bond shall be at
Landlord’s expense and shall not be part of the Tenant Improvement Allowance.

(c)    The construction of the Tenant Improvements shall comply in all respects
with all applicable federal, state and local laws, ordinances and codes. Tenant
shall be responsible for all compliance with the Americans With Disabilities Act
(the “ADA”) relating to or arising as a result of the Tenant Improvements (which
shall be addressed in the Working Drawings for the Tenant Improvements). Tenant
shall also be responsible for all ADA compliance relating to or arising as a
result of any alterations or improvements constructed by Tenant, any specific
uses of the property made by Tenant, any employee of Tenant or any other matter
not required solely in connection with the Base Building, Core and Shell.
Landlord, at Landlord’s sole cost and expense, shall be responsible for any work
required for the base building, core and shell of the Building to be in
compliance with the requirements of the Americans with Disabilities Act. Tenant,
at Tenant’s sole cost and not as part of the Tenant Improvement Allowance, shall
have the right to reinforce the floor of the Demised Premises in areas specified
by Tenant’s structural engineer, and as designed by Tenant’s structural
engineer, subject to Landlord’s reasonable approval thereof and the other terms
and conditions of the Lease.

(d)    Tenant shall cause its contractors, subcontractors and suppliers to
provide warranties for a period of not less than one (1) year against defects
and workmanship, materials or supplies. Tenant shall promptly assign to
Landlord, in common with Tenant all manufacturers or other warranties obtained
as a part of the Tenant Improvements.

(e)    Tenant shall maintain the Demised Premises and all surrounding areas (to
the extent required by reason of Tenant’s construction) in a clean and orderly
condition during the construction of the Tenant Improvements. Tenant shall not
drain or discharge water onto or divert water from any portion of the Property
or any adjacent lands.

 

WL-4



--------------------------------------------------------------------------------

(f)    Tenant shall coordinate its construction activities with Landlord and
Landlord’s contractors to avoid disruption to any other construction on the
Property or the utility and other operations serving the Property. Storage of
Tenant’s contractor’s construction materials, tools, equipment and debris shall
be confined to the Demised Premises and to any areas which may be designated for
such purpose by Landlord. During construction of the Tenant Improvements, Tenant
shall cover all exterior glass so that the interior of the Demised Premises is
not visible from the exterior of the Demised Premises. No work will be done to
the exterior of the Building without Landlord’s prior written approval.
Following Landlord’s approval of the Working Drawings, Landlord will not impose
any additional Building construction standards, other than those imposed by the
applicable building code of the municipality or other applicable law.

(g)    Tenant shall provide and pay for all temporary utility facilities and the
removal of debris as necessary and required in connection with the construction
of the Tenant Improvements. Tenant shall not enter into any contract or
agreement with any governmental or quasi-governmental authority with reference
to any utilities, sewer lines, water lines, street improvements or similar
matters, without the prior written consent of Landlord, which consent may be
withheld by Landlord in its sole discretion.

7.    Inspection. Landlord and its supervisory personnel and contractors shall
be entitled to enter the Demised Premises from time to time, without notice to
Tenant, to inspect the construction of the Tenant Improvements, but only at such
times as Tenant’s representative, contractor or architect have been given the
opportunity to be present in the Demised Premises. Landlord’s review of the
Tenant Improvements shall be limited to a determination of Tenant’s compliance
with its obligations under this Work Letter and shall not constitute a review of
the quality, completeness, safety or legal compliance of the Tenant
Improvements. Neither Landlord’s approval of the Preliminary Plans, the Working
Drawings or any application for payment, nor Landlord’s inspection of the Tenant
Improvements shall constitute any representation or warranty, or an assumption
of responsibility by Landlord for the accuracy, sufficiency or condition of the
Tenant Improvements. Tenant acknowledges that Tenant shall be solely and
entirely responsible for ensuring that the Preliminary Plans and the Working
Drawings are in conformity with applicable governmental codes, regulations,
rules and other laws, and that the Tenant Improvements will be suitable for
Tenant’s intended purpose. Tenant shall be solely responsible for the accuracy,
sufficiency and condition of the Tenant Improvements.

8.    Commencement of Construction. Tenant shall construct the tenant
improvements for the Demised Premises in accordance with the Working Drawings
(the “Tenant Improvements”). Tenant shall commence construction of the Tenant
Improvements upon the occurrence of the following events: approval of the
Working Drawings by Landlord and Tenant; and issuance of the building permit and
all other government approvals required for the construction of the Tenant
Improvements. Tenant shall complete construction of the Tenant Improvements as
soon as reasonably possible. Landlord shall pay up to the amount of the Tenant
Improvement Allowance and Tenant shall pay all costs of the Tenant Improvements
in excess thereof.

9.    Intentionally Omitted.

10.    Change Orders. Subject to Landlord’s approval, which shall not be
unreasonably withheld or delayed, Tenant may request changes in the Tenant
Improvements but if Landlord incurs any additional costs as a result of such
change order which causes the cost of the Tenant Improvements to exceed the
Tenant Improvement Allowance, Tenant shall pay all such additional costs. Tenant
shall not construct the Tenant Improvements in accordance with any change order
and Landlord has approved such change order in writing.

 

WL-5



--------------------------------------------------------------------------------

11.    Governmental Requirements. If any changes to the Tenant Improvements are
required by any applicable governmental authority including, without limitation,
any county or municipal planning or building department, then Landlord and
Tenant agree to modify the Working Drawings and the Tenant Improvements to
either eliminate or comply with the government requirement.

12.    Planning Services. All costs for space planning design, architectural and
engineering services for the Tenant Improvements (including without limitation,
the Preliminary Plans and the Working Drawings) shall be included in the costs
of the Tenant Improvements and may be disbursed by Landlord from the Tenant
Improvement Allowance.

13.    Completion of Tenant Improvements. A statement from the Architect
certifying the date upon which the Tenant Improvements have been completed
(other than customary punch list items) shall be conclusive evidence of the
completion thereof. The Tenant Improvements shall be deemed to have been
complete when (i) the Tenant Improvements are fully complete and properly
operable (except for customary punch list items) by execution of Certificate of
Completion (AIA Form G704) certified by the Architect, the general contractor
and Tenant, and approved by Landlord, which approval shall not be unreasonably
withheld or delayed and (ii) Tenant has obtained a final certificate of
occupancy from the applicable governmental authority. The Lease Term and
Tenant’s obligation to pay rentals due under the Lease shall commence upon the
commencement date of the Lease Term provided in the Summary of Basic Lease Terms
of the Lease irrespective of whether or not the Tenant Improvements are
complete, except as a result of any Landlord delay as expressly herein provided.
In no event shall the Lease Term be delayed if there is any-delay in the
completion of the Tenant Improvements as a result of any special equipment,
fixtures or materials, changes, alterations, or additions requested by Tenant,
any delay of Tenant in submitting information necessary for the preparation of
the Working Drawings, the failure of Tenant to timely approve or agree to any
matter required for the completion of the Tenant Improvements, any delay caused
by force majeure, any delay caused by any governmental or quasi-governmental
authority, associations or other third-parties, any delay caused by Tenant, the
Architect or any contractors, subcontractors or suppliers, or any other act or
omission of Tenant (collectively the “Tenant Delay”).

14.    Assumption of Risk. All materials, work, equipment, supplies and Tenant
Improvements of any nature whatsoever brought on or installed in the Demised
Premises hereunder shall be at Tenant’s sole risk. Neither Landlord nor any
party acting on behalf of Landlord shall be responsible for any damage thereto
or loss or destruction thereof due to any reason or cause whatsoever, except as
a result of Landlord’s negligence or willful misconduct.

15.    Punch List. Notwithstanding substantial completion of the Tenant
Improvements by Tenant, Landlord shall be entitled to provide Tenant with
written notice within thirty (30) days after the commencement date of the Lease
Term of a punch list of minor items which are required for completion of the
Tenant Improvements. Tenant shall complete all such punch list items as soon as
reasonably possible after receipt of Landlord’s notice.

 

WL-6



--------------------------------------------------------------------------------

16.    Tenant’s Representative. Tenant has designated Barbara Madden as the sole
representative of Tenant with respect to all approvals, consents and other
matters set forth in this Work Letter. Tenant represents and warrants that such
representative shall have full authority and responsibility to act on behalf of
Tenant as required in this Work Letter. Tenant shall not change such
representative except upon prior written notice and approval by Landlord.

DATED this 14th day of December, 2005.

 

LANDLORD:

2650 CRESCENT LLC,

a Colorado limited liability company

By:

 

/s/ David L. Johnson

Name:

 

David L. Johnson

Title:

 

Authorized Agent

TENANT:

DOUBLECLICK INC.,

a Delaware corporation

By:

 

/s/ Robert W Parker

Name:

 

ROBERT W PARKER

Title:

 

CFO DOUBLECLICK INC

 

WL-7



--------------------------------------------------------------------------------

Recording Requested By

and When Recorded Return To:

 

 

 

 

 

 

MEMORANDUM OF LEASE OPTION AGREEMENT

THIS MEMORANDUM OF LEASE OPTION AGREEMENT (“Memorandum”) is made this 14th day
of December, 2005, by and between 2600 CAMPUS DRIVE LLC, a Colorado limited
liability company (“Landlord”), having an address of c/o Etkin Johnson Company
LLC, 1512 Larimer Street, Suite 325, Denver, Colorado 80202, and DOUBLECLICK
INC., a Delaware corporation (“Tenant”), having an address of 251 Exempla
Circle, Suite 100, Lafayette, Colorado 80026.

1.    Related Lease. Tenant and 2650 Crescent LLC (“Related Landlord”) are
parties to that certain Lease of Space (“Related Lease”) dated December 14, 2005
for the demise of premises located at 251 Exempla Circle, Lafayette, Colorado
80026 (“Related Premises”). The Related Lease is for a term of ten (10) years
and expires on April 30, 2016. Tenant has two (2) options to extend the term of
the Related Lease for up to seven (7) years each. The terms of the Related Lease
obligate Related Landlord to cause Landlord to grant to Tenant the “Expansion
Option” as defined below.

2.    Lease Option Agreement. In accordance with the terms of the Related Lease,
Landlord and Tenant have entered into a Lease Option Agreement dated the date
hereof (“Option Agreement”), whereby Landlord has agreed to grant to Tenant an
expansion option and continuous right of first refusal (“Expansion Option”) to
lease the “Option Space” as defined in the Option Agreement and located in the
buildings known as 2600 Campus Drive and 2655 Crescent Drive and 2675 Crescent
Drive, Lafayette, Colorado 80026, which is more fully described on Exhibit A
attached hereto.

3.    Memorandum. This Memorandum is executed for the purpose of being recorded
in the office of the Boulder County Clerk and Recorder to give notice of the
existence of the Option Agreement, and the terms and conditions contained
therein. In no event shall this Memorandum be deemed to modify any of the terms
and conditions of the Option Agreement. In the event of any conflict or
inconsistency between the terms and provisions of this Memorandum and the terms
and provisions of the unrecorded Option Agreement, the terms and provisions of
the Option Agreement shall govern and control in all respects.

4.    Term. The Expansion Option may not be exercised after April 30, 2015, as
provided in the Option Agreement. This Memorandum shall expire and be of no
further force and effect from and after April 30, 2015. In addition, if the
Related Lease expires or is terminated for any reason, the Expansion Option, the
Option Agreement and this Memorandum shall be of no further force or effect and
shall terminate as of the effective date of such termination of the Related
Lease. In the event of any lapse or termination of the Expansion Option, the
Option Agreement and this Memorandum, Landlord and Tenant shall enter into any
agreements or instruments reasonably requested by the other party to evidence
such termination including, without limitation, a termination of this
Memorandum.



--------------------------------------------------------------------------------

5.    Successors and Assigns. This Memorandum shall be binding upon and inure to
the benefit of Tenant and Landlord and their respective heirs, executors, legal
representatives, successors and assigns.

IN WITNESS WHEREOF, this Memorandum is executed as of the date first written
above.

 

LANDLORD: 2600 CAMPUS DRIVE LLC, a Colorado limited liability company By:  
David L. Johnson Name:   David L. Johnson Title:   Authorized Agent TENANT:
DOUBLECLICK INC., a Delaware corporation By:   /s/ Robert W Parker Name:  
ROBERT W PARKER Title:   CFO DOUBLECLICK INC Date:   12/12/2005

 

2



--------------------------------------------------------------------------------

STATE OF COLORADO                  

   )       )    ss.

COUNTY OF Denver                        

   )   

I hereby certify that on the 14th day of Dec, 2005, the foregoing instrument was
acknowledged before me by David L. Johnson as Authorized Agent of 2600 CAMPUS
DRIVE LLC, a Colorado limited liability company.

Witness my hand and official seal.

 

        Notary Public My Commission Expires:     

10/7/08

Kathleen A. DiOrio

Notary

Public

State of Colorado

Expires 10-7-2008

 

STATE OF     NY                            

   )       )    ss.

COUNTY OF     NY                        

   )   

I hereby certify that on the 14th day of Dec, 2005, the foregoing instrument was
acknowledged before me by Rob Parker, as CFO of DOUBLECLICK INC., a Delaware
corporation.

Witness my hand and official seal.

 

   Noreem E. Coregin    Notary Public My Commission Expires:       



--------------------------------------------------------------------------------

LEASE OPTION AGREEMENT

THIS LEASE OPTION AGREEMENT is made this 14th day of December, 2005
(“Agreement”), between 2600 CAMPUS DRIVE LLC, a Colorado limited liability
company (“Landlord”), and DOUBLECLICK INC., a Delaware corporation (“Tenant”).

RECITALS

A.    Contemporaneously herewith 2650 Crescent LLC (“Related Landlord”) and
Tenant are entering into a Lease of Space, dated December 14, 2005 (as the same
may be amended from time to time the “Related Lease”), pertaining to the demised
premises located at 251 Exempla Circle, Lafayette, Colorado 80026 (“Related
Premises”).

B.    In satisfaction of certain of Related Landlord’s obligations under
Section 7 of the Addendum to the Related Lease Related Landlord is required to
cause Landlord to grant certain expansion options to Tenant to lease the Option
Space (as defined below).

C.    Landlord and Tenant desire to enter into this Agreement to provide for
Landlord’s grant of certain of such expansion options to Tenant, as more fully
herein set forth.

AGREEMENT:

NOW THEREFORE, in consideration of the mutual covenants herein contained and for
other good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

1.    Expansion Option. Landlord grants the expansion option and continuous
right of first refusal to Tenant (“Expansion Option”) to lease the Option Space
(as herein defined), upon the terms and conditions provided in this Agreement.
The “Option Space” shall be all leasable space located in the buildings known as
2600 Campus Drive 2655 Crescent Drive and 2675 Crescent Drive, Lafayette,
Colorado 80026, owned by Landlord from time to time. The Option Space is more
fully described on Exhibit A attached hereto and incorporated herein.

2.    Expansion Space. In the event Landlord desires to accept a bona fide third
party offer to lease all or any portion of the Option Space (herein referred to
as the “Expansion Space”). Landlord shall provide Tenant with written notice
thereof to Tenant (“First Right of Refusal Notice”). For a period of five
(5) business days after the First Right of Refusal Notice, Tenant shall have the
right to lease the entire Expansion Space by providing written notice thereof to
Landlord within such five (5) business day period. If Tenant exercises the
Expansion Option with respect to such Expansion Space, Landlord and Tenant shall
enter into a lease agreement (“Lease”) for such Expansion Space, upon the terms
and conditions herein set forth.



--------------------------------------------------------------------------------

3.    Lease. Landlord and Tenant shall enter into the Lease for such Expansion
Space within thirty (30) days after Tenant’s exercise of the Expansion Option
with respect to such Expansion Space. Landlord and Tenant shall enter into a
separate Lease with respect to each exercise of the Expansion Option by Tenant.
The Lease shall provide for the same terms, conditions, agreements and
provisions as the Related Lease to the extent applicable, as applied to the
Expansion Space, except as follows:

(a)    If Tenant exercises the Expansion Option with respect to a First Right of
Refusal Notice provided within the first eighteen (18) months of the Lease Term
of the Related Premises under the Related Lease, the Basic Rent (exclusive of
any increases by reason of Section 3 of the Work Letter attached to the Related
Lease, unless Tenant utilizes such additional funds with respect to such
Expansion Space) shall be the same rate per square foot of Floor Area per annum
then in effect for the Related Premises (including subsequent annual increases
as defined in the Summary of the Related Lease), the Lease Term for the
Expansion Space shall commence upon the date specified in the First Right of
Refusal Notice (or such later date as such Expansion Space is actually delivered
to Tenant), and shall be co-terminus with the Lease Term for the Related
Premises under the Related Lease, and the Tenant Improvement Allowance for the
Expansion Space shall be prorated based upon the number of months remaining in
the initial Lease Term of the Related Premises under the Related Lease, as
compared to the total number of months in the initial Lease Term under the
Related Lease (which is one hundred twenty (120) months). The construction of
the Tenant Improvements for the Expansion Space shall be subject to the terms
and conditions provided in the Work Letter to the Related Lease.

(b)    If Tenant exercises the Expansion Option with respect to a First Right of
Refusal Notice provided after the first eighteen (18) months of the Lease Term
of the Related Premises under the Related Lease, the First Right of Refusal
Notice shall include the Basic Rent, the Lease Term, Tenant Improvement
Allowance, if any, and the other terms and conditions upon which Landlord is
willing to lease the Expansion Space to a bona fide third party. If Tenant
exercises the Expansion Option with respect to a First Right of Refusal Notice
provided after the first eighteen (18) months of the Lease Term of the Related
Premises under the Related Lease, the terms and conditions specified in the
First Right of Refusal Notice shall apply; provided, however, the Lease Term of
the Expansion Space shall be co-terminus with the Lease Term for the Related
Premises under the Related Lease and any Tenant Improvement Allowance and other
concessions shall be prorated based upon the number of months remaining in the
initial Lease Term of the Related Premises under the Related Lease as compared
to the total number of months in the Lease Term for which Landlord is willing to
lease the Expansion Space to such third party (as stated in the First Right of
Refusal Notice). Notwithstanding the foregoing, if the Lease Term provided in
the First Right of Refusal Notice ends prior to the Lease Term of the Related
Premises under the Related Lease, the Tenant Improvement Allowance and other
concessions will not be reduced and shall be in the amount set forth in the
First Right of Refusal Notice.

(c)    The Termination Fee in the Termination Option shall be adjusted as
follows: (i) Tenant shall not be required to pay the fixed amount provided in
Section 5(i) of the Addendum to the Related Lease; and (ii) the unamortized
leasing costs to be paid by Tenant, as provided in Section 5(ii) of the Addendum
to the Related Lease, shall be based upon the actual leasing costs for the
Expansion Space.

 

2



--------------------------------------------------------------------------------

(d)    The number of unassigned parking spaces allocated to Tenant, pursuant to
Section 13 of the Summary to the Lease, shall be adjusted for the Expansion
Space based upon a ratio of 5.0 parking spaces per 1,000 square feet of Floor
Area of the Expansion Space. Tenant’s Pro Rata Share, pursuant to Section 6 of
the Summary to the Lease, shall be adjusted for the Expansion Space based upon
the Floor Area of the Expansion Space as compared to the Floor Area of the
Building and Project, respectively, of which the Expansion Space is a part. The
Lease shall not contain the Rental Abatement provided in Section 2 of the
Addendum to the Related Lease. The Lease shall not contain the Expansion Option
provided in Section 7 of the Addendum to the Related Lease.

(e)    The definition of the Project, pursuant to Section 2.7 of the Lease,
shall be the real property comprising all of the Option Space. The Lease shall
also contain the modifications to the Related Lease shown on the marked copy
attached as Exhibit B and incorporated herein.

4.    General Provisions.

(a)    If Tenant fails to exercise the Expansion Option as to any Expansion
Space by failing to provide written notice thereof to Landlord and when herein
specified, Landlord shall have the right to lease the Expansion Space to the
original bona fide third party and Tenant shall have no further Expansion Option
with respect to the Expansion Space unless (i) the original bona fide party and
Landlord do not consummate a lease transaction, or (ii) the Expansion Space is
again available for lease after the leasing thereof to such bona fide third
party, in which event Tenant’s Expansion Option with respect to such Expansion
Space shall continue to be in full force and effect.

(b)    If there is a Default by Tenant under any Lease or the Related Lease at
any time between the time that the First Right of Refusal Notice is required and
the time of the commencement date of the Lease Term of any Expansion Space, then
at Landlord’s option, the Expansion Option shall be null and void and of no
further effect with respect to such Expansion Space at such time.

(c)    The Expansion Option shall be subject to all currently existing leases
for the Option Space and all currently existing options and rights of renewal,
expansion, extension or refusal affecting the Option Space. Therefore, Tenant
shall have no option with regard to any portion of the Option Space which is
currently leased or subject to a currently existing grant of any such options or
rights by Landlord until termination or expiration of such lease and/or the
lapse or expiration of any such options or rights.

(d)    The Expansion Option is personal to Tenant and to any successor
transferee of a Permitted Transfer (as defined in Related Lease) and in the
event of any Transfer other than a Permitted Transfer by Tenant, whether or not
with the consent of Landlord, the Expansion Option shall automatically terminate
and be of no further force or effect. This Expansion Option shall not be
effective during any term that Tenant is a holdover tenant or a tenant at will
or sufferance.

 

3



--------------------------------------------------------------------------------

5.    Termination. The Expansion Option shall lapse at the end of the ninth
(9th) year of the Lease Term of the Related Premises under the Related Lease and
Tenant shall have no further right to exercise the Expansion Option thereafter
(except with respect to any First Right of Refusal Notice provided prior to such
date). Following the date of such lapse of the Expansion Option, Landlord shall
not be required to provide the First Right of Refusal Notice to Tenant. In
addition, in the event that the Related Lease expires or is terminated for any
reason, this Expansion Option shall be of no further force or effect and this
Agreement shall terminate as of the effective date of such termination of the
Related Lease. In the event of the lapse or termination of this Expansion Option
or this Agreement, Landlord and Tenant shall enter into any agreements or
instruments reasonably requested by the other party to evidence such termination
including, without limitation, a termination of any recorded memorandum
memorializing this Expansion Option.

6.    Notices. All notices and demands under this Agreement shall be in writing,
signed by the parties giving the same and shall be deemed properly given and
received when personally delivered, or three (3) business days after mailing
through the United States Mail, postage prepaid, certified or registered, return
receipt requested, or one (1) business day after being sent by nationally
recognized overnight courier, addressed to the party to receive the notice at
the address set forth below or at such other address as either party may notify
the other in writing. An attorney for a party hereunder may give any notice on
behalf of such party. The notice addresses for Landlord and Tenant are as
follows:

 

If to Landlord:

   2600 Campus Drive LLC    c/o Etkin Johnson Company LLC    1512 Larimer
Street, Suite 325    Denver, Co 80202

with a copy to:

   Isaacson Rosenbaum PC    633 17th Street, Suite 2200    Denver, CO 80202   
Attn: Neil B. Oberfeld, Esq.

If to Tenant:

   DoubleClick Inc.    251 Exempla Circle, Suite 100    Lafayette, CO 80026

with a copy to:

   DoubleClick Inc.    111 8th Avenue    New York, NY 10011    Attn: General
Counsel    – and –    Loeb & Loeb LLP    345 Park Avenue    New York, NY 10154
   Attn: Scott I. Schneider

 

4



--------------------------------------------------------------------------------

7.    Time is of the Essence. Time is of the essence under this Agreement and
all provisions relating thereto shall be strictly construed.

8.    Governing Law; Legal Fees. This Agreement shall be interpreted and
enforced according to the laws of the State of Colorado. If any action is
commenced by one party hereto against another party hereto the non-prevailing
party shall reimburse the prevailing party for all of its expenses of such
action, including reasonable attorneys’ fees and disbursements.

9.    Entire Agreement. This Agreement constitutes the final complete expression
of the parties’ agreements with respect to the subject matter hereof. Each party
agrees that it has not relied upon or regarded as binding any prior agreements,
negotiations representations or understandings, whether oral or written, except
as expressly set forth herein. No amendment or modification of this Agreement
and no approvals, consents or waivers by Landlord under this Agreement shall be
valid or binding unless in writing and executed by the party to be bound.

10.    Binding Effect. This Agreement shall extend to and be binding upon the
heirs, executors, legal representatives, successors and assigns of the
respective parties hereto.

IN WITNESS WHEREOF, this Agreement is executed as of the date first above
written.

 

LANDLORD:

2600 CAMPUS DRIVE LLC.

a Colorado limited liability company

By:

   

/s/ David I Johnson

Name:

   

David I Johnson

Title:

   

Authorized Agent

TENANT:

DOUBLECLICK INC.,

a Delaware corporation

By:

   

/s/ Robert A Parker

Name:

   

ROBERT A PARKER

Title:

   

CEO DOUBLECLICK INC

 

5



--------------------------------------------------------------------------------

STATE OF Colorado                 )

                                                     ) ss.

COUNTY OF Denver                )

The foregoing instrument was acknowledged before me this 14th day of Dec, 2005,
by David L. Johnson as Authorized Agent of 2600 CAMPUS DRIVE LLC, a Colorado
limited liability company.

WITNESS my hand and official seal.

 

  Notary Public

My Commission Expires:

  10/7/08

Kathleen A. DiOrio

Notary

Public

State of Colorado

Expires 10-7-2008

STATE OF NY                            )

                                                     ) ss.

COUNTY OF NY                        )

The foregoing instrument was acknowledged before me this 12th day of Dec, 2005,
by Robert Parker as CFO of DOUBLECLICK INC., a Delaware corporation.

WITNESS my hand and official seal.

 

  

Moreen E Cougan

   Notary Public

My Commission Expires:

    

 

6



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is made as of the
1st day of February, 2007 between DOUBLECLICK, INC., a Delaware corporation
(“Assignor”) and ALLIANCE DATA FHC, INC., a Delaware corporation (“Assignee”).

RECITALS

A.    2650 Crescent LLC, a Colorado limited liability company (“Related
Landlord”) and Assignor entered into a certain Lease of Space (Multi-Story
Office) (the “Lease”) dated December 14, 2005, whereby Landlord leased to
Assignor certain premises consisting of approximately 80,132 rentable square
feet of office space (the “Premises”) on the first and second floors (Suite 100)
of the building located at 251 Exempla Circle, Lafayette, Colorado.

B.    Contemporaneously with the execution and delivery of the Lease of the
Premises between Related Landlord and Assignor, 2600 Campus Drive LLC, a
Colorado limited liability company (“Landlord”) and Assignor entered into a
certain Lease Option Agreement (the “Option Agreement”) dated December 14, 2005,
whereby Landlord granted to Assignor certain expansion and other options to
lease space in the buildings located at 2600 Campus Drive, 2655 Crescent Drive
and 2675 Crescent Drive, Lafayette, Colorado 80026.

C.    Concurrently herewith and as part of a Permitted Transfer (as defined in
the Lease), Assignor is assigning to Assignee all of its right, title and
interest in and to the Lease.

D.    Assignor, in connection with such assignment of the Lease, desires to
assign and transfer the Option Agreement to Assignee, and Assignee desires to
accept the same upon the terms and conditions hereinafter set forth in this
Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein set forth, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

1.    Assignment Effective as of the “Assignment Date” (as defined in Section 11
below), and subject to the terms and conditions of this Agreement, Assignor
hereby assigns, transfers, conveys, and delivers to Assignee all of Assignor’s
right, title, and interest in and to the Option Agreement. The foregoing
assignment, transfer, conveyance, and delivery is made without any
representations and warranties, express or implied, of any nature whatsoever
except as set forth in this Agreement.

2.    Acceptance and Indemnification. Assignee hereby accepts the foregoing
transfer, assignment, conveyance and delivery and assumes and agrees to
faithfully perform all other covenants, stipulations, agreements, and
obligations, if any, arising under the Option Agreement. Assignee shall fully
indemnify and save harmless Assignor from any and all claims, demands, actions,
causes of action, suits, proceedings, damages, liabilities, and costs and
expenses of every nature whatsoever (including reasonable outside attorneys’
fees and/or the reasonable costs of in-house counsel) which arise under the
Option Agreement or any lease entered into pursuant thereto, except as otherwise
provided for in the Purchase Agreement by and among Assignor, Assignee and
Guarantor (as defined in Paragraph 13 below) dated December 22, 2006.



--------------------------------------------------------------------------------

3.    Assignee’s Expenses. Any taxes and other governmental charges and fees,
including, without limitation, any and all transfer taxes, stamp taxes, sales
taxes, and recording fees relating to the transaction evidenced by this
Agreement shall be paid by Assignee.

4.    Tenant’s Address. Effective as of the Assignment Date, Section 6 of the
Option Agreement is amended to substitute the following address for Tenant:

“Alliance Data FHC, Inc.

c/o Epsilon

601 Edgewater Drive

Wakefield, MA 01880

  Attention: Laura Vosburgh

       Sr. Director, Real Estate & Facilities

With a copy to:

Alliance Data FHC, Inc.

17655 Waterview Parkway

Dallas, TX 75252

  Attention: General Counsel”

5.    Binding Effect. Subject to the limitation set forth below, this Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
the Assignor and the successors and assigns of Assignee. Further, this Agreement
shall inure to the benefit of Landlord, its successors and assigns. The parties
shall execute and deliver such further and additional instruments, agreements,
and other documents as are reasonably necessary to evidence or carry out the
provisions of this Agreement.

6.    Entire Agreement. This Agreement sets forth the entire agreement between
the parties with respect to the subject matter contained herein and supercedes
any other agreements, understandings, and negotiations with respect to the
subject matter contained herein. No amendment or modification of this Agreement
shall be binding or valid unless expressed in writing executed by all of the
parties hereto.

7.    Headings. The headings contained in this Agreement are for convenience
only and shall in no way enlarge or limit the scope of meaning of the various
Sections hereof.

8.    Governing Law. This Agreement shall be performable in the State of
Colorado and the laws of such State shall govern the rights and duties of the
parties hereto and the validity, construction, enforcement and interpretation
hereof.

 

2



--------------------------------------------------------------------------------

9.    Invalidity. If any provision of this Agreement or the application thereof
to any person or circumstance shall, to any extent, be invalid or unenforceable,
the remainder of this Agreement shall not be affected thereby and each provision
of the Agreement shall be valid and enforceable to the fullest extent permitted
by law.

10.    Execution of Documents. This Agreement may be executed in any number of
duplicate original counterparts, any of which shall be regarded for all purposes
as an original and all of which shall constitute but one and the same
instrument.

11.    Authority. Each person signing this Agreement on behalf of a party
warrants that he or she is duly authorized by all necessary and appropriate
corporate action to execute this Agreement.

12.    Assignment Date. The Assignment Date shall be February 1, 2007.

13.    Guaranty. Concurrently herewith, Alliance Data Systems Corporation, a
Delaware corporation (“Guarantor”) has executed and delivered a certain Guaranty
of even date herewith (the “Guaranty”) to and for the benefit of Landlord,
pursuant to which Guarantor has agreed to guarantee all of Assignee’s financial
obligations under the Lease. Assignee, by its signature below, further agrees
for the benefit of Landlord, its successors and/or assigns to cause Guarantor to
execute and deliver a guarantee of each new lease entered into pursuant to the
Option Agreement in substantially the same form as the Guaranty.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

ASSIGNOR: DOUBLECLICK, Inc., a Delaware corporation By:   Stephanie Abramson
Name:   Stephanie Abramson Title:   EVP & general Counsel ASSIGNEE: ALLIANCE
DATA FHC, INC. By:   /s/ Alan M. Utay Name:   Alan M. Utay Title:   Vice
President & Secretary

 

3



--------------------------------------------------------------------------------

CONSENT TO ASSIGNMENT

Landlord hereby consents to the assignment of the Option Agreement by Assignor
to Assignee as evidenced by the Agreement. Landlord hereby covenants and agrees
that Assignor is hereby released from any and all obligations, if any, under the
Option Agreement relating to the period subsequent to the Assignment Date; it
being agreed that Landlord shall, from and after the date hereof, look solely to
Assignee for performance and payment under the Option Agreement, if any
obligation exists, for claims that arise after the Assignment Date. Landlord
hereby confirms that to its actual knowledge without investigation, (i) Assignor
has not yet exercised any option under the Option Agreement, (ii) neither
Landlord nor Assignor is currently in default with respect to any payment
required to be made to the other party under the Option Agreement, and (iii) the
Option Agreement is in full force and effect and has not been modified or
amended except as described in the Agreement. Neither the Agreement nor this
Consent shall: (a) be constructed to (1) modify, waive, release or otherwise
affect any of the terms, covenants, conditions, provisions or agreements of the
Option Agreement, (2) waive any non-monetary Default by Tenant under the Option
Agreement, (3) waive any of Landlord’s rights as Landlord thereunder,
(4) enlarge or increase Landlord’s obligation as Landlord thereunder, or
(5) enlarge or increase Assignee’s rights and benefits in excess of the rights
and benefits applicable to Assignee under the Option Agreement, or (b) be
construed as a consent by Landlord to any further assignment by Assignee of the
Option Agreement.

Capitalized terms used in this Consent to Assignment and which are not defined
herein are used herein with the definitions ascribed to such terms in that
certain Assignment and Assumption Agreement (the “Agreement”) between
DoubleClick, Inc. (“Assignor”) and Alliance Data FHC, Inc. (“Assignee”) to which
this Consent to Assignment is attached.

 

2600 CAMPUS DRIVE LLC, a Colorado liability company By:   /s/ David L. Johnson
Name:   David L. Johnson Title:   Manager



--------------------------------------------------------------------------------

GUARANTY

THIS GUARANTY is given as of the 1st day of February, 2007, by ALLIANCE DATA
SYSTEMS CORPORATION, a Delaware corporation (“Guarantor”), to and for the
benefit of the below described Landlord.

WITNESSETH:

WHEREAS, 2650 CRESCENT LLC, a Colorado limited liability company, as landlord
(“Landlord”), and DOUBLECLICK, INC., a Delaware Corporation, as tenant
(“Assignor”), entered into a Lease of Space, dated December 14, 2005 (“Lease”),
pertaining to the Premises located at 251 Exempla Circle in Lafayette, Colorado
(“Demised Premises”).

WHEREAS, effective February 1, 2007, ALLIANCE DATA FHC, INC., a Delaware
corporation (“Assignee”), succeeded to the interest of Assignor as Tenant under
the Lease, pursuant to the Assignment and Assumption Agreement (“Assignment”),
dated as of February 1, 2007, between Assignor and Assignee.

WHEREAS, Assignor, Assignee and Guarantor have requested Landlord’s release of
Assignor under the Lease pursuant to the terms and conditions of the Assignment,
and offered to Landlord a guaranty by Guarantor in substitution and replacement
thereof.

WHEREAS, Landlord is willing to consent to the Assignment and the release of
Assignor pursuant to the Assignment on condition of receiving this Guaranty from
Guarantor as herein contained. Capitalized terms not otherwise defined herein
shall have the meanings attributed to such terms in the Lease.

NOW, THEREFORE, for and in consideration of Landlord consenting to the
Assignment and agreeing to the release of Assignor pursuant to the Assignment,
which Assignment is executed concurrently herewith, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by Guarantor, Guarantor hereby agrees as follows:

1.    Guarantor hereby unconditionally and irrevocably, guarantees the full and
prompt payment to Landlord of all installments of Basic Rent, Additional Rent,
and all other sums due to Landlord pursuant to the terms and provisions of the
Lease. Guarantor does hereby waive each and every notice to which Guarantor may
be entitled under the Lease or otherwise, and expressly consents to any
extension of time, leniency, modification, waiver, forbearance, or any change
which may be made to any term and condition of the Lease, and no such change,
modification, extension, waiver, or forbearance shall release Guarantor from any
liability or obligation hereby incurred or assumed. Guarantor further expressly
waives any notice of default in or under any of the terms of the Lease, notice
of acceptance of the Guaranty, and all setoffs and counterclaims; provided,
however, Guarantor shall be given the same right to cure Tenant’s default as
that afforded Tenant under the Lease.



--------------------------------------------------------------------------------

2.    It is specifically understood and agreed that, in the event of a Default
by Tenant under the Lease, Landlord shall be entitled to commence any action or
proceeding against Guarantor or otherwise exercise any available remedy at law
or in equity to enforce the provisions of this Guaranty without first commencing
any action or otherwise proceeding against Tenant or otherwise exhausting any or
all of its available remedies against Tenant, it being expressly agreed by the
undersigned that its liability under this Guaranty shall be primary, Landlord
may maintain successive actions for other defaults. Landlord’s rights hereunder
shall not be exhausted by its exercise of any of its rights or remedies or by
any such action, until and unless all obligations hereby guaranteed have been
paid and fully performed.

3.    If any action is commenced by Landlord to enforce the provisions of this
Guaranty, Landlord shall be entitled, if it shall prevail in any such action or
proceeding, to recover from Guarantor all reasonable costs incurred in
connection therewith, including reasonable attorneys’ fees. No payment by
Guarantor shall entitle Guarantor, by subrogation or otherwise, to any payment
by Tenant under or out of the property of Tenant, including specifically, but
not limited to, the revenues derived from the Demised Premises, except after
payment in full to Landlord of all amounts due and payable by Tenant to Landlord
pursuant to the Lease.

4.    Guarantor represents, warrants and acknowledges that Guarantor is
financially interested in Assignee.

5.    The liability of Guarantor hereunder shall in no way be affected by, and
Guarantor expressly waives any defenses that may arise by reason of (a) the
release or discharge of Tenant in any creditors, receivership, bankruptcy or
other proceeding; (b) the impairment, limitation or modification of the
liability of Tenant or the estate of Tenant in bankruptcy, or of any remedy for
the enforcement of Tenant’s said liability under the Lease, resulting from the
operation of any present or future provision of the National Bankruptcy Act or
other statute or from the decision in any court; (c) the rejection or
disaffirmance of the Lease in any such proceedings; (d) the modification,
assignment or transfer of the Lease by Tenant; (e) any disability or other
defenses of Tenant; or (f) the cessation from any cause whatsoever of the
liability of Tenant.

6.    Guarantor agrees that if Tenant shall become insolvent or shall be
adjudicated as bankrupt, or shall file a petition for reorganization,
arrangement or similar relief under any present or future provisions of the
Federal Bankruptcy Code or any similar law or statute of the United States or
any State thereof, or if such a petition filed by creditors of Tenant shall be
approved by any court, or if Tenant shall seek a judicial readjustment of the
rights of its creditors under any present or future Federal or State law, or if
a receiver of all or part of its property and assets is appointed by any State
or Federal Court, then:

(a) If the Lease shall be terminated or rejected, or the obligations of Tenant
thereunder shall be modified, Landlord shall be entitled to recover from the
Guarantor and the Guarantor shall pay to Landlord that which Landlord would be
entitled to recover from Tenant under the Lease in the event of a termination of
the Lease by Landlord because of a Default by Tenant, and such shall be
recoverable from the undersigned without regard to whether Landlord is entitled
to recover the same from Tenant in any such proceeding.

 

2



--------------------------------------------------------------------------------

(b) If any obligation under the Lease is paid by Tenant and all or any part of
such monetary obligation is subsequently avoided or recovered from Landlord as a
preference, fraudulent transfer or otherwise, in any bankruptcy, insolvency,
liquidation, reorganization or other proceeding involving Tenant, the liability
of Guarantor under this Guaranty shall remain in full force and effect.

(c) As further security for the payment of amounts under this Guaranty,
Guarantor shall file all claims against Tenant upon any indebtedness of Tenant
to the undersigned in any bankruptcy or other proceeding in which the filing of
claims is required by law and shall assign to Landlord all rights of the
undersigned thereunder, to the extent of Guarantor’s obligations under this
Guaranty. If Guarantor does not file any such claims, Landlord, as
attorney-in-fact for Guarantor, is hereby authorized to do so in the name of
Guarantor or, in Landlord’s discretion, to assign the claim and to cause proof
of claim to be filed in the name of Landlord’s nominee. In all such cases,
whether in administration, bankruptcy, or otherwise, the person or persons
authorized to pay such claim shall pay to Landlord the full amount thereof, and,
to the full extent necessary for that purpose, Guarantor hereby assigns to
Landlord all of Guarantor’s rights to any such payments or distributions to
which Guarantor would otherwise be entitled.

7.    This Guaranty shall be enforced in accordance with the laws of the State
of Colorado, and shall be deemed executed in the County of Boulder, State of
Colorado. This Guaranty shall inure to the benefit of Landlord, its heirs,
personal representatives, successors, and assigns and shall be binding upon the
heirs, personal representatives, successors, and assigns of Guarantor.

 

GUARANTOR:

 

ALLIANCE DATA SYSTEMS CORPORATION,

a Delaware corporation

By:   /s/ Alan M. Utay Name:   Alan M Utay Title:   Exec VP, CAD & Secretary

 

3



--------------------------------------------------------------------------------

STATE OF Texas    )    ) ss. COUNTY OF Collin    )

Subscribed and sworn to this 23rd day of October, 2007, by Alan M. Utay as EVP
of Alliance Data Systems Corporation, a Delaware Corporation, as Guarantor.

Witness my hand and official seal.

 

            Notary Public    My Commission Expires:     8-1-2011

KELLI W. HUNT

NOTARY PUBLIC

STATE OF TEXAS

EXPIRES

8-1-2011

 

4



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is made as of the
1st day of February, 2007 between DOUBLECLICK, INC., a Delaware corporation
(“Assignor”) and ALLIANCE DATA FHC, INC., a Delaware corporation (“Assignee”).

RECITALS

A.    2650 Crescent LLC, a Colorado limited liability company (“Landlord”) and
Assignor entered into a certain Lease of Space (Multi-Story Office) (the
“Lease”) dated December 14, 2005, whereby Landlord leased to Assignor certain
premises consisting of approximately 80,132 rentable square feet of office space
(the “Premises”) on the first and second floors (Suite 100) of the building
located at 251 Exempla Circle, Lafayette, Colorado.

B.    Assignor desires to assign and transfer the Lease and sole and actual
possession of the Premises to Assignee, and Assignee desires to accept the same
upon the terms and conditions hereinafter set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein set forth, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

1.    Assignment. Effective as of the “Assignment Date” (as defined in
Section 11 below), and subject to the terms and conditions of this Agreement,
Assignor hereby assigns, transfers, conveys, and delivers to Assignee all of
Assignor’s right title and interest in and to the Lease. The foregoing
assignment, transfer, conveyance, and delivery is made without any
representations and warranties, express or implied of any nature whatsoever
except as set forth in this Agreement.

2.    Acceptance and Indemnification. Assignee hereby accepts the foregoing
transfer, assignment, conveyance and delivery and assumes and agrees to pay all
rent and additional rent and to faithfully perform all other covenants,
stipulations, agreements, and obligations arising under the Lease, Assignee
shall fully indemnify and save harmless Assignor from any and all claims,
demands, actions, causes of action, suits, proceedings, damages, liabilities,
and costs and expenses of every nature whatsoever (including reasonable outside
attorneys’ fees and/or the reasonable costs of in-house counsel) which arise
under the Lease, except as otherwise provided for in the Purchase Agreement by
and among Assignor, Assignee and Guarantor (as defined in Paragraph 13 below)
dated December 22, 2006.

3.    Assignee’s Expenses. Any taxes and other governmental charges and fees,
including, without limitation, any and all transfer taxes, stamp taxes, sales
taxes, and recording fees relating to the transaction evidenced by this
Agreement shall be paid by Assignee.



--------------------------------------------------------------------------------

9.    Invalidity. If any provision of this Agreement or the application thereof
to any person or circumstance shall, to any extent, be invalid or unenforceable,
the remainder of this Agreement shall not be affected thereby and each provision
of the Agreement shall be valid and enforceable to the fullest extent permitted
by law.

10.    Execution of Documents. This Agreement may be executed in any number of
duplicate original counterparts, any of which shall be regarded for all purposes
as an original and all of which shall constitute but one and the same
instrument.

11.    Authority. Each person signing this Agreement on behalf of a party
warrants that he or she is duly authorized by all necessary and appropriate
corporate action to execute this Agreement.

12.    Assignment Date. The Assignment Date shall be February 1, 2007.

13.    Guaranty. Concurrently herewith Alliance Data Systems Corporation, a
Delaware corporation (“Guarantor”) has executed and delivered a certain Guaranty
of even date herewith (the “Guaranty”) to and for the benefit of Landlord,
pursuant to which Guarantor has agreed to guarantee all of Assignee’s financial
obligations under the Lease.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

ASSIGNOR:

 

DOUBLECLICK, Inc., a Delaware corporation

By:   Stephanie Abramson Name:   Stephanie Abramson Title:   EVP & general
Counsel

ASSIGNEE:

 

ALLIANCE DATA FHC, INC.

By:   /s/ Alan M. Utay Name:   Alan M. Utay Title:   Vice President & Secretary

 

3



--------------------------------------------------------------------------------

CONSENT TO ASSIGNMENT

Landlord hereby consents to the assignment of the Lease by Assignor to Assignee
as evidenced by the Agreement. Landlord hereby covenants and agrees that
Assignor is hereby released from any and all obligations under the Lease
relating to the period subsequent to the Assignment Date; it being agreed that
Landlord shall, from and after the date hereof, look solely to Assignee for
performance and payment under the Lease for claims that arise after the
Assignment Date. Landlord hereby confirms that to its actual knowledge without
investigation, (i) neither Landlord not Assignor is currently in default with
respect to any payment required to be made to the other party under the Lease,
and (ii) the Lease is in full force and effect and has not been modified or
amended except as described in the Agreement. Neither the Agreement nor this
Consent shall: (a) be construed to (1) modify, waive, release or otherwise
affect any of the terms, covenants, conditions, provisions or agreements of the
Lease, (2) waive any non-monetary Default by Tenant under the Lease, (3) waive
any of Landlord’s rights as Landlord thereunder, (4) enlarge or increase
Landlord’s obligation as Landlord thereunder, or (5) enlarge or increase
Assignee’s rights and benefits in excess of the rights and benefits applicable
to Assignee under the Lease; or (b) be construed as a consent by Landlord to any
further assignment by Assignee of the Lease.

Capitalized terms used in this Consent to Assignment and which are not defined
herein are used herein with the definitions ascribed to such terms in that
certain Assignment and Assumption Agreement (the “Agreement”) between
DoubleClick, Inc. (“Assignor”) and Alliance Data FHC, Inc. (“Assignee”) to which
this Consent to Assignment is attached.

 

2650 CRESCENT LLC, a Colorado liability company By:   /s/ David L. Johnson Name:
  David L. Johnson Title:   Manager